Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASE

by and between

BMR-HAMPSHIRE LLC,

a Delaware limited liability company

and

EPIZYME, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[gkbugs4tqcdw000001.jpg]

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

1.

 

Lease of Premises

 

1

 

 

 

 

 

2.

 

Basic Lease Provisions

 

2

 

 

 

 

 

3.

 

Term

 

4

 

 

 

 

 

4.

 

Possession and Commencement Date

 

4

 

 

 

 

 

5.

 

Condition of Premises

 

6

 

 

 

 

 

6.

 

Rentable Area

 

6

 

 

 

 

 

7.

 

Rent

 

7

 

 

 

 

 

8.

 

Rent Adjustments

 

8

 

 

 

 

 

9.

 

Operating Expenses

 

8

 

 

 

 

 

10.

 

Taxes on Tenant’s Property

 

13

 

 

 

 

 

11.

 

Security Deposit

 

14

 

 

 

 

 

12.

 

Use

 

16

 

 

 

 

 

13.

 

Rules and Regulations, CC&Rs, Parking Facilities and Common Area

 

19

 

 

 

 

 

14.

 

Project Control by Landlord.

 

20

 

 

 

 

 

15.

 

Quiet Enjoyment

 

21

 

 

 

 

 

16.

 

Utilities and Services

 

21

 

 

 

 

 

17.

 

Alterations

 

25

 

 

 

 

 

18.

 

Repairs and Maintenance

 

28

 

 

 

 

 

19.

 

Liens

 

29

 

 

 

 

 

20.

 

Estoppel Certificate

 

30

 

 

 

 

 

21.

 

Hazardous Materials

 

30

 

 

 

 

 

22.

 

Odors and Exhaust

 

32

 

 

 

 

 

23.

 

Insurance; Waiver of Subrogation

 

33

 

 

 

 

 

24.

 

Damage or Destruction

 

36

 

 

 

 

 

25.

 

Eminent Domain

 

39

 

 

 

 

 

26.

 

Surrender

 

40

 

 

 

 

 

27.

 

Holding Over

 

40

 

 

 

 

 

28.

 

Indemnification and Exculpation

 

41

 

 

 

 

 

29.

 

Assignment or Subletting.

 

42

 

 

i

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

30.

 

Subordination and Attornment

 

46

 

 

 

 

 

31.

 

Defaults and Remedies

 

47

 

 

 

 

 

32.

 

Bankruptcy

 

52

 

 

 

 

 

33.

 

Brokers

 

52

 

 

 

 

 

34.

 

Definition of Landlord

 

53

 

 

 

 

 

35.

 

Limitation of Landlord’s Liability

 

53

 

 

 

 

 

36.

 

Joint and Several Obligations

 

54

 

 

 

 

 

37.

 

Representations

 

54

 

 

 

 

 

38.

 

Confidentiality

 

55

 

 

 

 

 

39.

 

Notices

 

55

 

 

 

 

 

40.

 

Miscellaneous

 

56

 

 

 

 

 

41.

 

Rooftop Installation Area

 

58

 

 

 

 

 

42.

 

Option to Extend Term

 

59

 

 

 

ii

 

 

 

 

--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into as of this 1st day of October, 2019
(the “Execution Date”), by and between BMR-HAMPSHIRE LLC, a Delaware limited
liability company (“Landlord”), and EPIZYME, INC., a Delaware corporation
(“Tenant”).

RECITALS

A.WHEREAS, Landlord owns certain real property and improvements located at 50
and 60 Hampshire Street (also known as 205 Broadway), Cambridge, Middlesex
County, Massachusetts (the “Property”), including the buildings located thereon;
and

B.WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises located on the sixth (6th) floor (the “Premises”) of
the building known as 50 Hampshire Street (the “Building”), pursuant to the
terms and conditions of this Lease, as detailed below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.Lease of Premises.

1.1.Effective on the Term Commencement Date (as defined below), Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises, as shown
on Exhibit A attached hereto, for use by Tenant in accordance with the Permitted
Use (as defined below) and no other uses. The portion of the Property commonly
known as 50 Hampshire Street and all landscaping, parking facilities, private
drives and other improvements and appurtenances related thereto, including the
Building, are hereinafter collectively referred to as the “Project.” The portion
of the Property commonly known as 60 Hampshire Street and all landscaping,
parking facilities, private drives and other improvements and appurtenances
related thereto, including the building located thereon (the “60 Building”), are
hereinafter collectively referred to as the “60 Project” and, together with the
Project, the “Hampshire Project.” All portions of the Building that are for the
non-exclusive use of the tenants of the Building only, and not the tenants of
the Hampshire Project generally, such as service corridors, stairways,
elevators, public restrooms and public lobbies (all to the extent located in the
Building), are hereinafter referred to as “Building Common Area.” All portions
of the 60 Building that are for the non-exclusive use of the tenants of the 60
Building only, and not the tenants of the Hampshire Project generally, such as
service corridors, stairways, elevators, public restrooms and public lobbies
(all to the extent located in the 60 Building), are hereinafter referred to as
“60 Building Common Area.” All portions of the Hampshire Project that are for
the non-exclusive use of tenants of the Hampshire Project generally, including
driveways, sidewalks, parking areas, landscaped areas, and (to the extent not
located in a building) service corridors, stairways, elevators, public restrooms
and public lobbies (but excluding the Building Common Area and the 60 Building
Common Area), are hereinafter referred to as “Hampshire Project Common Area.”
The Building Common Area and the Hampshire Project Common Area are collectively
referred to herein as “Common Area.”

 

--------------------------------------------------------------------------------

2.Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1.This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

2.2.In the definitions below, each current Rentable Area (as defined below) is
expressed in square feet. Rentable Area and “Tenant’s Pro Rata Share” are both
subject to adjustment as provided in this Lease.

 

Definition or Provision

Means the Following (As of the Execution
Date)

Rentable Area of Premises

33,525 square feet

Rentable Area of Building

202,023 square feet

Tenant’s Pro Rata Share of Building

16.59%

 

2.3.Monthly and annual installments of Base Rent for the Premises (“Base Rent”)
as of the Rent Commencement Date (as defined below), subject to adjustment under
this Lease:

 

Dates

Square Feet
of Rentable
Area

Base Rent per Square
Foot of Rentable Area

Monthly
Base Rent

Annual Base
Rent

Rent
Commencement
Date- the day
immediately prior
to the first
anniversary of the
Rent
Commencement
Date

33,525

$75.00 annually

$209,531.25

$2,514,375

 

2.4.Estimated Term Commencement Date: December 1, 2019

2.5.Estimated Term Expiration Date: March 31, 2027

2.6.Security Deposit: $1,047,656, subject to adjustment in accordance with the
terms hereof.

 

 

2

 

 

 

--------------------------------------------------------------------------------

2.7.Permitted Use: Office use (and uses customarily accessory thereto) in
conformity with all federal, state, municipal and local laws, codes, ordinances,
rules and regulations of Governmental Authorities (as defined below),
committees, associations, or other regulatory committees, agencies or governing
bodies having jurisdiction over the Premises, the Building, the Property, the
Project, Landlord or Tenant, including both statutory and common law and
hazardous waste rules and regulations (“Applicable Laws”)

2.8.Address for Rent Payment:

 

BMR-Hampshire LLC

Attention Entity 325

P.O. Box 511415

Los Angeles, California 90051-7970

 

2.9.Address for Notices to Landlord:

 

BMR-Hampshire LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Legal Department

 

2.10.Address for Notices to Tenant:

 

Epizyme, Inc.

400 Technology Square, 4th Floor

Cambridge, Massachusetts 02139

Attn: General Counsel

 

With a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attn: Stuart Falber, Esq.

 

2.11.Address for Invoices to Tenant:

 

Epizyme, Inc.

400 Technology Square, 4th Floor

Cambridge, Massachusetts 02139

Attn: Accounts Payable

Email: accountspayable@epizyme.com

 

2.12.The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A

 

Premises

Exhibit B

 

Work Letter

 

 

3

 

 

 

--------------------------------------------------------------------------------

Exhibit B-1

 

Tenant Work Insurance Schedule

Exhibit C

 

Acknowledgement of Term Commencement Date and Term Expiration Date

Exhibit D

 

Form of Letter of Credit

Exhibit E

 

Rules and Regulations

Exhibit F

 

PTDM

Exhibit G

 

Personal Property

Exhibit H

 

Form of Tenant’s Estoppel Certificate

Exhibit I

 

Form of Landlord’s Estoppel Certificate

 

3.Term. The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Term Commencement Date (as
defined in Article 4) and end on the date that is seven (7) years after the Rent
Commencement Date (defined below) (the “Term Expiration Date”), subject to
extension or earlier termination of this Lease as provided herein.

4.Possession and Commencement Date.

4.1.The “Term Commencement Date” shall be the date on which Landlord tenders
possession of the Premises to Tenant so that Tenant may commence the work (the
Tenant Improvements) described in the Work Letter attached hereto as Exhibit B
(the “Work Letter”). Landlord shall provide Tenant with at least ten (10)
business days prior written notice of the date on which Landlord intends to
tender possession of the Premises to Tenant. Landlord shall use commercially
reasonable efforts to tender possession of the Premises to Tenant on or before
the Estimated Term Commencement Date; provided, however, Tenant agrees that if
Landlord has not tendered possession of the Premises to Tenant on or before the
Estimated Term Commencement Date for any reason, then this Lease shall not be
void or voidable and Landlord shall not be liable to Tenant for any loss or
damages resulting therefrom. Notwithstanding the foregoing and in each case
subject to a day-for-day extension for Force Majeure, (i) if Landlord has not
tendered possession of the Premises to Tenant on or before January 15, 2020, the
Base Rent shall abate by one (1) day for each day after the Estimated Term
Commencement Date that Landlord has not delivered the Premises to Tenant through
March 31, 2020, and (ii) if Landlord has not tendered possession of the Premises
by April 1, 2020, the Base Rent shall abate by two (2) days for each after March
31, 2020 that Landlord has not delivered the Premises to Tenant, and (iii) if
Landlord has not tendered possession of the Premises to Tenant by September 1,
2020, Tenant shall have the right, exercisable by written notice to Landlord on
or before September 30, 2020, to terminate the Lease. The parties shall execute
and deliver to Landlord written acknowledgment of the actual Term Commencement
Date and the Term Expiration Date within ten (10) business days after Tenant
takes occupancy of the Premises, in the form attached as Exhibit C hereto.
Failure to execute and deliver such acknowledgment, however, shall not affect
the Term Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain any governmental licensing of the Premises required
for the Permitted Use by Tenant shall not serve to extend the Term Commencement
Date.

4.2.Tenant shall cause the Tenant Improvements to be constructed in the Premises
pursuant to the Work Letter at a cost to Landlord not to exceed (a) One Million
Five Hundred Eight Thousand Six Hundred Twenty-Five and 00/100 Dollars
($1,508,625.00) (based upon Forty-

 

 

4

 

 

 

--------------------------------------------------------------------------------

Five Dollars ($45.00) per square foot of Rentable Area (as defined below)) (the
“TI Allowance”). The TI Allowance may be applied to the costs of (m)
construction, (n) project review by Landlord (which fee shall equal one and one
half percent (1.5%) of the cost of the Tenant Improvements, including the TI
Allowance, (o) commissioning of mechanical, electrical and plumbing systems by a
licensed, qualified commissioning agent hired by Tenant, and review of such
party’s commissioning report by a licensed, qualified commissioning agent hired
by Landlord, (p) space planning, architect, engineering, project management and
other related services performed by third parties unaffiliated with Tenant and
to the installation of data/telecommunications wiring and cabling; provided,
however, that no more than fifteen percent (15%) of the TI Allowance may be
expended on the costs under this clause (p), (q) building permits and other
taxes, fees, charges and levies by Governmental Authorities (as defined below)
for permits or for inspections of the Tenant Improvements, and (r) costs and
expenses for labor, material, equipment and fixtures. In no event shall the TI
Allowance be used for (v) the cost of work that is not authorized by the
Approved Plans (as defined in the Work Letter) or otherwise approved in writing
by Landlord, (w) payments to Tenant or any affiliates of Tenant, (x) the
purchase of any furniture, personal property or other non-building system
equipment, (y) costs arising from any default by Tenant of its obligations under
this Lease or (z) costs that are recoverable by Tenant from a third party (e.g.,
insurers, warrantors, or tortfeasors). In addition to the TI Allowance, Landlord
shall provide Tenant with a “test fit” allowance of up to fifteen cents ($0.15)
per square foot of Rentable Area of the Premises (i.e., a maximum of $5,028.75),
which test fit allowance shall be used solely to reimburse Tenant for any
expenses incurred in connection with the preparation of “test fit” plans and
drawings in connection with the preparation of the Approved Plans.

4.3.Tenant shall have until the later of (i) April 1, 2020 and (ii) four (4)
months after the Term Commencement Date (the “TI Deadline”) to submit Fund
Requests (as defined in the Work Letter) to Landlord for disbursement of the
unused portion of the TI Allowance, after which date Landlord’s obligation to
fund such costs shall expire; provided, however, if completion of the Tenant
Improvements are delayed beyond the date of completion stated in the Schedule
(as defined in the Work Letter) and such delay is caused solely and directly by
(i) Force Majeure (as defined below) or (ii) by Landlord’s actions, then the TI
Deadline shall be extended by one (1) day for each day the completion of the
Tenant Improvements is delayed due to Landlord’s actions; provided, however, in
no event shall the TI Deadline be extended for more than forty-five (45) days.

4.4.To the extent that the total projected cost of the Tenant Improvements (as
projected by Landlord) exceeds the TI Allowance (such excess, the “Excess TI
Costs”), Tenant shall pay the costs of the Tenant Improvements on a pari passu
basis with Landlord as such costs are paid, in the proportion of Excess TI Costs
payable by Tenant to the TI Allowance payable by Landlord. If the cost of the
Tenant Improvements (as projected by Landlord) increases over Landlord’s initial
projection, then Landlord may notify Tenant and Tenant shall pay any additional
Excess TI Costs with Landlord in the same way that Tenant deposited the initial
Excess TI Costs. Tenant shall be entitled as a credit against Base Rent to any
unused portion of the TI Allowance remaining after the expiration of the TI
Deadline. Tenant shall deliver to Landlord (a) a certificate of occupancy (or
its substantial equivalent) for the Premises suitable for the Permitted Use and
(b) a Certificate of Substantial Completion in the form of the American
Institute of Architects document G704 (or equivalent), executed by the project
architect and the general contractor.

 

 

5

 

 

 

--------------------------------------------------------------------------------

4.5.Prior to entering upon the Premises, Tenant shall furnish to Landlord
evidence satisfactory to Landlord that insurance coverages required of Tenant
under the provisions of Article 23 are in effect, and such entry shall be
subject to all the terms and conditions of this Lease other than the payment of
Rent.

4.6.Landlord and Tenant shall mutually agree, in the exercise of their
reasonable discretion, upon the selection of the architect, engineer, general
contractor and major subcontractors. Landlord may refuse to approve any
architects, consultants, contractors, subcontractors or material suppliers that
Landlord reasonably believes could cause labor disharmony, Landlord hereby
agreeing, however, that Tenant shall have the right to use union labor.

5.Condition of Premises. Except as set forth in this Article 5, Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises, the
Building or the Project, or with respect to the suitability of the Premises, the
Building or the Project for the conduct of Tenant’s business. Tenant
acknowledges that (a) it is fully familiar with the condition of the Premises
and agrees to take the same in its condition “as is” as of the Term Commencement
Date and (b) Landlord shall have no obligation to alter, repair or otherwise
prepare the Premises for Tenant’s occupancy or to pay for or construct any
improvements to the Premises, except with respect to payment of the TI
Allowance. Tenant’s taking of possession of the Premises shall, except as
otherwise agreed to in writing by Landlord and Tenant, conclusively establish
that the Premises, the Building and the Project were at such time in good,
sanitary and satisfactory condition and repair. Notwithstanding the foregoing,
Landlord warrants that the roof of the Building is watertight, and Landlord
shall deliver the base building systems serving the Premises that are the
responsibility of Landlord under Article 18 of the Lease (including the heating,
ventilating and air conditioning systems, electrical, life safety and plumbing
systems) in good working order, suitable for office use and in compliance with
all Applicable Laws (collectively, “Landlord’s Delivery Condition”). In the
event that Landlord fails to satisfy Landlord’s Delivery Condition, Tenant’s
sole and exclusive remedy for such failure shall be to deliver written notice to
Landlord (a “Repair Notice”) on or before the date that is thirty (30) days
after the Term Commencement Date (the “Repair Notice Date”), detailing the
nature of such failure. In the event that Landlord receives a Repair Notice on
or before the Repair Notice Date, Landlord shall promptly make any repairs
reasonably necessary to correct the failure described in the Repair Notice (but
only to the extent that Landlord reasonably determines that the failure
described in the Repair Notice constitutes and actual failure of Landlord’s
Delivery Condition), at Landlord’s cost, provided that Landlord may include the
costs thereof in Operating Expenses to the extent that Landlord is permitted to
do so under Article 9 of the Lease. Any such failure of Landlord’s Delivery
Condition shall not entitle Tenant to any monetary damages or delay the Term
Commencement Date.

6.Rentable Area.

6.1.The term “Rentable Area” shall reflect such areas as reasonably calculated
by Landlord’s architect, as the same may be reasonably adjusted from time to
time by Landlord in consultation with Landlord’s architect to reflect changes to
the Premises, the Building or the Project, as applicable. Notwithstanding the
foregoing to the contrary, in no event shall the Rentable Area of the Premises,
the Building or the Project be deemed to have increased unless due to a change
in the outer dimensions of the exterior walls of the same, or with respect to
the Building or the Project, a change in the actual size of the common areas.

 

 

6

 

 

 

--------------------------------------------------------------------------------

6.2.The Rentable Area of the Building is generally determined by making separate
calculations of Rentable Area applicable to each floor within the Building and
totaling the Rentable Area of all floors within the Building. The Rentable Area
of a floor is computed by measuring to the outside finished surface of the
permanent outer Building walls. The full area calculated as previously set forth
is included as Rentable Area, without deduction for columns and projections or
vertical penetrations, including stairs, elevator shafts, flues, pipe shafts,
vertical ducts and the like, as well as such items’ enclosing walls.

6.3.The term “Rentable Area,” when applied to the Premises, is that area equal
to the usable area of the Premises, plus an equitable allocation of Rentable
Area within the Building that is not then utilized or expected to be utilized as
usable area, including that portion of the Building devoted to corridors,
equipment rooms, restrooms, elevator lobby, atrium and mailroom.

6.4.The Rentable Area of each Project is the total Rentable Area of all
buildings within such Project.

6.5.Subject to Section 6.1, review of allocations of Rentable Areas as between
tenants of the Building and the Project shall be made as frequently as Landlord
deems appropriate, including in order to facilitate an equitable apportionment
of Operating Expenses (as defined below). If such review is by a licensed
architect and allocations are certified by such licensed architect as being
correct, then Tenant shall be bound by such certifications. Notwithstanding the
foregoing to the contrary, in no event shall the Rentable Area of the Premises,
the Building or the Project be deemed to have increased unless due to a change
in the outer dimensions of the exterior walls of the same.

7.Rent.

7.1.Tenant shall pay to Landlord as Base Rent for the Premises, commencing on
the date that is four (4) months after the Term Commencement Date (the “Rent
Commencement Date”), the sums set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof. Base Rent shall be paid in equal
monthly installments as set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof, each in advance on the first day of
each and every calendar month during the Term.

7.2.In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) at times hereinafter specified in this Lease (a) Tenant’s
Adjusted Share (as defined below) of Operating Expenses (as defined below), (b)
the Property Management Fee (as defined below), and (c) any other amounts that
Tenant assumes or agrees to pay under the provisions of this Lease that are owed
to Landlord, including any and all other sums that may become due by reason of
any default of Tenant or failure on Tenant’s part to comply with the agreements,
terms, covenants and conditions of this Lease to be performed by Tenant, after
notice and the lapse of any applicable cure periods.

7.3.Base Rent and Additional Rent shall together be denominated “Rent.” Rent
shall be paid to Landlord, without abatement, deduction or offset, except as
expressly set forth herein, in lawful money of the United States of America to
the address set forth in Section 2.8 or to such other person or at such other
place as Landlord may from time designate in writing. In the event

 

 

7

 

 

 

--------------------------------------------------------------------------------

the Term commences or ends on a day other than the first day of a calendar
month, then the Rent for such fraction of a month shall be prorated for such
period on the basis of the number of days in the month and shall be paid at the
then-current rate for such fractional month.

7.4.Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided
herein, any casualty or taking or (d) any other occurrence; and, except as
expressly set forth in this Lease, Tenant waives all rights now or hereafter
existing to terminate or cancel this Lease or quit or surrender the Premises or
any part thereof, or to assert any defense in the nature of constructive
eviction to any action seeking to recover rent. Tenant’s obligation to pay Rent
with respect to any period or obligations arising, existing or pertaining to the
period prior to the date of the expiration or earlier termination of the Term or
this Lease shall survive any such expiration or earlier termination; provided,
however, that nothing in this sentence shall in any way affect Tenant’s
obligations with respect to any other period.

8.Rent Adjustments.

8.1.Base Rent shall be subject to an annual upward adjustment of two and one
half percent (2.5%) of the then-current Base Rent. The first such adjustment
shall become effective commencing on the first (1st) annual anniversary of the
Rent Commencement Date, and subsequent adjustments shall become effective on
every successive annual anniversary for so long as this Lease continues in
effect.

9.Operating Expenses.

9.1.As used herein, the term “Operating Expenses” shall include:

(a)Government impositions, including property tax costs consisting of real and
personal property taxes (including amounts due under any improvement bond upon
the Building or the Project (including the parcel or parcels of real property
upon which the Building and areas serving the Building and the Project are
located)) or assessments in lieu thereof imposed by any federal, state,
regional, local or municipal governmental authority, agency or subdivision
(each, a “Governmental Authority”); taxes on or measured by gross rentals
received from the rental of space in the Project; taxes based on the square
footage of the Premises, the Building or the Project, as well as any parking
charges, utilities surcharges or any other costs levied, assessed or imposed by,
or at the direction of, or arising from Applicable Laws or interpretations
thereof, promulgated by any Governmental Authority in connection with the use or
occupancy of the Project or the parking facilities serving the Project; taxes on
this transaction or any document to which Tenant is a party creating or
transferring an interest in the Premises; any fee for a business license to
operate an office building; and any expenses, including the reasonable cost of
attorneys or experts, reasonably incurred by Landlord in seeking reduction by
the taxing authority of the applicable taxes, less tax refunds obtained as a
result of an application for review thereof (Operating Expenses shall not
include any net income, franchise, estate or inheritance taxes, taxes that are
the personal obligation of Tenant or of another tenant of the Project or
increased insurance or real estate taxes assessed specifically to any tenant of
the Building or Property for which Landlord is entitled to reimbursement from
any other tenant. All references to “real estate taxes” above are based upon

 

 

8

 

 

 

--------------------------------------------------------------------------------

the present system of real estate taxation in the Commonwealth of Massachusetts;
if taxes upon rentals or any other basis shall be substituted, in whole or in
part, for the present ad valorem real estate taxes, the term “real estate taxes”
shall be deemed changed to the extent to which there is such a substitution for
the present ad valorem real estate taxes); and

(b)All costs of any kind paid or incurred by Landlord in connection with the
operation or maintenance of the Building and the Project, and costs of repairs
and replacements to improvements within the Project as appropriate to maintain
the Project as required hereunder; costs of utilities furnished to the Common
Area; sewer fees; cable television; trash collection; cleaning, including
windows; heating, ventilation and air-conditioning (“HVAC”); maintenance of
landscaping and grounds; snow removal; maintenance of drives and parking areas;
maintenance of the roof; security services and devices; building supplies;
maintenance or replacement of equipment utilized for operation and maintenance
of the Project; license, permit and inspection fees; sales, use and excise taxes
on goods and services purchased by Landlord in connection with the operation,
maintenance or repair of the Building or Project systems and equipment;
telephone, postage, stationery supplies and other expenses incurred in
connection with the operation, maintenance or repair of the Project; accounting,
legal and other professional fees and expenses incurred in connection with the
Project; costs of furniture, draperies, carpeting, landscaping supplies, snow
removal and other customary and ordinary items of personal property provided by
Landlord for use in Common Area; capital expenditures incurred (i) for replacing
obsolete equipment, (ii) for the primary purpose of reducing Operating Expenses
or (iii) required by any Governmental Authority to comply with changes in
Applicable Laws that take effect after the Execution Date or to ensure continued
compliance with Applicable Laws in effect as of the Execution Date, in each case
amortized over the useful life thereof, as reasonably determined by Landlord in
accordance with generally accepted accounting principles; costs of complying
with Applicable Laws (except to the extent such costs are incurred to remedy
non-compliance as of the Execution Date with Applicable Laws); costs to keep the
Project in compliance with, or fees otherwise required under any CC&Rs (as
defined below); insurance premiums, including premiums for commercial general
liability, property casualty, earthquake, terrorism and environmental coverages;
portions of insured losses paid by Landlord as part of the deductible portion of
a loss pursuant to the terms of insurance policies; service contracts; costs of
services of independent contractors retained to do work of a nature referenced
above; and costs of compensation (including employment taxes and fringe
benefits) of all persons who perform regular and recurring duties connected with
the day-to-day operation and maintenance of the Project, its equipment, the
adjacent walks, landscaped areas, drives and parking areas, including janitors,
floor waxers, window washers, watchmen, gardeners, sweepers, plow truck drivers,
handymen, and engineering/maintenance/facilities personnel.

(c)Notwithstanding the foregoing, Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Project; any
leasing commissions; expenses that relate to preparation of rental space for a
tenant or relocating any tenant; expenses of initial development and
construction, including grading, paving, landscaping and decorating (as
distinguished from maintenance, repair and replacement of the foregoing); legal
expenses relating to tenants; costs of repairs to the extent reimbursed by
payment of insurance proceeds received by Landlord; interest upon loans to
Landlord or secured by a loan agreement, mortgage, deed of trust, security
instrument or other loan document covering the Project or a portion thereof
(collectively,

 

 

9

 

 

 

--------------------------------------------------------------------------------

“Loan Documents”) (provided that interest upon a government assessment or
improvement bond payable in installments shall constitute an Operating Expense
under Subsection 9.1(a)); salaries of executive officers of Landlord;
depreciation claimed by Landlord for tax purposes (provided that this exclusion
of depreciation is not intended to delete from Operating Expenses actual costs
of repairs and replacements in regard thereto that are provided for in
Subsection 9.1(b)); taxes that are excluded from Operating Expenses by the last
sentence of Subsection 9.1(a); costs or expenses incurred in connection with the
financing or sale of the Project or any portion thereof; costs expressly
excluded from Operating Expenses elsewhere in this Lease or that are charged to
or paid by Tenant under other provisions of this Lease; professional fees and
disbursements and other costs and expenses related to the ownership (as opposed
to the use, occupancy, operation, maintenance or repair) of the Project; any
amounts for which Landlord is compensated or reimbursed by other tenants or
occupants of the Project (other than as payment of operating expenses) or from
any other source; any increases to insurance premiums charged specifically to
any tenant of the Project for which Landlord is reimbursed from such tenant;
expenses in connection with services or other benefits of a type that Tenant is
not entitled to receive under this Lease but that are provided without
reimbursement or by direct payment to another tenant or occupant of the Project;
charitable and political contributions made by Landlord, and dues paid to any
professional lobbying organization; any expense for which Landlord is
compensated by proceeds through insurance or that Landlord would have been
compensated had Landlord maintained insurance as required by this Lease; amounts
paid to Landlord or to subsidiaries or affiliates of Landlord for services on or
to the Building to the extent that such amounts materially exceed competitive
costs of such services; asset management fees (but shall include the Property
Management Fee); any leasing commissions and other expenses incurred in leasing
or procuring new tenants or retaining existing tenants, such as fees of counsel,
costs of maintaining a leasing office and advertising and promotional expenses
with respect thereto, lease concessions, lease takeover and termination costs;
costs excluded from Operating Expenses pursuant to Section 18.6; expenses that
relate to decorating, painting or redecorating any tenant’s space in the
Project; and any item that, if included in Operating Expenses, would involve a
double collection for such item by Landlord. To the extent that Tenant uses more
than Tenant’s Pro Rata Share of any item of Operating Expenses, Tenant shall pay
Landlord for such excess in addition to Tenant’s obligation to pay Tenant’s Pro
Rata Share of Operating Expenses (such excess, together with Tenant’s Pro Rata
Share, “Tenant’s Adjusted Share”).

9.2Tenant shall pay to Landlord on the first day of each calendar month of the
Term, as Additional Rent, (a) the Property Management Fee (as defined below),
and (b) Landlord’s estimate of Tenant’s Adjusted Share of Operating Expenses
with respect to the Building and the Project, as applicable, for such month.

(w)The “Property Management Fee” shall equal three percent (3%) of Base Rent due
from Tenant. Tenant shall pay the Property Management Fee in accordance with
Section 9.2 with respect to the entire Term, including any extensions of the
Term, or any holdover periods, regardless of whether Tenant is obligated to pay
Base Rent, Operating Expenses or any other Rent with respect to any such period
or portion thereof.

(x)[Intentionally Omitted]

 

 

10

 

 

 

--------------------------------------------------------------------------------

(y)Within ninety (90) days (or such longer period as may be reasonably required
by Landlord but not to exceed one hundred eighty (180) days) after the
conclusion of each calendar year (commencing with calendar year 2019), Landlord
shall furnish to Tenant a statement showing in reasonable detail the actual
Operating Expenses, Tenant’s Adjusted Share of Operating Expenses, and the cost
of providing utilities to the Premises for the previous calendar year
(“Landlord’s Statement”). Any additional sum due from Tenant to Landlord shall
be due and payable within thirty (30) days after Tenant’s receipt of Landlord’s
Statement. If the amounts paid by Tenant pursuant to this Section exceed
Tenant’s Adjusted Share of Operating Expenses for the previous calendar year,
then Landlord shall credit the difference against the Rent next due and owing
from Tenant; provided that, if the Lease term has expired, Landlord shall
accompany Landlord’s Statement with payment for the amount of such difference.

(z)Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.

9.2.Landlord or an affiliate(s) of Landlord currently own other property(ies)
adjacent to the Project or its neighboring properties, including the 60 Project
(collectively, “Neighboring Properties”). In connection with Landlord performing
services for the Project pursuant to this Lease, similar services may be
performed by the same vendor(s) for Neighboring Properties. In such a case,
Landlord shall reasonably allocate to each Building and the Project the costs
for such services based upon the ratio that the square footage of the Building
or the Project (as applicable) bears to the total square footage of all of the
Neighboring Properties or buildings within the Neighboring Properties for which
the services are performed, unless the scope of the services performed for any
building or property (including the Building and the Project) is
disproportionately more or less than for others, in which case Landlord shall
equitably allocate the costs based on the scope of the services being performed
for each building or property (including the Building and the Project). For
clarity, in the case of any Operating Expenses that apply to the Hampshire
Project as a whole (as opposed to allocated specifically to each of the Project
and the 60 Project or to each of the Building and the 60 Building), Landlord
shall reasonably allocate to the Project and the 60 Project the costs of such
Operating Expenses based upon the ratio that the square footage of Rentable Area
of each of the Building and the 60 Building, respectively, bears to the total
square footage of Rentable Area of all of the buildings in the Hampshire
Project, or such other equitable allocation as Landlord reasonably determines.

9.3.Landlord’s annual statement shall be final and binding upon Tenant unless
Tenant, within ninety (90) days after Tenant’s receipt thereof, shall contest
any item therein by giving written notice to Landlord, specifying each item
contested and the reasons therefor; provided that Tenant shall in all events pay
the amount specified in Landlord’s annual statement, pending the results of the
Independent Review and determination of the Accountant(s), as applicable and as
each such term is defined below. If, during such ninety (90)-day period, Tenant
reasonably and in good faith questions or contests the correctness of Landlord’s
statement of Tenant’s Adjusted Share of Operating Expenses, Landlord shall
provide Tenant with reasonable access to Landlord’s books and records to the
extent relevant to determination of Operating Expenses, and such information as
Landlord reasonably determines to be responsive to Tenant’s written inquiries.
In the event that, after Tenant’s review of such information, Landlord and
Tenant cannot agree upon the amount of Tenant’s Adjusted Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm hired by Tenant on an hourly basis and not on a

 

 

11

 

 

 

--------------------------------------------------------------------------------

contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
audit and review such of Landlord’s books and records for the year in question
as directly relate to the determination of Operating Expenses for such year (the
“Independent Review”), but not books and records of entities other than
Landlord. Landlord shall make such books and records available at the location
where Landlord maintains them in the ordinary course of its business. Landlord
need not provide copies of any books or records. Tenant shall commence the
Independent Review within thirty (30) days after the date Landlord has given
Tenant access to Landlord’s books and records for the Independent Review. Tenant
shall complete the Independent Review and notify Landlord in writing of Tenant’s
specific objections to Landlord’s calculation of Operating Expenses (including
Tenant’s accounting firm’s written statement of the basis, nature and amount of
each proposed adjustment) no later than ninety (90) days after Landlord has
first given Tenant access to Landlord’s books and records for the Independent
Review. Landlord shall review the results of any such Independent Review. The
parties shall endeavor to agree promptly and reasonably upon Operating Expenses
taking into account the results of such Independent Review. If, as of the date
that is sixty (60) days after Tenant has submitted the Independent Review to
Landlord, the parties have not agreed on the appropriate adjustments to
Operating Expenses, then the parties shall engage a mutually agreeable
independent third party accountant with at least ten (10) years’ experience in
commercial real estate accounting in the Cambridge, Massachusetts area (the
“Accountant”). If the parties cannot agree on the Accountant, each shall within
ten (10) days after such impasse appoint an Accountant (different from the
accountant and accounting firm that conducted the Independent Review) and,
within ten (10) days after the appointment of both such Accountants, those two
Accountants shall select a third (which cannot be the accountant and accounting
firm that conducted the Independent Review). If either party fails to timely
appoint an Accountant, then the Accountant the other party appoints shall be the
sole Accountant. Within ten (10) days after appointment of the Accountant(s),
Landlord and Tenant shall each simultaneously give the Accountants (with a copy
to the other party) its determination of Operating Expenses, with such
supporting data or information as each submitting party determines appropriate.
Within ten (10) days after such submissions, the Accountants shall by majority
vote select either Landlord’s or Tenant’s determination of Operating Expenses.
The Accountants may not select or designate any other determination of Operating
Expenses. The determination of the Accountant(s) shall bind the parties. If the
parties agree or the Accountant(s) determine that the Operating Expenses
actually paid by Tenant for the calendar year in question exceeded Tenant’s
obligations for such calendar year, then Landlord shall, at Tenant’s option,
either (a) credit the excess to the next succeeding installments of estimated
Additional Rent or (b) pay the excess to Tenant within thirty (30) days after
delivery of such results. If the parties agree or the Accountant(s) determine
that Tenant’s payments of Operating Expenses for such calendar year were less
than Tenant’s obligation for the calendar year, then Tenant shall pay the
deficiency to Landlord within thirty (30) days after delivery of such results.
If the Independent Review reveals or the Accountant(s) determine that the
Operating Expenses billed to Tenant by Landlord and paid by Tenant to Landlord
for the applicable calendar year in question exceeded by more than five percent
(5%) what Tenant should have been billed during such calendar year, then
Landlord shall pay the reasonable cost of the Independent Review and the
reasonable cost of the Accountant(s). In all other cases Tenant shall pay the
cost of the Independent Review and the Accountant(s).

 

 

12

 

 

 

--------------------------------------------------------------------------------

9.4.Tenant shall not be responsible for Operating Expenses or the Property
Management Fee with respect to any time period prior to the Term Commencement
Date. Tenant’s responsibility for Tenant’s Adjusted Share of Operating Expenses
shall continue to the latest of (a) the date of termination of the Lease, (b)
the date Tenant has fully vacated the Premises and (c) if termination of the
Lease is due to a default by Tenant, the earlier of the Term Expiration Date or
the date of rental commencement of a replacement tenant.

9.5.Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.

9.6.Within thirty-five (35) days after the end of each calendar month, Tenant
shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list, of all costs and expenses that (a) Tenant has
incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or that Tenant
reasonably believes is the responsibility of Landlord pursuant to this Lease or
the Work Letter.

9.7.In the event that the Building or Project is less than fully occupied during
a calendar year, Tenant acknowledges that Landlord may extrapolate Operating
Expenses that vary depending on the occupancy of the Building or Project, as
applicable, to equal Landlord’s reasonable estimate of what such Operating
Expenses would have been had the Building or Project, as applicable, been
ninety-five percent (95%) occupied during such calendar year; provided, however,
that Landlord shall not recover more than one hundred percent (100%) of
Operating Expenses.

10.Taxes on Tenant’s Property.

10.1.Tenant shall pay prior to delinquency any and all taxes levied against any
personal property or trade fixtures placed by Tenant in or about the Premises or
on any gross or net receipts of or sales by Tenant.

10.2.If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.

10.3.If any improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building, the Property or the Project by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of

 

 

13

 

 

 

--------------------------------------------------------------------------------

Section 10.2. Any such excess assessed valuation due to improvements in or
alterations to space in the Project leased by other tenants at the Project shall
not be included in Operating Expenses. If the records of the applicable
governmental assessor’s office are available and sufficiently detailed to serve
as a basis for determining whether such Tenant improvements or alterations are
assessed at a higher valuation than the Building Standard, then such records
shall be binding on both Landlord and Tenant.

11.Security Deposit.

11.1.Tenant shall deposit with Landlord on or before the Execution Date the sum
set forth in Section 2.6 (the “Security Deposit”), which sum shall be held by
Landlord as security for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant during
the Term and ending upon the expiration or termination of Tenant’s obligations
under this Lease. If Tenant Defaults (as defined below) with respect to any
provision of this Lease, including any provision relating to the payment of
Rent, then Landlord may (but shall not be required to) use, apply or retain all
or any part of the Security Deposit for the payment of any Rent or any other sum
in default, or to compensate Landlord for any other loss or damage that Landlord
may suffer by reason of Tenant’s default. If any portion of the Security Deposit
is so used or applied, then Tenant shall, within ten (10) days following demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount, and Tenant’s failure to do so shall be
a material breach of this Lease. The provisions of this Article shall survive
the expiration or earlier termination of this Lease.

11.2.In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

11.3.Landlord shall deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.

11.4.So long as no Default exists, Tenant has not received written notice from
Landlord that any failure of Tenant to act or any state of facts exists that
(with the passage of time) could ripen into a Default, and Tenant surrenders the
Premises to Landlord in the condition required by this Lease, then the Security
Deposit, or any balance thereof, shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within sixty (60)
days after the later of (i) the expiration or earlier termination of this Lease
or (ii) the date on which the preceding conditions have been satisfied.

11.5.If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an account at a banking organization selected by Landlord; provided,
however, that Landlord shall not be required to maintain a separate account for
the Security Deposit, but may intermingle it with other funds of Landlord.
Landlord shall be entitled to all interest and/or dividends, if any, accruing on
the Security Deposit. Landlord shall not be required to credit Tenant with any
interest for any period during which Landlord does not receive interest on the
Security Deposit.

 

 

14

 

 

 

--------------------------------------------------------------------------------

11.6.The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument acceptable to Landlord in its sole discretion. Tenant
may at any time, except when Tenant is in Default (as defined below), deliver a
letter of credit (the “L/C Security”) as the entire Security Deposit, as
follows:

(a)If Tenant elects to deliver L/C Security, then Tenant shall provide Landlord,
and maintain in full force and effect throughout the Term and until the date
that is six (6) months after the then-current Term Expiration Date, a letter of
credit in the form of Exhibit D issued by an issuer reasonably satisfactory to
Landlord, in the amount of the Security Deposit, with an initial term of at
least one year. Landlord may require the L/C Security to be re-issued by a
different issuer at any time during the Term if Landlord reasonably believes
that the issuing bank of the L/C Security is or may soon become insolvent;
provided, however, Landlord shall return the existing L/C Security to the
existing issuer immediately upon receipt of the substitute L/C Security. If any
issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall, within five (5) days of receipt of actual
notice of such insolvency or placement in FDIC receivership, deliver to Landlord
(without the requirement of notice from Landlord) cash security or substitute
L/C Security issued by an issuer reasonably satisfactory to Landlord, and
otherwise conforming to the requirements set forth in this Article. As used
herein with respect to the issuer of the L/C Security, “insolvent” shall mean
the determination of insolvency as made by such issuer’s primary bank regulator
(i.e., the state bank supervisor for state chartered banks; the OCC or OTS,
respectively, for federally chartered banks or thrifts; or the Federal Reserve
for its member banks). If, at the Term Expiration Date, any Rent remains
uncalculated or unpaid, then (i) Landlord shall with reasonable diligence
complete any necessary calculations, (ii) Tenant shall extend the expiry date of
such L/C Security from time to time as Landlord reasonably requires and (iii) in
such extended period, Landlord shall not unreasonably refuse to consent to an
appropriate reduction of the L/C Security. Tenant shall reimburse Landlord’s
reasonable out-of-pocket legal costs in handling Landlord’s acceptance of any
replacement or extension of the L/C Security.

(b)If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c)Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default (as defined below) exists, (ii) as of the date that is thirty
(30) days before any L/C Security expires (even if such scheduled expiry date is
after the Term Expiration Date) Tenant has not delivered to Landlord an
amendment or replacement for such L/C Security, reasonably satisfactory to
Landlord, extending the expiry date to the earlier of (1) six (6) months after
the then-current Term Expiration Date or (2) the date that is one year after the
then-current expiry date of the L/C Security, (iii) the L/C Security provides
for automatic renewals, Landlord asks the issuer to confirm the current L/C
Security expiry date, and the issuer fails to do so within ten (10) business
days, (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security or (v) the issuer of
the L/C Security ceases, or announces that it will cease, to maintain an office
in the city where Landlord may present drafts under the L/C Security (and fails
to permit drawing upon the L/C Security by overnight courier or facsimile). This
Section does not limit any other provisions of this Lease allowing Landlord to
draw the L/C Security under specified circumstances.

 

 

15

 

 

 

--------------------------------------------------------------------------------

(d)Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.

(e)If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense and subject to the reasonable cooperation of Landlord and such
transferee, within ten (10) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.

11.7.If Tenant has not been in Default under this Lease of a monetary obligation
prior to the second (2nd) anniversary of the Rent Commencement Date (the “SD
Reduction Obligation”), then Tenant, no later than forty-five (45) days after
the second (2nd) anniversary of the Rent Commencement Date, may notify Landlord
in writing that it wishes to decrease the Security Deposit to Six Hundred
Twenty-Eight Thousand Five Hundred Ninety-Four Dollars and 00/100 ($628,594)
(the “Reduced Security Deposit”). Within ten (10) business days following
Landlord’s receipt of such notice, Landlord shall (y) confirm in writing that
the SD Reduction Obligation has been satisfied and that the Security Deposit
shall be deemed to equal the Reduced Security Deposit, or (z) notify Tenant that
the SD Reduction Obligation has not been satisfied. Upon Landlord’s confirmation
that the SD Reduction Obligation has been satisfied, (i) if the Security Deposit
is in the form of cash, Landlord shall return to Tenant the excess amount within
ten (10) business days following its approval of such certification, or (ii) if
the Security Deposit is in the form of the L/C Security, the Tenant may provide
to Landlord, and Landlord shall accept, a replacement L/C Security in the amount
of the Reduced Security Deposit in the form required by Section 11.6 of this
Lease, and Landlord shall cooperate to simultaneously return the existing L/C
Security.

12.Use.

12.1.Tenant shall use the Premises for the Permitted Use, and shall not use the
Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.

12.2.Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy (or its substantial
equivalent) issued for the Building or the Project, and shall, upon five (5)
days’ written notice from Landlord, discontinue any use of the Premises that is
declared or claimed by any Governmental Authority having jurisdiction to be a
violation of any of the above, or that in Landlord’s reasonable opinion violates
any of the above. Tenant shall comply with any direction of any Governmental
Authority having jurisdiction that shall, by reason of the nature of Tenant’s
use or occupancy of the Premises, impose any duty upon Tenant or Landlord with
respect to the Premises or with respect to the use or occupation thereof, and
shall indemnify, defend (at the option of and with counsel reasonably acceptable
to the indemnified party(ies)), save, reimburse and hold harmless (collectively,
“Indemnify,”

 

 

16

 

 

 

--------------------------------------------------------------------------------

“Indemnity” or “Indemnification,” as the case may require) Landlord and its
affiliates, employees, agents and contractors; and any lender, mortgagee, ground
lessor or beneficiary (each, a “Lender” and, collectively with Landlord and its
affiliates, employees, agents and contractors, the “Landlord Indemnitees”)
harmless from and against any and all demands, claims, liabilities, losses,
costs, expenses, actions, causes of action, damages, suits or judgments, and all
reasonable expenses (including reasonable attorneys’ fees, charges and
disbursements, regardless of whether the applicable demand, claim, action, cause
of action or suit is voluntarily withdrawn or dismissed) incurred in
investigating or resisting the same (collectively, “Claims”) of any kind or
nature that arise before, during or after the Term as a result of Tenant’s
breach of this Section.

12.3.Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Building and
the Project, and Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Article.

12.4.Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

12.5.No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent, it being agreed
that Tenant shall have the right to install its own internal Premises security
system, provided that Landlord shall be given all keys, passcodes and other
measures necessary to ensure that Landlord has access to the Premises at all
times in accordance with the terms of this Lease, and further provided that the
installation of any internal Premises security system shall be deemed an
Alteration irrespective if the installation of such security system satisfies
the definition of a Cosmetic Alteration, and Tenant shall comply with the terms
and provisions of Article 17 with respect thereto. Tenant shall, upon
termination of this Lease, return to Landlord all keys to offices and restrooms
either furnished to or otherwise procured by Tenant. In the event any key so
furnished to Tenant is lost, Tenant shall pay to Landlord the cost of replacing
the same or of changing the lock or locks opened by such lost key if Landlord
shall deem it necessary to make such change.

12.6.No awnings or other projections shall be attached to any outside wall of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills or items attached to windows that are visible from outside the
Premises. No equipment, furniture or other items of personal property shall be
placed on any exterior balcony without Landlord’s prior written consent.

12.7.No sign, advertisement or notice (“Signage”) shall be exhibited, painted or
affixed by Tenant on any part of the Premises (visible from outside the
Premises) or the Building without Landlord’s prior written consent. Signage
shall conform to Landlord’s design criteria. For any Signage, Tenant shall, at
Tenant’s own cost and expense, (a) acquire all permits for such Signage in
compliance with Applicable Laws and (b) design, fabricate, install and maintain
such Signage in a first-class condition. Tenant shall be responsible for
reimbursing Landlord for reasonable costs incurred by Landlord in removing any
of Tenant’s Signage upon the expiration or earlier

 

 

17

 

 

 

--------------------------------------------------------------------------------

termination of the Lease. Interior signs on entry doors to the Premises and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at Landlord’s sole cost and expense, and shall be of a size, color and type and
be located in a place acceptable to Landlord. The directory tablet shall be
provided exclusively for the display of the name and location of tenants only.
Notwithstanding the foregoing, the size of Tenant’s Signage on such directory
tablet shall be no smaller than such directory tablet signage of tenants of the
Building that lease approximately the same or less Rentable Area as the Premises
Tenant shall not place anything on the exterior of the corridor walls or
corridor doors other than Landlord’s standard lettering. At Landlord’s option,
Landlord may install any Tenant Signage, and, except as provided in this Section
12.7, Tenant shall pay all costs associated with such installation within thirty
(30) days after demand therefor.

12.8.Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval. Tenant may place such equipment only in a
location designed to carry the weight of such equipment.

12.9.Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Area or other offices in the Project.

12.10.Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or unreasonably annoy them, (b)
use or allow the Premises to be used for immoral, unlawful or objectionable
purposes, (c) cause, maintain or permit any nuisance or waste in, on or about
the Project or (d) take any other action that would in Landlord’s reasonable
determination in any manner adversely affect other tenants’ quiet use and
enjoyment of their space or adversely impact their ability to conduct business
in a professional and suitable work environment.

12.11.Except to the extent compliance is required solely as a result of the
Tenant Improvements, any Alterations or as a result of Tenant’s particular use
of the Premises (as opposed to office use generally), Landlord shall be
responsible for ensuring the Common Areas of the Building comply with the
Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and
local accessibility laws, codes, ordinances and rules (collectively, and
together with regulations promulgated pursuant thereto, the “ADA”).
Notwithstanding any other provision herein to the contrary, Tenant shall, during
the Term, be responsible for all liabilities, costs and expenses arising out of
or in connection with the compliance of the Premises and the Common Areas (but
only to the extent compliance of the Common Areas is required as a result of the
Tenant Improvements, any Alterations or Tenant’s particular use of the Premises
as opposed to office use generally), and Tenant shall Indemnify Landlord and its
affiliates, employees, agents and contractors; and any lender, mortgagee or
beneficiary (each, a “Lender” and, collectively with Landlord and its
affiliates, employees, agents and contractors, the “Landlord Indemnitees”) from
and against any demands, claims, liabilities, losses, costs, expenses, actions,
causes of action, damages, suits or judgments, and all reasonable expenses
(including reasonable attorneys’ fees, charges and disbursements, regardless of
whether the applicable demand, claim, action, cause of action or suit is
voluntarily withdrawn or dismissed) incurred in investigating or resisting the
same (collectively, “Claims”) arising out of any such failure to comply with
Tenant’s obligations under this Section. This Section (as well as any other
provisions of this Lease dealing with Indemnification of the Landlord
Indemnitees by Tenant) shall be deemed to be modified in each

 

 

18

 

 

 

--------------------------------------------------------------------------------

case by the insertion in the appropriate place of the following: “except as
otherwise provided in Mass. G.L. Ter. Ed., C. 186, Section 15.” For the
avoidance of doubt, “Lenders” shall also include historic tax credit investors
and new market tax credit investors. The provisions of this Section shall
survive the expiration or earlier termination of this Lease.

13.Rules and Regulations, CC&Rs, Parking Facilities and Common Area.

13.1.Tenant shall have the non-exclusive right seven (7) days per week,
fifty-two (52) weeks per year, in common with others, to use the Common Area in
conjunction with Tenant’s use of the Premises for the Permitted Use, and such
use of the Common Area and Tenant’s use of the Premises shall be subject to the
rules and regulations adopted by Landlord and attached hereto as Exhibit E,
together with such other reasonable and nondiscriminatory rules and regulations
as are hereafter promulgated by Landlord in its sole and absolute discretion
(the “Rules and Regulations”). Notwithstanding the foregoing, Tenant shall have
access to the Building, Premises, fitness center located at the Project (at no
additional cost), and parking facilities twenty-four (24) hours per day, seven
(7) days per week, except during reasonable closures for repairs or maintenance,
or as a result of casualty or other circumstances beyond Landlord’s control.
Tenant shall and shall ensure that its contractors, subcontractors, employees,
subtenants and invitees faithfully observe and comply with the Rules and
Regulations. Landlord shall not be responsible to Tenant for the violation or
non-performance by any other tenant or any agent, employee or invitee thereof of
any of the Rules and Regulations.

13.2.This Lease is subject to any recorded covenants, conditions or restrictions
on the Project or Property, including the Parking and Transportation Demand
Management Plan for the Project that was approved on July 2, 1999 and amended on
December 14, 2001, and that is attached hereto as Exhibit F with all applicable
transfers thereof (the “PTDM”), as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time (the “CC&Rs”).
Tenant shall comply with the CC&Rs. Tenant acknowledges that Tenant, at its sole
cost and expense, shall comply with the tenant requirements in the PTDM,
including the requirements set forth in the “Alternative Work Programs,” “Public
Transportation Incentives,” “Ridesharing Programs” and “Provisions of Bicycle
and Pedestrian Amenities” sections thereof. Tenant, at its sole cost and
expense, shall also comply with the reporting requirements set forth in the PTDM
at Landlord’s request. Any costs incurred by Landlord in connection with the
PTDM shall constitute an Operating Expense.

13.3.Notwithstanding anything in this Lease to the contrary, Tenant may not
install any security systems (including cameras) outside the Premises or that
record sounds or images outside the Premises without Landlord’s prior written
consent, which Landlord may withhold in its sole and absolute discretion.

13.4.Tenant agrees to cooperate, at no cost to Tenant, with Landlord in
connection with “Developer’s” performance of the obligations of the “Developer”
under the Development Controls and Community Outreach Program for Cambridge
Place effective as of July 27, 1998, executed by The Bulfinch Companies, Inc.,
CCC I Realty Trust, 205 Broadway Realty Trust, Neighbors for a Better Community,
Inc., and the McKinnon Company, Inc. (as it may be amended, modified, amended
and restated, otherwise supplemented, or superseded from time to time, the
“Community Agreement”). Landlord encourages Tenant to participate in programs of
civic and charitable giving

 

 

19

 

 

 

--------------------------------------------------------------------------------

and the provision of in-kind services and facilities that will extend the
benefits of the Project to neighborhood residents, including, by way of example,
the charitable and civic connections identified in Section 2.5 of the Community
Agreement.

13.5.The Charles River Transportation Management Association (of which Landlord
or an affiliate of Landlord is currently a member) provides certain programs to
help improve transportation in the Cambridge area. Their website is
www.charlesrivertma.org.

13.6.Tenant shall have a non-exclusive, irrevocable license to use one (1)
parking space parking in the facilities serving the Hampshire Project per one
thousand square feet of Rentable Area of the Premises in common on an unreserved
basis with other tenants of the Hampshire Project during the Term commencing on
the Term Commencement Date. The rate for each such parking space as of the
Execution Date is Three Hundred Fifty Dollars ($350.00) per month (subject to
Landlord’s market rate adjustments, based on the East Cambridge submarket, from
time to time throughout the Term), which Tenant shall pay as Additional Rent
commencing on the Term Commencement Date on or before the first (1st) day of
each month, and, as of the Rent Commencement Date, simultaneously with the
payment of Base Rent. Landlord agrees to maintain an area for bicycle parking,
with a locked bicycle storage area, during the Term. In addition, Tenant shall
have the right to use the area identified as “Tenant storage area” on Exhibit A
for storage during the Term.

13.7.[Intentionally Omitted]

13.8.Subject to the terms of this Lease including the Rules and Regulations and
the rights of other tenants of the Building, Tenant shall have, at no additional
cost, the non-exclusive right to access the freight elevator and freight loading
dock, and the Building riser closet for the purpose of installing network and
telephone conduit and cabling for main distribution from service providers. Any
such use shall be in harmony with other users.

14.Project Control by Landlord.

14.1.Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the Project
or the Hampshire Project; convert the Building or the other buildings within the
Hampshire Project to condominium units; change the size of the Project by
selling all or a portion of the Project or adding real property and any
improvements thereon to the Project; grant easements and licenses to third
parties; maintain or establish ownership of the Building separate from fee title
to the Property; make additions to or reconstruct portions of the Building and
the Project; install, use, maintain, repair, replace and relocate for service to
the Premises and other parts of the Building or the Project pipes, ducts,
conduits, wires and appurtenant fixtures, wherever located in the Premises, the
Building or elsewhere at the Project; and alter or relocate any other Common
Area or facility, including private drives, lobbies, entrances and landscaping;
provided, however, that such rights shall be exercised in a way that does not
materially adversely affect Tenant’s beneficial use and occupancy of the
Premises, including the Permitted Use and Tenant’s access to the Premises.
Tenant acknowledges that Landlord specifically reserves the right to allow the
exclusive use of corridors and restroom facilities located on specific floors to
one or more tenants occupying such floors; provided, however, that Tenant shall
not be deprived of the use of the corridors reasonably required to serve the
Premises or of restroom facilities serving the floor upon which the Premises are
located.

 

 

20

 

 

 

--------------------------------------------------------------------------------

14.2.Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord.

14.3.Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided for in this Lease.

14.4.Landlord may, at any and all reasonable times during non-business hours (or
during business hours, if (a) with respect to Subsections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z), if
Landlord so requests), and upon twenty-four (24) hours’ prior notice (which may
be oral or by email to the office manager or other Tenant-designated individual
at the Premises; but provided that no time restrictions shall apply or advance
notice be required if an emergency necessitates immediate entry), enter the
Premises to (u) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (v) supply any service Landlord is
required to provide hereunder, (w) alter, improve or repair any portion of the
Building other than the Premises for which access to the Premises is reasonably
necessary, (x) post notices of nonresponsibility, (y) access the telephone
equipment, electrical substation and fire risers and (z) show the Premises to
prospective tenants during the final year of the Term and current and
prospective purchasers and lenders at any time. Except in the event of an
emergency, Tenant shall have the right to have a representative accompany
Landlord at any time that Landlord enters the Premises if such representative is
available and present at the time of Landlord’s entry onto the Premises. In
connection with any such alteration, improvement or repair as described in
Subsection 14.4(w), Landlord may erect in the Premises or elsewhere in the
Project scaffolding and other structures reasonably required for the alteration,
improvement or repair work to be performed. In no event shall Tenant’s Rent
abate as a result of Landlord’s activities pursuant to this Section; provided,
however, that all such activities shall be conducted in such a manner so as to
cause as little interference to Tenant as is reasonably possible. Landlord shall
at all times retain a key with which to unlock all of the doors in the Premises.
If an emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises, and any such entry to the
Premises shall not constitute a forcible or unlawful entry to the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises or any
portion thereof.

15.Quiet Enjoyment. Landlord covenants that Tenant, upon paying the Rent and
performing its obligations contained in this Lease, may peacefully and quietly
have, hold and enjoy the Premises, free from any claim by Landlord or persons
claiming under Landlord, but subject to all of the terms and provisions hereof,
provisions of Applicable Laws and rights of record to which this Lease is or may
become subordinate. This covenant is in lieu of any other quiet enjoyment
covenant, either express or implied.

16.Utilities and Services.

16.1Landlord shall pay for all water (from a local municipal or similar source)
and gas supplied to the Premises, and Landlord shall be entitled to include
these sums in Operating Expenses. Tenant shall pay for all electricity supplied
to the Premises, including for lights, plugs, and Overtime HVAC (as defined
below) during the Term. Tenant shall also pay for all telephone, internet
service, cable television, other telecommunications and other utilities supplied
to the

 

 

21

 

 

 

--------------------------------------------------------------------------------

Premises, together with any fees, surcharges and taxes thereon. If any such
utility for which Tenant is responsible is not separately metered or submetered
to Tenant, Tenant shall pay Tenant’s Adjusted Share of all charges of such
utility jointly metered with other premises as Additional Rent or, in the
alternative, Landlord may, at its option, monitor the usage of such utilities by
Tenant and include the cost of purchasing, installing and monitoring such
metering equipment in Operating Expenses.

16.2Landlord may base its bills for utilities on reasonable estimates; provided
that Landlord adjusts such billings promptly thereafter or as part of the next
Landlord’s Statement to reflect the actual cost of providing utilities to the
Premises. To the extent that Tenant uses more than Tenant’s Pro Rata Share of
any utilities then Tenant shall pay Landlord for Tenant’s Adjusted Share of such
utilities to reflect such excess usage. In the event that the Building or
Project is less than ninety-five percent (95%) occupied during a calendar year,
Tenant acknowledges that Landlord may extrapolate utility usage that varies
depending on the occupancy of the Building or Project (as applicable) to equal
Landlord’s reasonable estimate of what such utility usage would have been had
the Building or Project, as applicable, been ninety-five percent (95%) occupied
during such calendar year; provided, however, that Landlord shall not recover
more than one hundred percent (100%) of the cost of such utilities. Tenant shall
not be liable for the cost of utilities supplied to the Premises attributable to
the time period prior to the Term Commencement Date; provided, however, that, if
Landlord shall permit Tenant possession of the Premises prior to the Term
Commencement Date and Tenant uses the Premises for any purpose other than
placement of personal property as set forth in Section 4.5 (including to
construct the Tenant Improvements), then Tenant shall be responsible for the
cost of utilities supplied to the Premises from such earlier date of possession.

16.3Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by accidents; breakage; casualties (to the extent not caused by the
party claiming Force Majeure); Severe Weather Conditions (as defined below);
physical natural disasters (but excluding weather conditions that are not Severe
Weather Conditions); strikes, lockouts or other labor disturbances or labor
disputes (other than labor disturbances and labor disputes resulting solely from
the acts or omissions of the party claiming Force Majeure); acts of terrorism;
riots or civil disturbances; wars or insurrections; shortages of materials
(which shortages are not unique to the party claiming Force Majeure); government
regulations, moratoria or other governmental actions, inactions or delays;
failures to grant consent or delays in granting consent by any Lender whose
consent is required under any applicable Loan Document; failures by third
parties to deliver gas, oil or another suitable fuel supply, or inability of the
party claiming Force Majeure, by exercise of reasonable diligence, to obtain
gas, oil or another suitable fuel; or other causes beyond the reasonable control
of the party claiming that Force Majeure has occurred (collectively, “Force
Majeure”); or, to the extent permitted by Applicable Laws, Landlord’s negligence
(but not gross negligence). In the event of such failure (except as expressly
set forth below), Tenant shall not be entitled to termination of this Lease or
any abatement or reduction of Rent, nor shall Tenant be relieved from the
operation of any covenant or agreement of this Lease. “Severe Weather
Conditions” means weather conditions that are materially worse than those that
reasonably would be anticipated for the Property at the applicable time based on
historic meteorological records. Notwithstanding anything to the contrary in
this Lease, if, for more than five (5) consecutive business days following
written notice to Landlord and as a direct result of Landlord’s gross negligence
or willful misconduct (and

 

 

22

 

 

 

--------------------------------------------------------------------------------

except to the extent that such failure is caused in whole or in part by the
action or inaction of a Tenant Party (as defined below)), (a) the provision of
HVAC or other utilities to all or a material portion of the Premises that
Landlord must provide pursuant to this Lease is interrupted or (b) Tenant does
not have access to the Premises (a “Material Services Failure”), then Tenant’s
Base Rent and Operating Expenses (or, to the extent that less than all of the
Premises are affected, a proportionate amount (based on the Rentable Area of the
Premises that is rendered unusable) of Base Rent and Operating Expenses) shall
thereafter be abated until the Premises are again usable by Tenant for the
Permitted Use; provided, however, that, if Landlord is diligently pursuing the
restoration of such HVAC and other utilities and Landlord provides substitute
HVAC and other utilities reasonably suitable for Tenant’s continued use and
occupancy of the Premises for the Permitted Use (e.g., supplying potable water
or portable air conditioning equipment), then neither Base Rent nor Operating
Expenses shall be abated. During any Material Services Failure, Tenant will
cooperate with Landlord to arrange for the provision of any interrupted utility
services on an interim basis via temporary measures until final corrective
measures can be accomplished, and Tenant will permit Landlord the necessary
access to the Premises to remedy such Material Service Failure. In the event of
any interruption of HVAC or other utilities that Landlord must provide pursuant
to this Lease, regardless of the cause, Landlord shall diligently pursue the
restoration of such HVAC and other utilities. Notwithstanding anything in this
Lease to the contrary, but subject to Article 24 (which shall govern in the
event of a casualty), the provisions of this Section shall be Tenant’s sole
recourse and remedy in the event of an interruption of HVAC or other utilities
to the Premises.

16.4Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon. Upon Landlord’s demand,
utilities and services provided to the Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.

16.5Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including data processing machines) that will in any way (a)
increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Building or Project (as applicable) beyond the existing capacity of the
Building or the Project usually furnished or supplied for the Permitted Use or
(b) exceed Tenant’s Pro Rata Share of the Building’s or Project’s (as
applicable) capacity to provide such utilities or services.

16.6.If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building or the
Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.

 

 

23

 

 

 

--------------------------------------------------------------------------------

16.7.Landlord shall provide water in the Common Area for lavatory and
landscaping purposes only, which water shall be from the local municipal or
similar source; provided, however, that if Landlord determines that Tenant
requires, uses or consumes water provided to the Common Area for any purpose
other than ordinary lavatory purposes, Landlord may install a water meter
(“Tenant Water Meter”) and thereby measure Tenant’s water consumption for all
purposes. Tenant shall pay Landlord for the costs of any Tenant Water Meter and
the installation and maintenance thereof during the Term. If Landlord installs a
Tenant Water Meter, Tenant shall pay for water consumed, as shown on such meter,
as and when bills are rendered and the cost thereof shall not be included in
Tenants’ Pro Rata Share of any Operating Expenses to the extent any inclusion
thereof in Operating Expenses would result in a double collection for such water
charges by Landlord. If Tenant fails to timely make such payments, Landlord may
pay such charges and collect the same from Tenant. Any such costs or expenses
incurred or payments made by Landlord for any of the reasons or purposes stated
in this Section shall be deemed to be Additional Rent payable by Tenant and
collectible by Landlord as such.

16.8.Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord deems necessary
or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and Landlord shall further have no responsibility or
liability for failure to supply elevator facilities, plumbing, ventilation, air
conditioning or utility service when prevented from doing so by Force Majeure
or, to the extent permitted by Applicable Laws, Landlord’s negligence (but not
gross negligence). Without limiting the foregoing, it is expressly understood
and agreed that any covenants on Landlord’s part to furnish any service pursuant
to any of the terms, covenants, conditions, provisions or agreements of this
Lease, or to perform any act or thing for the benefit of Tenant, shall not be
deemed breached if Landlord is unable to furnish or perform the same by virtue
of Force Majeure or, to the extent permitted by Applicable Laws, Landlord’s
negligence (but not gross negligence).

16.9.[Intentionally Omitted]

16.10.For the Premises, Landlord shall (a) maintain and operate the HVAC systems
used for the Permitted Use only (“Base HVAC”) and (b) subject to Subsection
16.10(a), furnish HVAC as reasonably required (except as this Lease otherwise
provides or as to any special requirements that arise from Tenant’s particular
use of the Premises) for reasonably comfortable occupancy of the Premises
twenty-four (24) hours a day, every day during the Term, subject to casualty,
eminent domain or as otherwise specified in this Article and provided that
Tenant complies with the next sentence. If Tenant will require Base HVAC outside
normal business hours of business days (defined as Monday through Friday from
6:00 a.m. until 6:00 p.m. and Saturday from 8:00 a.m. until 5:00 p.m.) in the
Premises (“Overtime HVAC”), then Landlord shall be obligated to provide Overtime
HVAC only if Tenant (y) requests it by 12:00 p.m. on the same day, and (z)
requires a minimum of at least four (4) hours of Overtime HVAC. Tenant shall pay
Landlord, as Additional Rent, one hundred percent (100%) of Landlord’s actual
total cost of delivering steam and chilled water for Overtime HVAC for the
Premises, as well as for HVAC provided during Tenant’s business hours as and to
the extent provided for in Section 9.1. As of the Execution Date, the hourly
charge for Overtime HVAC, which is subject to change, is One Hundred Fifty
Dollars and no/100 ($150.00) per hour. Notwithstanding anything to the contrary
in this Section, but subject to the terms of Section 16.3, Landlord shall have
no liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in HVAC services; provided that Landlord diligently
endeavors to cure any such interruption or impairment.

 

 

24

 

 

 

--------------------------------------------------------------------------------

16.11.For any utilities serving the Premises for which Tenant is billed directly
by such utility provider, Tenant agrees to furnish to Landlord (a) any invoices
or statements for such utilities within thirty (30) days after Tenant’s receipt
thereof, (b) within thirty (30) days after Landlord’s request, any other utility
usage information reasonably requested by Landlord, and (c) within thirty (30)
days after each calendar year during the Term, authorization to allow Landlord
to access Tenant’s usage information necessary for Landlord to complete an
ENERGY STAR® Statement of Performance (or similar comprehensive utility usage
report, if requested by Landlord) and any other utility usage information
reasonably requested by Landlord for the immediately preceding year; and Tenant
shall comply with any other energy usage or consumption requirements required by
Applicable Laws. Tenant shall retain records of utility usage at the Premises,
including invoices and statements from the utility provider, for at least sixty
(60) months, or such other period of time as may be requested by Landlord.
Tenant acknowledges that any utility information for the Premises, the Building
and the Project may be shared with third parties, including Landlord’s
consultants and Governmental Authorities. In the event that Tenant fails to
comply with this Section, Tenant hereby authorizes Landlord to collect utility
usage information directly from the applicable utility providers. In addition to
the foregoing, Tenant shall comply with all Applicable Laws related to the
disclosure and tracking of energy consumption at the Premises. The provisions of
this Section shall survive the expiration or earlier termination of this Lease.

17.Alterations.

17.1.Tenant shall make no alterations, additions or improvements other than the
Tenant Improvements in or to the Premises or engage in any construction,
demolition, reconstruction, renovation or other work (whether major or minor) of
any kind in, at or serving the Premises (“Alterations”) without Landlord’s prior
written approval, which approval may be subject to the consent of one or more
Lenders, if required under any applicable Loan Document, but which approval
Landlord shall not otherwise unreasonably withhold; provided, however, that, in
the event any proposed Alteration affects (a) any structural portions of the
Building, including exterior walls, the roof, the foundation or slab, foundation
or slab systems (including barriers and subslab systems) or the core of the
Building, (b) the exterior of the Building or (c) any Building systems,
including elevator, plumbing, HVAC, electrical, security, life safety and power,
then Landlord may withhold its approval in its sole and absolute discretion.
Tenant shall, in making any Alterations, use only those architects, contractors,
suppliers and mechanics of which Landlord has given prior written approval,
which approval shall be in Landlord’s reasonable discretion. In seeking
Landlord’s approval, Tenant shall provide Landlord, at least thirty (30) days in
advance of any proposed construction, with plans, specifications, bid proposals,
certified stamped engineering drawings and calculations by Tenant’s engineer of
record or architect of record (including connections to the Building’s
structural system, modifications to the Building’s envelope, non-structural
penetrations in slabs or walls, and modifications or tie-ins to life safety
systems), work contracts, requests for laydown areas and such other information
concerning the nature and cost of the Alterations as Landlord may reasonably
request. Tenant shall not commence any such Alterations that require Landlord’s
consent unless and until Tenant has received the written approval of Landlord,
and as aforesaid, Landlord shall have no obligation to grant such written
approval unless it has received the consent of one more Lenders if required by
any applicable Loan Documents. In no event shall Tenant use or Landlord be
required to approve any architects, consultants, contractors, subcontractors or
material suppliers that Landlord reasonably believes could cause labor
disharmony, and Tenant agrees to comply with all requirements of Landlord
relative to union and non-union labor (it being agreed that Tenant may use union
labor). Notwithstanding the foregoing, Tenant may make strictly cosmetic changes
to the Premises that

 

 

25

 

 

 

--------------------------------------------------------------------------------

do not require any permits or more than three (3) total contractors and
subcontractors (“Cosmetic Alterations”) without Landlord’s consent; provided
that (y) the cost of any Cosmetic Alterations does not exceed Fifty Thousand and
00/100 Dollars ($50,000.00) in any one instance or Four Hundred Thousand and
00/100 Dollars ($400,000.00) annually, (z) such Cosmetic Alterations do not (i)
require any structural or other substantial modifications to the Premises, (ii)
require any changes to or adversely affect the Building systems, (iii) affect
the exterior of the Building or (iv) trigger any requirement under Applicable
Laws that would require Landlord to make any alteration or improvement to the
Premises, the Building or the Project. Tenant shall give Landlord at least ten
(10) days’ prior written notice of any Cosmetic Alterations.

17.2.Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building or with other tenants’ components located
within the Building, or interfere with the moving of Landlord’s equipment to or
from the enclosures containing such installations or facilities.

17.3.Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any life safety systems to remain fully operable
at all times.

17.4.Any work performed on the Premises, the Building or the Project by Tenant
or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time reasonably designate. Tenant covenants and agrees
that all work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations, Tenant shall provide Landlord with complete “as built” drawing
print sets and electronic CADD files on disc (or files in such other current
format in common use as Landlord reasonably approves or requires) showing any
changes in the Premises, to the extent the Alterations are the type for which
CADD files are commonly prepared, as well as a commissioning report prepared by
a licensed, qualified third-party commissioning agent hired by Tenant and
approved by Landlord for all new or affected mechanical, electrical and plumbing
systems. Any such “as built” plans shall show the applicable Alterations as an
overlay on the Building as-built plans; provided that Landlord provides the
Building “as built” plans to Tenant.

17.5.Before commencing any Alterations or Tenant Improvements, Tenant shall (a)
give Landlord at least twenty (20) days’ prior written notice of the proposed
commencement of such work. Further, if required by Landlord, Tenant shall
secure, at Tenant’s own cost and expense, a completion and lien indemnity bond
satisfactory to Landlord for such work.

17.6.Tenant shall repair any damage to the Premises caused by Tenant’s removal
of any property from the Premises. During any such restoration period, Tenant
shall pay Rent to Landlord as provided herein as if such space were otherwise
occupied by Tenant. The provisions of this Section shall survive the expiration
or earlier termination of this Lease.

17.7.The Premises plus any Alterations; Signage; Tenant Improvements; attached
equipment, decorations, fixtures, movable casework and related appliances; trade
fixtures; and additions and improvements attached to or built into the Premises
made by either of the parties (including all floor and wall coverings; paneling;
sinks and related plumbing fixtures; ductwork; conduits; electrical panels and
circuits; business and trade fixtures; attached machinery and equipment; and
built-in furniture and cabinets, in each case, together with all additions and

 

 

26

 

 

 

--------------------------------------------------------------------------------

accessories thereto), shall (unless, prior to construction or installation
thereof, Landlord elects otherwise in writing) at all times remain the property
of Landlord, shall remain in the Premises and shall (unless, prior to such
construction or installation, Landlord elects otherwise in writing) be
surrendered to Landlord upon the expiration or earlier termination of this
Lease. For the avoidance of doubt, the items listed on Exhibit G attached hereto
(which Exhibit G may be updated by Tenant from and after the Term Commencement
Date, subject to Landlord’s written consent) constitute Tenant’s property and
shall be removed by Tenant upon the expiration or earlier termination of the
Lease.

17.8.Notwithstanding any other provision of this Article to the contrary, in no
event shall Tenant remove any improvement from the Premises as to which Landlord
contributed payment, including the Tenant Improvements, without Landlord’s prior
written consent, which consent Landlord may withhold in its sole and absolute
discretion.

17.9.If Tenant shall fail to remove any of its property from the Premises prior
to the expiration or earlier termination of this Lease, then Landlord may, at
its option, remove the same in any manner that Landlord shall choose and store
such effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any expenses incident to the removal, storage and sale of such personal
property.

17.10.Tenant shall pay to Landlord an amount equal to one and one- half percent
(1.5%) of the cost to Tenant of all Alterations, to cover Landlord’s overhead
and expenses for plan review, engineering review, coordination, scheduling and
supervision thereof or obtaining any required Lender consent. For purposes of
payment of such sum, Tenant shall submit to Landlord copies of all bills,
invoices and statements covering the costs of such charges, accompanied by
payment to Landlord of the fee set forth in this Section. Tenant shall reimburse
Landlord for any extra expenses incurred by Landlord by reason of faulty work
done by Tenant or its contractors, or by reason of delays arising from such
work, or by reason of inadequate clean-up.

17.11.Within sixty (60) days after final completion of the Tenant Improvements
or any Alterations performed by Tenant with respect to the Premises, Tenant
shall submit to Landlord documentation showing the amounts expended by Tenant
with respect to such Tenant Improvements and Alterations, together with
supporting documentation reasonably acceptable to Landlord.

17.12.Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations or Tenant Improvements, including covering or temporarily removing
any window coverings so as to guard against dust, debris or damage.

 

 

27

 

 

 

--------------------------------------------------------------------------------

17.13.Tenant shall require its contractors and subcontractors performing work on
the Premises to name Landlord, BRE Edison Parent L.P., BRE Edison Holdings LLC,
BRE Edison Holdings L.P., BRE Edison LLC, BRE Edison L.P., BioMed Realty, L.P.,
Wilmington Trust, National Association as Trustee for the Benefit of the
Registered Holders Of CGDBB Commercial Mortgage Trust 2017-BIOC, Commercial
Mortgage Pass-Through Certificates, Series 2017-BIOC, and any other Lender of
which Landlord notifies Tenant, as additional insureds on their respective
insurance policies (collectively with Landlord, the “Landlord Parties”) as
additional insureds on their respective insurance policies.

18.Repairs and Maintenance.

18.1.Landlord shall repair and maintain the structural and exterior portions and
Common Area of the Building and the Project, including, without limitation,
roofing and covering materials; foundations (excluding any architectural slabs,
but including any structural slabs); exterior walls; plumbing; fire sprinkler
systems (if any); base Building HVAC systems up to the first damper or isolation
valve that serves the Premises (for purposes of clarity, the portion of the HVAC
system that includes such first damper or isolation valve and extends into and
through the Premises, and any supplemental HVAC serving the Premises shall not
be part of the base Building HVAC and shall be Tenant’s obligation to maintain
and repair pursuant to Section 18.2 below); elevators; and base Building
electrical systems installed or furnished by Landlord. The Common Areas shall be
maintained in good order and condition and in compliance with the ADA except to
the extent compliance is required due solely to any Alterations, the Tenant
Improvements, or Tenant’s particular use of the Premises, as opposed to office
use generally.

18.2.Except for services of Landlord, if any, required by Section 18.1, Tenant
shall at Tenant’s sole cost and expense maintain and keep the Premises
(including but not limited to the portion of the HVAC system that includes the
first damper or isolation valve and extends into and through the Premises, any
supplemental HVAC serving the Premises, and any other systems or equipment
exclusively serving the Premises) and every part thereof in good condition and
repair, damage thereto from ordinary wear and tear and damage by casualty
excepted, and shall, within ten (10) days after receipt of written notice from
Landlord, provide to Landlord any maintenance records that Landlord reasonably
requests. Tenant shall, upon the expiration or sooner termination of the Term,
surrender the Premises to Landlord in as good a condition as when received,
ordinary wear and tear and damage by casualty excepted and the Tenant
Improvements in substantially the same condition as existed upon Substantial
Completion of the Tenant Improvements (as the same may be modified during the
Term in accordance with this Lease); and shall, at Landlord’s request and
Tenant’s sole cost and expense, remove all telephone and data systems, wiring
and equipment from the Premises (with respect to wiring, only to the extent
installed by a Tenant Party (as defined below)), and repair any damage to the
Premises caused thereby. Landlord shall have no obligation to alter, remodel,
improve, repair, decorate or paint the Premises or any part thereof, other than
pursuant to the terms and provisions of the Work Letter.

18.3.Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such repairs or maintenance. Tenant
waives its rights under Applicable Laws now or hereafter in effect to make
repairs at Landlord’s expense.

 

 

28

 

 

 

--------------------------------------------------------------------------------

18.4.If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease; provided, however, that to the extent such
excavation prevents Tenant from ingress or egress to or from the Premises,
prevents Tenant from use of the Premises, or otherwise renders the Premises
untenantable for a period longer than thirty (30) days, then the Rent shall be
abated proportionately to reflect the portion of the Premises that Tenant is
unable to use (and such abatement shall be Tenant’s sole and exclusive remedy
against Landlord).

18.5.This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.

18.6.Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses, except to the extent such costs are due to Landlord’s gross
negligence or willful misconduct.

19.Liens.

19.1.Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising from work or
services performed, materials furnished to or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Project for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
ten (10) business days after the notice of filing thereof, at Tenant’s sole cost
and expense.

19.2.Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the costs thereof as Additional Rent. Tenant shall Indemnify the Landlord
Indemnitees from and against any Claims arising from any such liens, including
any administrative, court or other legal proceedings related to such liens.

19.3.In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by Tenant.
Should any holder of a financing statement record or place of record a financing
statement that appears to constitute a lien against any interest of Landlord or

 

 

29

 

 

 

--------------------------------------------------------------------------------

against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within ten (10) days after the filing such
financing statement, cause (a) a copy of the lender security agreement or other
documents to which the financing statement pertains to be furnished to Landlord
to facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project.

20.Estoppel Certificate.

Tenant shall, within ten (10) days after receipt of written notice from
Landlord, execute, acknowledge and deliver a statement in writing substantially
in the form attached to this Lease as Exhibit H, or on any other form reasonably
requested by a current or proposed Lender or encumbrancer or proposed purchaser,
(a) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which rental
and other charges are paid in advance, if any, (b) acknowledging that there are
not, to Tenant’s knowledge, any uncured defaults on the part of Landlord
hereunder, or specifying such defaults if any are claimed, and (c) setting forth
such further information with respect to this Lease or the Premises as may be
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the Property. Tenant’s
failure to deliver such statement within such the prescribed time if such
failure continues for more than five (5) days after Landlord gives Tenant
written notice thereof shall, at Landlord’s option, constitute a Default (as
defined below) under this Lease, and, in any event, the statements contained in
the certificate prepared by Landlord and delivered to Tenant for execution shall
be binding upon Tenant. Landlord shall, within ten (10) days after receipt of
written notice from Tenant delivered in connection with a bona fide merger or
sale transaction of Tenant (including any assignment of the Lease in connection
therewith) or financing transaction, execute, acknowledge and deliver a
statement in writing substantially in the form attached to this Lease as Exhibit
I, (x) certifying that this Lease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification and certifying that
this Lease as so modified is in full force and effect) and the dates to which
rental and other charges are paid in advance, if any, (y) acknowledging that
there are not, to Landlord’s knowledge, any uncured defaults on the part of
Tenant hereunder, or specifying such defaults if any are claimed, and (z)
setting forth such further reasonable information with respect to this Lease or
the Premises as may be requested thereon.

21.Hazardous Materials.

21.1.Tenant shall not cause or permit any Hazardous Materials (as defined below)
to be brought upon, kept or used in or about the Premises, the Building or the
Project in violation of Applicable Laws by Tenant or any of its employees,
agents, contractors or invitees (collectively with Tenant, each a “Tenant
Party”). If (a) Tenant breaches such obligation, (b) the presence of Hazardous
Materials as a result of such a breach results in contamination of the Project,
any portion thereof, or any adjacent property, (c) contamination of the Premises
otherwise occurs during the Term or any extension or renewal hereof or holding
over hereunder (other than if such contamination results from (i) migration of
Hazardous Materials from outside the Premises not caused by a Tenant Party or
(ii) to the extent such contamination is caused by the negligence or

 

 

30

 

 

 

--------------------------------------------------------------------------------

willful misconduct of any Landlord Party) or (d) contamination of the Project
occurs as a result of Hazardous Materials that are placed on or under or are
released into the Project by a Tenant Party, then Tenant shall Indemnify the
Landlord Indemnitees from and against any and all Claims of any kind or nature,
including (w) diminution in value of the Project or any portion thereof, (x)
damages for the loss or restriction on use of rentable or usable space or of any
amenity of the Project, (y) damages arising from any adverse impact on marketing
of space in the Project or any portion thereof and (z) sums paid in settlement
of Claims that arise before, during or after the Term as a result of such breach
or contamination. This indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work required by any Governmental Authority because of
Hazardous Materials present in the air, soil or groundwater above, on, under or
about the Project. Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Project, any portion thereof or
any adjacent property caused or permitted by any Tenant Party results in any
contamination of the Project, any portion thereof or any adjacent property, then
Tenant shall promptly take all actions at its sole cost and expense as are
necessary to return the Project, any portion thereof or any adjacent property to
its respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold; and provided,
further, that it shall be reasonable for Landlord to withhold its consent if
such actions could have a material adverse long-term or short-term effect on the
Project, any portion thereof or any adjacent property. Tenant’s obligations
under this Section shall not be affected, reduced or limited by any limitation
on the amount or type of damages, compensation or benefits payable by or for
Tenant under workers’ compensation acts, disability benefit acts, employee
benefit acts or similar legislation.

21.2.Landlord acknowledges that it is not the intent of this Article to prohibit
Tenant from operating its business for the Permitted Use. Tenant may operate its
business according to the custom of Tenant’s industry so long as the use or
presence of Hazardous Materials is strictly and properly monitored in accordance
with Applicable Laws.

21.3.[Intentionally Omitted]

21.4.At any time, and from time to time, prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Project or any
portion thereof to demonstrate that Hazardous Materials are present or that
contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests if such tests reveal that
Hazardous Materials exist at the Project in violation of this Lease as a result
of a Tenant Party’s action.

21.5.[Intentionally omitted]

21.6.Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.

21.7.Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 27.

 

 

31

 

 

 

--------------------------------------------------------------------------------

21.8.As used herein, the term “Hazardous Material” means any toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous substance, material or waste that is or becomes regulated by
Applicable Laws or any Governmental Authority.

21.9.Notwithstanding the forgoing, Landlord shall Indemnify the Tenant Parties
from and against any and all Claims resulting from the presence of Hazardous
Materials at the Project in violation of Applicable Laws as of the Execution
Date, unless placed on the Project by a Tenant Party.

22.Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations.
Landlord and Tenant therefore agree as follows:

22.1.Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises other
than usual and customary odors consistent with typical first-class office use.

22.2.If the Building has a ventilation system that, in Landlord’s reasonable
judgment, is adequate, suitable, and appropriate to vent the Premises in a
manner that does not release odors affecting any indoor or outdoor part of the
Project, Tenant shall vent the Premises through such system. If Landlord at any
time reasonably determines that any existing ventilation system is inadequate,
or if no ventilation system exists, Tenant shall in compliance with Applicable
Laws vent all fumes and odors from the Premises (and remove odors from Tenant’s
exhaust stream) as Landlord requires. The placement and configuration of all
ventilation exhaust pipes, louvers and other equipment shall be subject to
Landlord’s approval. Tenant acknowledges Landlord’s legitimate desire to
maintain the Project (indoor and outdoor areas) in an odor-free manner, and
Landlord may require Tenant to abate and remove all odors in a manner that goes
beyond the requirements of Applicable Laws.

22.3.Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any odors, fumes or other
substances in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from
Tenant’s Premises. Any work Tenant performs under this Section shall constitute
Alterations.

22.4.Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s approval of the Tenant
Improvements shall not preclude Landlord from requiring additional measures to
eliminate odors, fumes and other adverse impacts of Tenant’s exhaust stream (as
Landlord may designate in Landlord’s discretion). Tenant shall install
additional equipment as Landlord requires from time to time under the preceding
sentence. Such installations shall constitute Alterations.

 

 

32

 

 

 

--------------------------------------------------------------------------------

22.5.If Tenant fails to commence installation of satisfactory odor control
equipment within ten (10) business days after Landlord’s demand made at any
time, then Landlord may, without limiting Landlord’s other rights and remedies,
require Tenant to cease and suspend any operations in the Premises that, in
Landlord’s determination, cause odors, fumes or exhaust. For example, if
Landlord determines that Tenant’s production of a certain type of product causes
odors, fumes or exhaust, and Tenant does not install satisfactory odor control
equipment within thirty (30) business days after Landlord’s request, then
Landlord may require Tenant to stop producing such type of product in the
Premises unless and until Tenant has installed odor control equipment
satisfactory to Landlord.

23.Insurance; Waiver of Subrogation.

23.1.Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs to the extent
the same are not incurred in the event of a rebuild and without reference to
depreciation taken by Landlord upon its books or tax returns) or such lesser
coverage as Landlord may elect, provided that such coverage shall not be less
than the amount of such insurance Landlord’s Lender, if any, requires Landlord
to maintain, providing protection against any peril generally included within
the classification “Fire and Extended Coverage,” together with insurance against
sprinkler damage (if applicable), vandalism and malicious mischief. Landlord,
subject to availability thereof, shall further insure, if Landlord deems it
appropriate, coverage against flood, environmental hazard, earthquake, loss or
failure of building equipment, rental loss during the period of repairs or
rebuilding, Workers’ Compensation insurance and fidelity bonds for employees
employed to perform services. Notwithstanding the foregoing, Landlord may, but
shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building.

23.2.In addition, Landlord shall carry Commercial General Liability insurance
with limits of not less than Two Million Dollars ($2,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Project.

23.3.Tenant shall, at its own cost and expense, procure and maintain during the
Term the following insurance for the benefit of Tenant and Landlord (as their
interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:

(a)Commercial General Liability insurance on a broad-based occurrence coverage
form, with coverages including but not limited to bodily injury (including
death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $2,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance; provided that such
coverage is at least as broad as the primary coverages required herein.

 

 

33

 

 

 

--------------------------------------------------------------------------------

(b)Commercial Automobile Liability insurance covering liability arising from the
use or operation of any auto, including those owned, hired or otherwise operated
or used by or on behalf of the Tenant. The coverage shall be on a broad-based
occurrence form with combined single limits of not less than $1,000,000 per
accident for bodily injury and property damage.

(c)Commercial Property insurance covering property damage to the full
replacement cost value and business interruption. Covered property shall include
all tenant improvements in the Premises (to the extent not insured by Landlord
pursuant to Section 23.1) and Tenant’s Property including personal property,
furniture, fixtures, machinery, equipment, stock, inventory and improvements and
betterments, which may be owned by Tenant or Landlord and required to be insured
hereunder, or which may be leased, rented, borrowed or in the care custody or
control of Tenant, or Tenant’s agents, employees or subcontractors. Such
insurance, with respect only to all Tenant Improvements, Alterations or other
work performed on the Premises by Tenant (collectively, “Tenant Work”), shall
name Landlord and Landlord’s current and future mortgagees as loss payees as
their interests may appear. Such insurance shall be written on an “all risk” of
physical loss or damage basis including the perils of fire, extended coverage,
electrical injury, mechanical breakdown, windstorm, vandalism, malicious
mischief, sprinkler leakage, back-up of sewers or drains, flood, earthquake,
terrorism and such other risks Landlord may from time to time designate, for
(except for such flood and earthquake coverage) the full replacement cost value
of the covered items with an agreed amount endorsement with no co-insurance.
Business interruption coverage shall have limits sufficient to cover Tenant’s
lost profits and necessary continuing expenses, including rents due Landlord
under the Lease. The minimum period of indemnity for business interruption
coverage shall be twelve (12) months.

(d)Workers’ Compensation insurance in compliance with Applicable Laws, or as may
be available on a voluntary basis, and Employer’s Liability must be at least in
the amount of $1,000,000 for bodily injury by accident for each employee,
$1,000,000 for bodily injury by disease for each employee, and $1,000,000 bodily
injury by disease for policy limit.

(e)Medical malpractice insurance at limits of not less than $1,000,000 each
claim during such periods, if any, that Tenant engages in the practice of
medicine or clinical trials involving human beings at the Premises

(f)Pollution Legal Liability insurance is required if Tenant stores, handles,
generates or treats Hazardous Materials (excluding customary office and cleaning
supplies), as determined solely by Landlord, on or about the Premises. Such
coverage shall include bodily injury, sickness, disease, death or mental anguish
or shock sustained by any person; property damage including physical injury to
or destruction of tangible property including the resulting loss of use thereof,
clean-up costs, and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such
compensatory damages. Coverage shall apply to both sudden and non-sudden
pollution conditions including the discharge, dispersal, release or escape of
smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
waste materials or other irritants, contaminants or pollutants into or upon
land, the atmosphere or any watercourse or body of water. Claims-made coverage
is permitted, provided the policy retroactive date is continuously maintained
prior to the commencement date of this agreement, and coverage is continuously
maintained during all periods in which Tenant occupies the Premises. Coverage
shall be maintained with limits of not less than $1,000,000 per incident with a
$2,000,000 policy aggregate and for a period of two (2) years thereafter.

 

 

34

 

 

 

--------------------------------------------------------------------------------

(g)During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including the Tenant Improvements and any
Alterations, insurance required in Exhibit B-1 must be in place.

23.4.The insurance required of Tenant by this Article shall be with companies at
all times having a current rating of not less than A- and financial category
rating of at least Class VII in “A.M. Best’s Insurance Guide” current edition.
Tenant shall obtain for Landlord from the insurance companies/broker or cause
the insurance companies/broker to furnish certificates of insurance evidencing
all coverages required herein to Landlord. Landlord reserves the right to
require complete, certified copies of all required insurance policies including
any endorsements. No such policy shall be cancelable or subject to reduction of
coverage or other modification or cancellation except after thirty (30) days’
prior written notice to Landlord from Tenant or its insurers (except in the
event of non-payment of premium, in which case ten (10) days’ written notice
shall be given). All such policies shall be written as primary policies, not
contributing with and not in excess of the coverage that Landlord may carry.
Tenant’s required policies shall contain severability of interests clauses
stating that, except with respect to limits of insurance, coverage shall apply
separately to each insured or additional insured. Tenant shall, on or before the
expiration of such policies, furnish Landlord with renewal certificates of
insurance or binders. Tenant agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
such insurance on Tenant’s behalf and at its cost to be paid by Tenant as
Additional Rent. Commercial General Liability, Commercial Automobile Liability,
Umbrella Liability and Pollution Legal Liability insurance as required above
shall name the Landlord Parties as additional insureds as respects liability
arising from work or operations performed by or on behalf of Tenant, Tenant’s
use or occupancy of Premises, and ownership, maintenance or use of vehicles by
or on behalf of Tenant.

23.5.In each instance where insurance is to name the Landlord Parties as
additional insureds, Tenant shall, upon Landlord’s written request, also
designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Building or the Project of whom Tenant has notice, (b) the landlord under
any lease whereunder Landlord is a tenant of the real property upon which the
Building is located if the interest of Landlord is or shall become that of a
tenant under a ground lease rather than that of a fee owner and (c) any
management company retained by Landlord to manage the Project.

23.6.Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.

23.7.Each of Tenant and Landlord and their respective insurers hereby waive any
and all rights of recovery or subrogation against the Landlord Parties and
Tenant Parties and Tenant’s subtenants and assignees, as applicable, with
respect to any loss, damage, claims, suits or demands, howsoever caused, that
are covered, or should have been covered, by valid and collectible insurance,
including any deductibles or self-insurance maintained thereunder. If

 

 

35

 

 

 

--------------------------------------------------------------------------------

necessary, Tenant and Landlord agree to endorse the required insurance policies
to permit waivers of subrogation as required hereunder and hold harmless and
indemnify the Landlord Parties and Tenant Parties, as applicable, for any loss
or expense incurred as a result of a failure to obtain such waivers of
subrogation from insurers. Such waivers shall continue so long as Tenant’s and
Landlord’s insurers so permit. Any termination of such a waiver shall be by
written notice to Landlord or Tenant, as applicable, containing a description of
the circumstances hereinafter set forth in this Section. Tenant, upon obtaining
the policies of insurance required or permitted under this Lease, shall give
notice to its insurance carriers that the foregoing waiver of subrogation is
contained in this Lease. If such policies shall not be obtainable with such
waiver or shall be so obtainable only at a premium over that chargeable without
such waiver, then Tenant shall notify Landlord of such conditions.

23.8.Landlord may require insurance policy limits required under this Lease to
be raised to conform with requirements of Landlord’s Lender or to bring coverage
limits to levels then being required of new tenants within the Project.

23.9.In addition to other insurance required by this Lease to be carried by
Tenant, if Tenant sells, merchandises, transfers, gives away or exchanges
so-called “alcoholic liquors” in, upon or from any part of the Premises, then
Tenant shall, at Tenant’s sole cost and expense, purchase and maintain in full
force and effect during the Term dram shop insurance in form and substance
satisfactory to Landlord, with total limits of liability for bodily injury, loss
of means of support and property damage for each occurrence in an amount and
with a carrier reasonably acceptable to Landlord, and otherwise in compliance
with the general provisions of this Article governing the provision of insurance
by Tenant. Such policy shall name the Landlord Parties as additional insureds
against any liability by virtue of Applicable Laws concerning the use, sale or
giving away of alcoholic liquors. If at any time such insurance is for any
reason not in force, then during all and any such times no selling,
merchandising, transferring, giving away or exchanging of so-called “alcoholic
liquors” shall be conducted by Tenant in, upon or from any part of the Premises.

23.10.Any costs incurred by Landlord pursuant to this Article shall constitute a
portion of Operating Expenses.

23.11.The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

24.Damage or Destruction.

24.1.In the event of a partial destruction of (a) the Premises or (b) Common
Area of the Building or the Project ((a) and (b) together, the “Affected Areas”)
by fire or other perils covered by extended coverage insurance not exceeding
twenty-five percent (25%) of the full insurable value thereof, and provided that
(x) the damage thereto is such that the Affected Areas may be repaired,
reconstructed or restored within a period of twelve (12) months from the date of
the happening of such casualty, (y) Landlord shall receive insurance proceeds
from its insurer or Lender sufficient to cover the cost of such repairs,
reconstruction and restoration to completion (except for any deductible amount
provided by Landlord’s policy, which deductible amount, if paid by Landlord,
shall constitute an Operating Expense) and (z) such casualty was not

 

 

36

 

 

 

--------------------------------------------------------------------------------

intentionally caused by a Tenant Party, then Landlord shall commence and proceed
diligently with the work of repair, reconstruction and restoration of the
Affected Areas and this Lease shall continue in full force and effect.

24.2.In the event of any damage to or destruction of the Building or the Project
other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction. In
the event of any damage or destruction (regardless of whether such damage is
governed by Section 24.1 or this Section), if (a) in Landlord’s determination as
set forth in the Damage Repair Estimate (as defined below), the Affected Areas
cannot be repaired, reconstructed or restored within twelve (12) months after
the date of the Damage Repair Estimate, (b) subject to Section 24.6, the
Affected Areas are not actually repaired, reconstructed and restored within
twelve (12) months after the date of the Damage Repair Estimate, or (c) the
damage and destruction occurs within the last fifteen (15) months of the
then-current Term, then Tenant shall have the right to terminate this Lease,
effective as of the date of such damage or destruction, by delivering to
Landlord its written notice of termination (a “Termination Notice”) (y) with
respect to Subsections 24.2(a) and (c), no later than fifteen (15) days after
Landlord delivers to Tenant Landlord’s Damage Repair Estimate and (z) with
respect to Subsection 24.2(b), no later than fifteen (15) days after such twelve
(12) month period (as the same may be extended pursuant to Section 24.6)
expires. If Tenant provides Landlord with a Termination Notice pursuant to
Subsection 24.2(z), Landlord shall have an additional thirty (30) days after
receipt of such Termination Notice to complete the repair, reconstruction and
restoration. If Landlord does not complete such repair, reconstruction and
restoration within such thirty (30) day period, then Tenant may terminate this
Lease by giving Landlord written notice within ten (10) days after the
expiration of such thirty (30) day period. If Landlord does complete such
repair, reconstruction and restoration within such thirty (30) day period, then
this Lease shall continue in full force and effect.

24.3.As soon as reasonably practicable, but in any event within thirty (30) days
following the date of damage or destruction, Landlord shall notify Tenant of
Landlord’s good faith estimate of the period of time in which the repairs,
reconstruction and restoration will be completed (the “Damage Repair Estimate”),
which estimate shall be based upon the opinion of a contractor reasonably
selected by Landlord and experienced in comparable repair, reconstruction and
restoration of similar buildings. Additionally, Landlord shall give written
notice to Tenant within thirty (30) days following the date of damage or
destruction of its election not to repair, reconstruct or restore the Building
or the Project, as applicable.

24.4.Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

24.5.In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or

 

 

37

 

 

 

--------------------------------------------------------------------------------

restoration, unless Landlord provides Tenant with other space during the period
of repair, reconstruction and restoration that, in Tenant’s reasonable opinion,
is suitable for the temporary conduct of Tenant’s business; provided, however,
that the amount of such abatement shall be reduced by the proceeds of business
interruption or loss of rental income insurance actually received by Tenant with
respect to the Premises.

24.6.Notwithstanding anything to the contrary contained in this Article, (a)
Landlord shall not be required to repair, reconstruct or restore any damage or
destruction to the extent that Landlord is prohibited from doing so by any
applicable Loan Document or any Lender whose consent is required thereunder
withholds its consent (and Landlord shall notify Tenant in writing if it does
not receive any required consents from any Lender that may be required to
repair, reconstruct or restore such damage), and (b) should Landlord be delayed
or prevented from completing the repair, reconstruction or restoration of the
damage or destruction to the Premises after the occurrence of such damage or
destruction by Force Majeure or delays caused by a Lender or Tenant Party, then
the time for Landlord to commence or complete repairs, reconstruction and
restoration shall be extended on a day-for-day basis; provided, however, that,
at Landlord’s election, Landlord shall be relieved of its obligation to make
such repairs, reconstruction and restoration.

24.7.If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas. The repairs, reconstruction or restoration
of improvements not originally provided by Landlord or at Landlord’s expense
shall be the obligation of Tenant. In the event Tenant has elected to upgrade
certain improvements from the Building Standard, Landlord shall, upon the need
for replacement due to an insured loss, provide only the Building Standard,
unless Tenant again elects to upgrade such improvements and pay any incremental
costs related thereto, except to the extent that excess insurance proceeds, if
received, are adequate to provide such upgrades, in addition to providing for
basic repairs, reconstruction and restoration of the Premises, the Building and
the Project.

24.8.Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twenty-four (24) months of the Term or any
extension thereof, or to the extent that insurance proceeds are not available
therefor.

24.9.Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas. Tenant shall, at
its expense, replace or fully repair all of Tenant’s personal property and any
Alterations installed by Tenant existing at the time of such damage or
destruction. If Affected Areas are to be repaired, reconstructed or restored in
accordance with the foregoing, Landlord shall make available to Tenant any
portion of insurance proceeds it receives that are allocable to the Alterations
constructed by Tenant pursuant to this Lease; provided Tenant is not then in
default under this Lease, and subject to the requirements of any Lender of
Landlord.

 

 

38

 

 

 

--------------------------------------------------------------------------------

24.10.This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any damage or destruction. Accordingly, the parties
hereby waive the provisions of any Applicable Laws (and any successor statutes)
permitting the parties to terminate this Lease as a result of any damage or
destruction.

25.Eminent Domain.

25.1.In the event (a) the whole of all Affected Areas or (b) such part thereof
as shall substantially interfere with Tenant’s use and occupancy of the Premises
for the Permitted Use shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease effective as of the date possession is
required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.

25.2.In the event of a partial taking of (a) the Building or the Project or (b)
drives, walkways or parking areas serving the Building or the Project for any
public or quasi-public purpose by any lawful power or authority by exercise of
right of appropriation, condemnation, or eminent domain, or sold to prevent such
taking, then, without regard to whether any portion of the Premises occupied by
Tenant was so taken, Landlord may elect to terminate this Lease (except with
regard to (y) items occurring prior to the taking and (z) provisions of this
Lease that, by their express terms, survive the expiration or earlier
termination hereof) as of such taking if such taking is, in Landlord’s sole
opinion, of a material nature such as to make it uneconomical to continue use of
the unappropriated portion for purposes of renting office or laboratory space
and Landlord terminates all other leases in the Building which are similarly
affected.

25.3.Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.

25.4.If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant. In addition, prior to and during any period of restoration of the
affected areas, all Base Rent and Operating Expenses to be paid by Tenant
pursuant to this Lease shall be abated proportionately based on the extent to
which Tenant’s use of the Premises is impaired during the period of such
restoration, unless Landlord provides Tenant with other space during the period
of restoration that, in Tenant’s reasonable opinion, is suitable for the
temporary conduct of Tenant’s business. Notwithstanding anything to the contrary
contained in this Article, Landlord shall not be required to restore the
Affected Areas to the extent that Landlord is prohibited from doing so by any
applicable Loan Document or any Lender whose consent is required thereunder
withholds its consent.

 

 

39

 

 

 

--------------------------------------------------------------------------------

25.5.This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any taking. Accordingly, the parties hereby waive the
provisions of any Applicable Laws (and any successor statutes) permitting the
parties to terminate this Lease as a result of any damage or destruction.

26.Surrender.

26.1.At least ten (10) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall conduct a site inspection with Landlord.

26.2.No surrender of possession of any part of the Premises shall release Tenant
from any of its obligations hereunder, unless such surrender is accepted in
writing by Landlord.

26.3.The voluntary or other surrender of this Lease by Tenant shall not effect a
merger with Landlord’s fee title or leasehold interest in the Premises, the
Building, the Property or the Project, unless Landlord consents in writing, and
shall, at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.

26.4.The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

27.Holding Over.

27.1.If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with Article
7, as adjusted in accordance with Article 8, and (b) any amounts for which
Tenant would otherwise be liable under this Lease if the Lease were still in
effect, including payments for Tenant’s Adjusted Share of Operating Expenses.
Any such month-to-month tenancy shall be subject to every other term, covenant
and agreement contained herein.

27.2.Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that (i) during the
first thirty (30) days of any such holdover, the monthly rent shall be the
greater of (W) one hundred twenty-five percent (125%) of fair market rent, as
determined by Landlord and (X) one hundred fifty percent (150%) of the Rent in
effect during the last thirty (30) days of the Term and (ii) after the first
thirty (30) days of any such holdover, the monthly rent shall be the greater of
(Y) one hundred fifty percent (150%) of fair market rent, as determined by
Landlord and (Z) two hundred percent (200%) of the Rent in effect during the
last thirty days of the Term, and (b) if such holdover continues for more than
thirty (30) days after the expiration or earlier termination of the Term, then
Tenant shall be liable to Landlord for any and all damages suffered by Landlord
as a result of such holdover, including any lost rent or consequential, special
and indirect damages (in each case, regardless of whether such damages are
foreseeable).

 

 

40

 

 

 

--------------------------------------------------------------------------------

27.3.Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

27.4.The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

27.5.The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

28.Indemnification and Exculpation.

28.1.Subject to the provisions of Section 23.7, Tenant agrees to Indemnify the
Landlord Indemnitees from and against any and all Claims of any kind or nature,
real or alleged, arising from (a) injury to or death of any person or damage to
any property occurring within or about the Premises, the Building, the Property
or the Project, arising directly or indirectly out of (i) the presence at or use
or occupancy of the Premises or Project by a Tenant Party or (ii) an act or
omission on the part of any Tenant Party, (b) a breach or default by Tenant in
the performance of any of its obligations hereunder (including any Claim
asserted by a Lender against any Landlord Indemnitees under any Loan Document as
a direct result of such breach or default by Tenant) or (c) injury to or death
of persons or damage to or loss of any property, real or alleged, arising from
the serving of alcoholic beverages at the Premises or by Tenant at the Project,
including liability under any dram shop law, host liquor law or similar
Applicable Law, except to the extent directly caused by Landlord’s negligence or
willful misconduct. Tenant’s obligations under this Section shall not be
affected, reduced or limited by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant under workers’ compensation
acts, disability benefit acts, employee benefit acts or similar legislation.
Tenant’s obligations under this Section shall survive the expiration or earlier
termination of this Lease. Subject to Sections 23.7, 28.2 and 31.13 and any
subrogation provisions contained in the Work Letter, Landlord agrees to
indemnify, save, defend (at Tenant’s option and with counsel reasonably
acceptable to Tenant) and hold the Tenant Parties harmless from and against any
and all Claims arising from injury to or death of any person or damage to or
loss of any physical property occurring within or about the Premises, the
Building, the Property or the Project to the extent directly arising out of
Landlord’s negligence or willful misconduct.

28.2.Notwithstanding anything in this Lease to the contrary, Landlord shall not
be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
caused by fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s willful
disregard of written notice by Tenant of need for a repair that Landlord is
responsible to make for an unreasonable period of time, and (b) damage to
personal property or scientific research, including loss of records kept by
Tenant within the Premises (in each case, regardless of whether such damages are
foreseeable). Tenant further waives any claim for injury to Tenant’s business or
loss of income relating to any such damage or destruction of personal property
as described in this Section. Notwithstanding anything in the foregoing or this
Lease to the contrary, except (x) as otherwise provided herein (including
Section 27.2), (y) as may be provided by Applicable Laws or (z) in the event of
Tenant’s breach of Article 21 or Section 26.1,

 

 

41

 

 

 

--------------------------------------------------------------------------------

in no event shall Landlord or Tenant be liable to the other for any
consequential, special or indirect damages arising out of this Lease, including
lost profits (provided that this Subsection 28.2(z) shall not limit Tenant’s
liability for Base Rent or Additional Rent pursuant to this Lease).

28.3.Landlord shall not be liable for any damages arising from any act, omission
or neglect of any other tenant in the Building or the Project, or of any other
third party.

28.4.Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage. Tenant’s
security programs and equipment for the Premises shall be coordinated with
Landlord and subject to Landlord’s reasonable approval.

28.5.The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

29.Assignment or Subletting.

29.1.Except as hereinafter expressly permitted, none of the following (each, a
“Transfer”), either voluntarily or by operation of Applicable Laws, shall be
directly or indirectly performed without Landlord’s prior written consent,
which, subject to the terms of this Article, will not be unreasonably withheld,
conditioned or delayed: (a) Tenant selling, hypothecating, assigning, pledging,
encumbering or otherwise transferring this Lease or subletting the Premises or
(b) a controlling interest in Tenant being sold, assigned or otherwise
transferred (other than as a result of shares in Tenant being sold on a public
stock exchange). For purposes of the preceding sentence, “control” means (a)
owning (directly or indirectly) more than fifty percent (50%) of the stock or
other equity interests of another person or (b) possessing, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such person. Notwithstanding the foregoing, Tenant shall have the
right to Transfer, without Landlord’s prior written consent, Tenant’s interest
in this Lease or the Premises or any part thereof to (i) any person that as of
the date of determination directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with
Tenant or (ii) any successor to Tenant by merger, consolidation, acquisition or
all or substantially all of Tenant’s assets or ownership interests (“Tenant’s
Affiliate”); provided that Tenant shall notify Landlord in writing at least
thirty (30) days prior to the effectiveness of such Transfer to Tenant’s
Affiliate (unless Tenant is precluded from giving such notice due to
requirements of an Applicable Law or requirements of any securities exchange or
the terms of any confidentiality agreement, in which case Tenant shall provide
such notice as soon as is reasonably practicable (an “Exempt Transfer”) and
otherwise comply with the requirements of this Lease regarding such Transfer;
and provided, further, that the person that will be the tenant under this Lease
after the Exempt Transfer has a net worth (as of both the day immediately prior
to and the day immediately after the Exempt Transfer) that is equal to or
greater than the net worth as of the date of the Exempt Transfer of the
transferring Tenant. Tenant hereby agrees that it shall not undertake a
transaction that qualifies as an Exempt Transfer that is an intentional
circumvention of the intent of the foregoing net worth test. For purposes of
Exempt Transfers, “control” requires both (a) owning (directly or indirectly)
more than fifty

 

 

42

 

 

 

--------------------------------------------------------------------------------

percent (50%) of the stock or other equity interests of another person and (b)
possessing, directly or indirectly, the power to direct or cause the direction
of the management and policies of such person. In no event shall Tenant perform
a Transfer to or with an entity that is a tenant at the Project (unless there
are no comparable premises at the Project available to lease) or that is then in
active discussions or negotiations with Landlord or an affiliate of Landlord,
including without limitation, the owner of the 60 Project, to lease premises at
the Project or a property owned by Landlord or an affiliate of Landlord, except
in connection with any merger, consolidation or acquisition of all or
substantially all of the assets of Tenant.

29.2.In the event Tenant desires to effect a Transfer, then, at least thirty
(30) days prior to the date when Tenant desires the Transfer to be effective
(the “Transfer Date”), Tenant shall provide written notice to Landlord (the
“Transfer Notice”) containing information (including references) concerning the
character of the proposed transferee, assignee or sublessee; the Transfer Date;
any ownership or commercial relationship between Tenant and the proposed
transferee, assignee or sublessee; and the consideration and all other material
terms and conditions of the proposed Transfer, all in such detail as Landlord
shall reasonably require.

29.3.Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance), (b) any change in use that such transferee, assignee
or sublessee proposes to make in the use of the Premises and (c) Landlord’s
desire to exercise its rights under Section 29.7 to cancel this Lease. In no
event shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer if any applicable Loan Document prohibits such assignment or any Lender
whose consent is required thereunder withholds its consent; provided however, if
Landlord agrees to consent to the Transfer, subject only to obtaining any
required consent of any Lenders, Landlord agrees to use commercially reasonable
efforts to obtain the consent of any such Lenders to such Transfer, or if the
Transfer is to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the “Revenue Code”).
Notwithstanding anything contained in this Lease to the contrary, (w) no
Transfer shall be consummated on any basis such that the rental or other amounts
to be paid by the occupant, assignee, manager or other transferee thereunder
would be based, in whole or in part, on the income or profits derived by the
business activities of such occupant, assignee, manager or other transferee; (x)
Tenant shall not furnish or render any services (outside the ordinary course of
Tenant’s business) to an occupant, assignee, manager or other transferee with
respect to whom transfer consideration is required to be paid, or manage or
operate the Premises or any capital additions so transferred, with respect to
which transfer consideration is being paid; (y) Tenant shall not knowingly
consummate a Transfer with any person in which Landlord owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not consummate a
Transfer with any person or in any manner that could cause any portion of the
amounts received by Landlord pursuant to this Lease or any sublease, license or
other arrangement for the right to use, occupy or possess any portion of the
Premises to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Revenue Code, or any similar or successor provision
thereto or which could cause any other income of Landlord to fail to qualify as
income described in Section 856(c)(2) of the Revenue Code.

 

 

43

 

 

 

--------------------------------------------------------------------------------

29.4.The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:

(a)Tenant shall remain fully liable under this Lease. Tenant agrees that it
shall not be (and shall not be deemed to be) a guarantor or surety of this
Lease, however, and waives its right to claim that is it is a guarantor or
surety or to raise in any legal proceeding any guarantor or surety defenses
permitted by this Lease or by Applicable Laws;

(b)[Intentionally Deleted;

(c)In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;

(d)[Intentionally Deleted];

(e)[Intentionally Deleted];

(f)Tenant shall reimburse Landlord for Landlord’s actual costs and expenses,
including reasonable attorneys’ fees, charges and disbursements incurred in
connection with the review, processing and documentation of such request, not to
exceed $1,500 per request in the first Lease Year, with such amount increasing
by three percent (3%) each Lease Year thereafter;

(g)Except with respect to an Exempt Transfer, if Tenant’s transfer of rights or
sharing of the Premises provides for the receipt by, on behalf of or on account
of Tenant of any consideration of any kind whatsoever (including a premium
rental for a sublease or lump sum payment for an assignment, but excluding
Tenant’s reasonable costs in marketing and subleasing the Premises) in excess of
the rental and other charges due to Landlord under this Lease, Tenant shall pay
fifty percent (50%) of all of such excess to Landlord, after making deductions
for any reasonable marketing expenses, tenant improvement funds expended by
Tenant, alterations, cash concessions, brokerage commissions, attorneys’ fees
and free rent actually paid by Tenant. If such consideration consists of cash
paid to Tenant, payment to Landlord shall be made upon receipt by Tenant of such
cash payment;

(h)The proposed transferee, assignee or sublessee shall agree that, in the event
Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

(i)Landlord’s consent to any such Transfer shall be effected on Landlord’s
commercially reasonable forms;

(j)Tenant shall not then be in default hereunder in any respect;

 

 

44

 

 

 

--------------------------------------------------------------------------------

(k)Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;

(l)Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;

(m)Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(n)Landlord’s consent (or waiver of its rights) for any Transfer shall not waive
Landlord’s right to consent or refuse consent to any later Transfer; and

(o)Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer.

29.5.Notwithstanding anything in this Article 29 to the contrary, if Tenant or
the proposed transferee, assignee or sublessee does not or cannot deliver the
Required Financials, then Landlord may condition its consent to such Transfer on
Tenant’s ultimate parent company or the proposed transferee’s, assignee’s or
sublessee’s ultimate parent company providing a guaranty of the applicable
entity’s obligations under this Lease, in a form acceptable to Landlord, which
guaranty shall be executed and delivered to Landlord by the applicable guarantor
prior to the Transfer Date;

29.6.Any Transfer that actually occurs that is not in compliance with the
provisions of this Article or with respect to which Tenant does not fulfill its
obligations pursuant to this Article shall be void and shall, at the option of
Landlord, terminate this Lease.

29.7.Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

29.8.If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease to a proposed transferee or assignee or to sublease any
portion of the Premises to any sublessee for seventy-five percent (75%) or more
of the remainder of the Term, other than pursuant to an Exempt Transfer, then
Landlord shall have the option, exercisable by giving notice to Tenant at any
time within ten (10) days after Landlord’s receipt of such Transfer Notice, to
terminate this Lease in its entirety (in connection with any such assignment),
or with respect to so much of the Premises as has been proposed for sublease (in
connection with any such sublease), as of the date specified in the Transfer
Notice as the Transfer Date, except for those provisions that, by their express
terms, survive the expiration or earlier termination hereof. If Landlord
exercises such option, then Tenant shall have the right to withdraw such
Transfer Notice by delivering to Landlord written notice of such election within
five (5) days after Landlord’s delivery of notice electing to exercise
Landlord’s option to terminate this Lease. In the event Tenant withdraws the
Transfer Notice as provided in this Section, this Lease shall continue in full
force and effect. No failure of Landlord to exercise its option to terminate
this Lease shall be deemed to be Landlord’s consent

 

 

45

 

 

 

--------------------------------------------------------------------------------

to a proposed Transfer. In the event that Landlord exercises its right to
terminate this Lease in connection with any proposed sublease, Landlord shall be
responsible for all costs to demise the proposed sublease premises from the
remainder of the Premises.

29.9.If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord
(or a receiver for Tenant appointed on Landlord’s application) may collect such
rent and apply it toward Tenant’s obligations under this Lease; provided that,
until the occurrence of a Default (as defined below) by Tenant, Tenant shall
have the right to collect such rent.

30.

Subordination and Attornment.

30.1.This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination.

30.2.Notwithstanding the foregoing, Tenant shall execute and deliver upon demand
such further instrument or instruments evidencing such subordination of this
Lease to the lien of any such mortgage or mortgages or deeds of trust or lease
in which Landlord is tenant as may be required by Landlord on such lender’s or
ground lessor’s standard form, as modified to include commercially reasonable
comments submitted by Tenant and agreed to by such lender or ground lessor. If
any such mortgagee, beneficiary or landlord under a lease wherein Landlord is
tenant (each, a “Mortgagee”) so elects, however, this Lease shall be deemed
prior in lien to any such lease, mortgage, or deed of trust upon or including
the Premises regardless of date and Tenant shall execute a statement in writing
to such effect at Landlord’s request. For the avoidance of doubt, “Mortgagees”
shall also include historic tax credit investors and new market tax credit
investors. Landlord shall use reasonable efforts to obtain a subordination,
non-disturbance, and attornment agreement from any future Mortgagee on such
Mortgagee’s customary form and Landlord shall use reasonable efforts to have
such form modified by Tenant’s commercially reasonable comments.

30.3.Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if required by a Mortgagee incident to the financing of the real
property of which the Premises constitute a part.

30.4.In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall at the election of the purchaser at
such foreclosure or sale attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Lease.

 

 

46

 

 

 

--------------------------------------------------------------------------------

31.Defaults and Remedies.

31.1.Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within five (5) days after the date such payment is due, Tenant shall
pay to Landlord (a) an additional sum of five percent (5%) of the overdue Rent
as a late charge plus (b) interest at an annual rate (the “Default Rate”) equal
to the lesser of (a) twelve percent (12%) and (b) the highest rate permitted by
Applicable Laws; provided, however, and only with respect to Additional Rent
that is not Tenant’s Pro Rata Share of Operating Expenses under Section 9.1,
Tenant shall not be assessed the late charge or interests on the first (1st)
late payment in any twelve (12) month period if that payment is made within five
(5) days after Tenant receives written notice thereof from Landlord, provided
further that any notice delivered by Landlord to Tenant pursuant to this Section
31.1 shall satisfy the foregoing notice requirement. The parties agree that this
late charge represents a fair and reasonable estimate of the costs that Landlord
shall incur by reason of late payment by Tenant and shall be payable as
Additional Rent to Landlord due with the next installment of Rent or within five
(5) business days after Landlord’s demand, whichever is earlier. Landlord’s
acceptance of any Additional Rent (including a late charge or any other amount
hereunder) shall not be deemed an extension of the date that Rent is due or
prevent Landlord from pursuing any other rights or remedies under this Lease, at
law or in equity.

31.2.No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

31.3.If Tenant fails to pay any sum of money required to be paid by it hereunder
or perform any other act on its part to be performed hereunder, in each case
within the applicable cure period (if any) described in Section 31.4, then
Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Building or the Project by any other tenant or with the efficient operation of
the Building or the Project, or resulted or could have resulted in a violation
of Applicable Laws or the cancellation of an insurance policy maintained by
Landlord. Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have the right to enter the Premises and act in accordance with its rights
as provided elsewhere in this Lease. In addition to the late charge described in
Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so paid
or incurred by Landlord, together with interest at the Default Rate, computed
from the date such sums were paid or incurred.

 

 

47

 

 

 

--------------------------------------------------------------------------------

31.4.The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a)Tenant permanently abandons or vacates the Premises;

(b)Tenant fails to make any payment of Rent, as and when due, or to satisfy its
obligations under Article 19, where such failure shall continue for a period of
five (5) days after written notice thereof from Landlord to Tenant;

(c)Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Sections 31.4(a) and 31.4(b)) to be performed by
Tenant, where such failure continues for a period of thirty (30) days after
written notice thereof from Landlord to Tenant; provided that, if the nature of
Tenant’s default is such that it reasonably requires more than thirty (30) days
to cure, Tenant shall not be deemed to be in Default if Tenant commences such
cure within such thirty (30) day period and thereafter diligently prosecutes the
same to completion; and provided, further, that such cure is completed no later
than sixty (60) days after Tenant’s receipt of written notice from Landlord;

(d)Tenant makes an assignment for the benefit of creditors;

(e)A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f)Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

(g)Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

(h)Tenant fails to deliver an estoppel certificate in accordance with Article 20
and such failure is not cured within five (5) days after written notice; or

(i)Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

31.5.[Intentionally Omitted].

 

 

48

 

 

 

--------------------------------------------------------------------------------

31.6.In the event of a Default by Tenant, and at any time thereafter prior to
the cure of such Default, with or without notice or demand and without limiting
Landlord in the exercise of any right or remedy that Landlord may have, Landlord
has the right to do any or all of the following:

(a)Halt any Tenant Improvements and Alterations and order Tenant’s contractors,
subcontractors, consultants, designers and material suppliers to stop work;

(b)Terminate Tenant’s right to possession of the Premises by written notice to
Tenant or by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby; and

(c)Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:

(i)The sum of:

(i)The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

(ii)The costs of restoring the Premises to the condition required under the
terms of this Lease; plus

(iii)An amount (the “Election Amount”) equal to either (A) the positive
difference (if any, and measured at the time of such termination) between (1)
the then-present value of the total Rent and other benefits that would have
accrued to Landlord under this Lease for the remainder of the Term if Tenant had
fully complied with the Lease minus (2) the then-present cash rental value of
the Premises as reasonably determined by Landlord for what would be the
then-unexpired Term if the Lease remained in effect, computed using the discount
rate of the Federal Reserve Bank of San Francisco at the time of the award plus
one (1) percentage point (the “Discount Rate”) or (B) twelve (12) months (or
such lesser number of months as may then be remaining in the Term) of Base Rent
and Additional Rent at the rate last payable by Tenant pursuant to this Lease,
in either case as Landlord specifies in such election. Landlord and Tenant agree
that the Election Amount represents a reasonable forecast of the minimum damages
expected to occur in the event of a breach, taking into account the uncertainty,
time and cost of determining elements relevant to actual damages, such as fair
market rent, time and costs that may be required to re-lease the Premises, and
other factors; and that the Election Amount is not a penalty.

 

 

49

 

 

 

--------------------------------------------------------------------------------

As used in Section 31.6(c)(i), “worth at the time of award” shall be computed by
allowing interest at the Default Rate.

31.7.In addition to any other remedies available to Landlord at law or in equity
and under this Lease, Landlord may continue this Lease in effect after Tenant’s
Default or abandonment and recover Rent as it becomes due. In addition, Landlord
shall not be liable in any way whatsoever for its failure or refusal to relet
the Premises, unless or to the extent required by Applicable Laws. For purposes
of this Section, the following acts by Landlord will not constitute the
termination of Tenant’s right to possession of the Premises:

(a)Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or

(b)The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

31.8.If Landlord does not elect to terminate this Lease as provided in Section
31.6, then Landlord may, from time to time, recover all Rent as it becomes due
under this Lease. At any time thereafter, Landlord may elect to terminate this
Lease and to recover damages to which Landlord is entitled.

31.9.In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a)First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;

(b)Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

(c)Third, to the payment of Rent and other charges due and unpaid hereunder; and

(d)Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

31.10.All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether

 

 

50

 

 

 

--------------------------------------------------------------------------------

or not stated in this Lease. No waiver of any default of Tenant hereunder shall
be implied from any acceptance by Landlord of any Rent or other payments due
hereunder or any omission by Landlord to take any action on account of such
default if such default persists or is repeated, and no express waiver shall
affect defaults other than as specified in such waiver. Notwithstanding any
provision of this Lease to the contrary, in no event shall Landlord be required
to mitigate its damages with respect to any default by Tenant, unless or to the
extent required by Applicable Law. Any obligation imposed by Applicable Law upon
Landlord to relet the Premises after any termination of this Lease shall be
subject to the reasonable requirements of Landlord to (a) lease to high quality
tenants on such terms as Landlord may from time to time deem appropriate in its
discretion and (b) develop the Project in a harmonious manner with a mix of
uses, tenants, floor areas, terms of tenancies, etc., as determined by Landlord.
Landlord shall not be obligated to relet the Premises to any party to whom
Landlord or an affiliate of Landlord may desire to lease other available space
in the Project or at another property owned by Landlord or an affiliate of
Landlord.

31.11.Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.

31.12.To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

31.13.Landlord shall not be in default or liable for damages under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.

31.14.In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail or by a reputable international overnight delivery
service, such as FedEx, to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises, the Building or the Project
and to any landlord of any lease of land upon or within which the Premises, the
Building or the Project is located, and shall offer such beneficiary, mortgagee
or landlord a reasonable opportunity to cure the default, including time to
obtain possession of the Building or the Project by power of sale or a judicial
action if such should prove necessary to effect a cure; provided that Landlord
shall furnish to Tenant in writing the names and addresses of all such persons
who are to receive such notices.

 

 

51

 

 

 

--------------------------------------------------------------------------------

32.Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

32.1.Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

32.2.A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

32.3.A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or

32.4.The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

33.Brokers.

33.1Each party hereby represents and warrants that it has had no dealings with
any real estate broker or agent in connection with the negotiation of this Lease
other than CBRE (“Broker”), and that it knows of no other real estate broker or
agent that is or might be entitled to a commission in connection with this
Lease. Landlord shall compensate Broker in relation to this Lease pursuant to a
separate agreement between Landlord and Broker.

33.2Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

33.3Tenant acknowledges and agrees that the employment of brokers by Landlord is
for the purpose of solicitation of offers of leases from prospective tenants and
that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease. Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 33.1 and
33.2.

33.4Tenant agrees to Indemnify the Landlord Indemnitees from any and all cost or
liability for compensation claimed by any broker or agent, other than Broker,
employed or engaged by Tenant or claiming to have been employed or engaged by
Tenant. Landlord agrees to Indemnify Tenant Indemnitees from any and all cost or
liability for compensation claimed by any broker or agent employed or engaged by
Landlord or claiming to have been employed or engaged by Landlord.

 

 

52

 

 

 

--------------------------------------------------------------------------------

34.Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

35.Limitation of Landlord’s Liability.

35.1If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project, (b) rent or other income from such real property receivable by Landlord
or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Building or the Project.

35.2Neither Landlord nor any of its affiliates, nor any of their respective
partners, shareholders, directors, officers, employees, members or agents shall
be personally liable for Landlord’s obligations or any deficiency under this
Lease, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or any of Landlord’s
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable. No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates.

35.3No individual (as opposed to a corporation, limited liability company,
partnership, joint venture or other entity) who is a shareholder, director,
officer, employee, member or agent of Tenant (such person in such capacity being
referred to as a “Tenant Individual”) shall be personally liable for Tenant’s
obligations or any deficiency under this Lease, and service of process shall not
be made against any such Tenant Individual. No Tenant Individual shall be sued
or named as a party in any suit or action. No Tenant Individual shall be
required to answer or otherwise plead to any service of process, and no judgment
shall be taken or writ of execution levied against any Tenant Individual.

 

 

53

 

 

 

--------------------------------------------------------------------------------

35.4Each of the covenants and agreements of this Article shall be applicable to
any covenant or agreement either expressly contained in this Lease or imposed by
Applicable Laws and shall survive the expiration or earlier termination of this
Lease.

36.Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:

36.1.Each of them is jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions, provisions and agreements
of this Lease to be kept, observed or performed by Tenant, and such terms,
covenants, conditions, provisions and agreements shall be binding with the same
force and effect upon each and all of the persons executing this Agreement as
Tenant; and

36.2.The term “Tenant,” as used in this Lease, shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

37.Representations.

37.1.Tenant guarantees, warrants and represents that (a) Tenant is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Tenant has
and is duly qualified to do business in the state in which the Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant’s obligations hereunder, (d) each person (and all of the persons if more
than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so and (e) neither (i) the execution, delivery or performance
of this Lease nor (ii) the consummation of the transactions contemplated hereby
will violate or conflict with any provision of documents or instruments under
which Tenant is constituted or to which Tenant is a party. In addition, Tenant
guarantees, warrants and represents that none of (x) it, (y) its affiliates or
partners nor (z) to the best of its knowledge, its members, shareholders or
other equity owners or any of their respective employees, officers, directors,
representatives or agents is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other similar governmental action.

37.2.Landlord guarantees, warrants and represents that (a) Landlord is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Landlord has
and is duly qualified to do business in the state in which the Property is
located, (c) Landlord has full corporate, partnership, trust, association or
other appropriate power and authority to enter into this Lease and to perform
all Landlord’s obligations hereunder, (d) each person (and all of the persons if
more than one signs) signing this

 

 

54

 

 

 

--------------------------------------------------------------------------------

Lease on behalf of Landlord is duly and validly authorized to do so and (e)
neither (i) the execution, delivery or performance of this Lease nor (ii) the
consummation of the transactions contemplated hereby will violate or conflict
with any provision of documents or instruments under which Landlord is
constituted or to which Landlord is a party. In addition, Landlord guarantees,
warrants and represents that none of (x) it, (y) its affiliates or partners nor
(z) to the best of its knowledge, its members, shareholders or other equity
owners or any of their respective employees, officers, directors,
representatives or agents is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of OFAC (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other similar governmental action.

38.Confidentiality. Tenant shall keep the terms and conditions of this Lease and
any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or the contents of any documents, reports, surveys or
evaluations related to the Project or any portion thereof or (b) provide to any
third party an original or copy of this Lease (or any Lease-related document or
other document referenced in Subsection 38(a)). Landlord shall not release to
any third party any non-public financial information or non-public information
about Tenant’s ownership structure that Tenant gives Landlord. Notwithstanding
the foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances: (x) if required by
Applicable Laws or in any judicial proceeding; provided that the releasing party
has given the other party reasonable notice of such requirement, if feasible,
(y) to a party’s attorneys, accountants, brokers, lenders, potential lenders,
investors, potential investors, acquirors, potential acquirors, and other bona
fide consultants or advisers (with respect to this Lease only); provided such
third parties agree to be bound by this Section or (z) to bona fide prospective
assignees or subtenants of this Lease; provided they agree in writing to be
bound by this Section.

39.Notices. Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given hereunder shall be in writing and shall be given by (a) personal delivery,
(b) overnight delivery with a reputable international overnight delivery
service, such as FedEx, or (c) facsimile or email transmission, so long as such
transmission is followed within one (1) business day by delivery utilizing one
of the methods described in Subsection 39(a) or (b). Any such notice, consent,
demand, invoice, statement or other communication shall be deemed delivered (x)
upon receipt, if given in accordance with Subsection 39(a); (y) one (1) business
day after deposit with a reputable international overnight delivery service, if
given in accordance with Subsection 39(b); or (z) upon transmission, if given in
accordance with Subsection 39(c). Except as otherwise stated in this Lease, any
notice, consent, demand, invoice, statement or other communication required or
permitted to be given pursuant to this Lease shall be addressed to Landlord or
Tenant at the addresses shown in Sections 2.9 and 2.10 or 2.11, respectively.
Either party may, by notice to the other given pursuant to this Section, specify
additional or different addresses for notice purposes.

 

 

55

 

 

 

--------------------------------------------------------------------------------

40.Miscellaneous.

40.1.Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.

40.2.To induce Landlord to enter into this Lease, Tenant agrees that it shall
promptly furnish to Landlord, from time to time within ten (10) business days
after receipt of Landlord’s written request, the most recent year-end
unconsolidated financial statements reflecting Tenant’s current financial
condition audited by a nationally recognized accounting firm. Tenant shall,
within ninety (90) days after the end of Tenant’s financial year, furnish
Landlord with a certified copy of Tenant’s year-end unconsolidated financial
statements for the previous year audited by a nationally recognized accounting
firm. Tenant represents and warrants that all financial statements, records and
information furnished by Tenant to Landlord in connection with this Lease are
true, correct and complete in all respects. If audited financials are not
otherwise prepared, unaudited financials complying with generally accepted
accounting principles and certified by the chief financial officer of Tenant as
true, correct and complete in all respects shall suffice for purposes of this
Section. The provisions of this Section shall not apply at any time while Tenant
is a corporation whose shares are traded on any nationally recognized stock
exchange.

40.3.Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

40.4.The terms of this Lease are intended by the parties as a final, complete
and exclusive expression of their agreement with respect to the terms that are
included herein, and may not be contradicted or supplemented by evidence of any
other prior or contemporaneous agreement.

40.5.Upon the request of either Landlord or Tenant, the parties shall execute a
document in recordable form containing only such information as is necessary to
constitute a Notice of Lease under Massachusetts law. All costs of preparing and
recording such notice shall be borne by the requesting party. Simultaneously
with the execution of any Notice of Lease as provided above, Tenant shall
execute a recordable termination of such Notice of Lease (the “Lease Termination
Notice”), which Lease Termination Notice shall be held in escrow by Landlord
and, upon written notice to Tenant, may be released from escrow and recorded by
Landlord after the expiration or earlier termination of this Lease. Neither
party shall record this Lease.

40.6.Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is permissive. The
word “business day” means a calendar day other than any national or local
holiday on which federal government agencies in the County of Middlesex are
closed for business, or any weekend. The section headings of this Lease are not
a part of this Lease and shall have no effect upon the construction or
interpretation of any part of this Lease. Landlord and Tenant have each
participated in the drafting and negotiation of this Lease, and the language in
all parts of this Lease shall be in all cases construed as a whole according to
its fair meaning and not strictly for or against either Landlord or Tenant.

 

 

56

 

 

 

--------------------------------------------------------------------------------

40.7.Except as otherwise expressly set forth in this Lease, each party shall pay
its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising from or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed). In addition, and in connection with any bankruptcy of Tenant or
Landlord’s good faith belief of any impending bankruptcy of Tenant, Landlord
shall, upon demand, be entitled to all reasonable attorneys’ fees and all other
reasonable costs incurred in the preparation and service of any notice or demand
hereunder, regardless of whether a legal action is subsequently commenced, or
incurred in connection with any contested matter or other proceeding in
bankruptcy court concerning this Lease.

40.8.Time is of the essence with respect to the performance of every provision
of this Lease.

40.9.Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.

40.10.Notwithstanding anything to the contrary contained in this Lease, Tenant’s
obligations under this Lease are independent and shall not be conditioned upon
performance by Landlord.

40.11.Whenever consent or approval of either party is required, that party shall
not unreasonably withhold, condition or delay such consent or approval, except
as may be expressly set forth to the contrary.

40.12.Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

40.13.Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.

40.14.This Lease shall be governed by, construed and enforced in accordance with
the laws of the state in which the Premises are located, without regard to such
state’s conflict of law principles.

 

 

57

 

 

 

--------------------------------------------------------------------------------

40.15.Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

40.16.This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

40.17.No provision of this Lease may be modified, amended or supplemented except
by an agreement in writing signed by Landlord and Tenant.

40.18.No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord. The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.

40.19.To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising from or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

41.Rooftop Installation Area.

41.1.Tenant may use those portions of the Building that may be designated by
Landlord, in Landlord’s sole discretion, as a “Rooftop Installation Area” (the
“Rooftop Installation Area”) solely to operate, maintain, repair and replace
rooftop antennae, mechanical equipment, communications antennas and other
equipment installed by Tenant in the Rooftop Installation Area in accordance
with this Article (“Tenant’s Rooftop Equipment”). Tenant’s Rooftop Equipment
shall be only for Tenant’s use of the Premises for the Permitted Use.

41.2.Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations. Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld. Among other reasons, Landlord may withhold approval if
the installation or operation of Tenant’s Rooftop Equipment could reasonably be
expected to damage the structural integrity of the Building or to transmit
vibrations or noise or cause other adverse effects beyond the Premises to an
extent not customary in first class laboratory buildings, unless Tenant
implements measures that are acceptable to Landlord in its reasonable discretion
to avoid any such damage or transmission.

41.3.Tenant shall comply with any roof or roof-related warranties. Tenant shall
obtain a letter from Landlord’s roofing contractor within thirty (30) days after
completion of any Tenant work on the rooftop stating that such work did not
affect any such warranties. Tenant, at its sole cost and expense, shall inspect
the Rooftop Installation Area at least annually, and correct any loose bolts,
fittings or other appurtenances and repair any damage to the roof caused by the

 

 

58

 

 

 

--------------------------------------------------------------------------------

installation or operation of Tenant’s Rooftop Equipment. Tenant shall not permit
the installation, maintenance or operation of Tenant’s Rooftop Equipment to
violate any Applicable Laws or constitute a nuisance. Tenant shall pay Landlord
within thirty (30) days after demand (a) all applicable taxes, charges, fees or
impositions imposed on Landlord by Governmental Authorities as the result of
Tenant’s use of the Rooftop Installation Areas in excess of those for which
Landlord would otherwise be responsible for the use or installation of Tenant’s
Rooftop Equipment and (b) the amount of any increase in Landlord’s insurance
premiums as a result of the installation of Tenant’s Rooftop Equipment. Upon
Tenant’s written request to Landlord, Landlord shall use commercially reasonable
efforts to cause other tenants to remedy any interference in the operation of
Tenant’s Rooftop Equipment caused by any such tenants’ equipment installed after
the applicable piece of Tenant’s Rooftop Equipment; provided, however, that
Landlord shall not be required to request that such tenants waive their rights
under their respective leases.

41.4.If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Project by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or (d)
interferes with any other tenants’ business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) days after receipt
of notice of such damage or interference (which notice may be oral; provided
that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral notice).

41.5.Landlord reserves the right to cause Tenant to relocate Tenant’s Rooftop
Equipment to comparably functional space on the roof or in the penthouse of the
Building by giving Tenant prior written notice thereof. Landlord agrees to pay
the reasonable costs thereof. Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation. In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.

42.Option to Extend Term. Tenant shall have one (1) option (the “Option”) to
extend the Term by five (5) years as to the entire Premises (and no less than
the entire Premises) upon the following terms and conditions. Any extension of
the Term pursuant to the Option shall be on all the same terms and conditions as
this Lease, except as follows:

42.1.Base Rent at the commencement of the Option term shall equal the greater of
(a) the then-current Base Rent and (b) the then-current fair market value for
comparable office space in the East Cambridge submarket of comparable age,
quality, level of finish and proximity to amenities and public transit, and
containing the systems and improvements present in the Premises as of the date
that Tenant gives Landlord written notice of Tenant’s election to exercise the
Option, taking into account all relevant factors, including any market
escalations (“FMV”). Tenant may, no more than fifteen (15) months prior to the
date the Term is then scheduled to expire, request

 

 

59

 

 

 

--------------------------------------------------------------------------------

Landlord’s estimate of the FMV for the Option term. Landlord shall, within
fifteen (15) days after receipt of such request, give Tenant a written proposal
of such FMV. If Tenant gives written notice to exercise the Option, such notice
shall specify whether Tenant accepts Landlord’s proposed estimate of FMV. If
Tenant does not accept the FMV, then the parties shall endeavor to agree upon
the FMV, taking into account all relevant factors, including (u) the size of the
Premises, (v) the length of the Option term, (w) rent in comparable buildings in
the relevant market, including concessions offered to new tenants, such as free
rent, tenant improvement allowances and moving allowances, (x) Tenant’s
creditworthiness, (y) the quality and location of the Building and the Project
and (z) brokers’ commissions or the absence thereof payable by Landlord. In the
event that the parties are unable to agree upon the FMV within thirty (30) days
after Tenant notifies Landlord that Tenant is exercising the Option, then either
party may request that the same be determined as follows: a senior officer of a
nationally recognized leasing brokerage firm with local knowledge of the
Cambridge laboratory/research and development leasing market (the “Baseball
Arbitrator”) shall be selected and paid for jointly by Landlord and Tenant. If
Landlord and Tenant are unable to agree upon the Baseball Arbitrator, then the
same shall be designated by the local chapter of the Judicial Arbitration and
Mediation Services or any successor organization thereto (the “JAMS”). The
Baseball Arbitrator selected by the parties or designated by JAMS shall (y) have
at least ten (10) years’ experience in the leasing of laboratory/research and
development space in the Cambridge, Massachusetts market and (z) not have been
employed or retained by either Landlord or Tenant or any affiliate of either for
a period of at least ten (10) years prior to appointment pursuant hereto. Each
of Landlord and Tenant shall submit to the Baseball Arbitrator and to the other
party its determination of the FMV. The Baseball Arbitrator shall grant to
Landlord and Tenant a hearing and the right to submit evidence. The Baseball
Arbitrator shall determine which of the two (2) FMV determinations more closely
represents the actual FMV. The arbitrator may not select any other FMV for the
Premises other than one submitted by Landlord or Tenant. The FMV selected by the
Baseball Arbitrator shall be binding upon Landlord and Tenant and shall serve as
the basis for determination of Base Rent payable for the Option term. If, as of
the commencement date of the Option term, the amount of Base Rent payable during
the Option term shall not have been determined, then, pending such
determination, Tenant shall pay Base Rent equal to the Base Rent payable with
respect to the last year of the then-current Term. After the final determination
of Base Rent payable for the Option term, the parties shall promptly execute a
written amendment to this Lease specifying the amount of Base Rent to be paid
during the Option term. Any failure of the parties to execute such amendment
shall not affect the validity of the FMV determined pursuant to this Section.

42.2.The Option is not assignable separate and apart from this Lease.

42.3.The Option is conditional upon Tenant giving Landlord written notice of its
election to exercise the Option at least twelve (12) months prior to the end of
the expiration of the then-current Term. Time shall be of the essence as to
Tenant’s exercise of the Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise the Option. Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of the Option after the date provided for in this Section.

 

 

60

 

 

 

--------------------------------------------------------------------------------

42.4.Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise the Option:

(a)During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default; or

(b)At any time after any Default as described in Article 31 of the Lease that
gives rise to a right of Landlord to terminate this Lease (provided, however,
that, for purposes of this Section 42.4(b), Landlord shall not be required to
provide Tenant with notice of such Default) and continuing until Tenant cures
any such Default, if such Default is susceptible to being cured; or

(c)In the event that Tenant (i) has failed to pay Base Rent when due two (2) or
more times during the twelve (12)-month period immediately prior to the date
that Tenant intends to exercise the Option or (ii) two (2) or more Defaults have
occurred in such 12-month period, whether or not Tenant has cured such Defaults.

42.5.The period of time within which Tenant may exercise the Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

61

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
Massachusetts instrument as of the date first above written.

 

LANDLORD:

 

BMR-HAMPSHIRE LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin M. Simonsen

Name:

 

Kevin M. Simonsen

Title:

 

VP, General Counsel & Secretary

 

 

 

 

TENANT:

 

EPIZYME, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

President

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
Massachusetts instrument as of the date first above written.

 

LANDLORD:

 

BMR-HAMPSHIRE LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TENANT:

 

EPIZYME, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robert Bazemore, Jr

Name:

 

Robert Bazemore, Jr

Title:

 

President

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

[See Attached]

 

 

 

 

A-1

 

 

 

 

--------------------------------------------------------------------------------

 

 

[gkbugs4tqcdw000002.jpg]

Legend Tenant storage area BioMed Realty Discover here. Prepared by PFB
Consulting Design Advising Premises Plans – Suite 600 50 Hampshire Street Level
L3 Cambridge, MA 14 August 2019

 

 

 

--------------------------------------------------------------------------------

 

[gkbugs4tqcdw000003.jpg]

Legend Tenant storage area BioMed Realty Discover here. Prepared by PFB
Consulting Design Advising Premises Plans – Suite 600 50 Hampshire Street Level
L6 Cambridge, MA 14 August 2019

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

WORK LETTER

This Work Letter (this “Work Letter”) is made and entered into as of the 1ST day
of,       2019, by and between BMR-HAMPSHIRE LLC, a Delaware limited liability
company (“Landlord”), and EPIZYME, INC., a Delaware corporation (“Tenant”), and
is attached to and made a part of that certain Lease dated as of October 1, 2019
(as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Lease”), by and between Landlord and Tenant for
the Premises located at 50 Hampshire Street, Cambridge, Massachusetts. All
capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Lease.

1.General Requirements.

1.1.Authorized Representatives.

(a)Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) Edward McDonald as the person authorized to
initial plans, drawings, approvals and to sign change orders pursuant to this
Work Letter and (ii) an officer of Landlord as the person authorized to sign any
amendments to this Work Letter or the Lease. Tenant shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Landlord’s Authorized Representative.
Landlord may change either Landlord’s Authorized Representative upon one (1)
business day’s prior written notice to Tenant.

(b)Tenant designates Robert Bazemore (“Tenant’s Authorized Representative”) as
the person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Work Letter. Landlord shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by Tenant’s Authorized Representative. Tenant may change
Tenant’s Authorized Representative upon one (1) business day’s prior written
notice to Landlord.

1.2.Schedule. The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the “Schedule”). The Schedule shall provide
reasonable timeframes for the completion of the Tenant Improvements. As soon as
the Schedule is completed, Tenant shall deliver the same to Landlord for
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Such Schedule shall be approved or disapproved by
Landlord within ten (10) business days after delivery to Landlord. Landlord’s
failure to respond within the time required in this Section shall be deemed
approval by Landlord. If Landlord disapproves the Schedule, then Landlord shall
notify Tenant in writing of its objections to such Schedule, and the parties
shall confer and negotiate in good faith to reach agreement on the Schedule. The
Schedule shall be subject to adjustment for Force Majeure or as mutually agreed
upon in writing by the parties, or as provided in this Work Letter.

 

 

B-1

 

 

 

 

 

--------------------------------------------------------------------------------

 

1.3.Tenant’s Architects, Contractors and Consultants. The architect, engineering
consultants, design team, general contractor and subcontractors responsible for
the construction of the Tenant Improvements shall be selected by Tenant and
approved by Landlord, which approval Landlord shall not unreasonably withhold,
condition or delay. Landlord may refuse to use any architects, consultants,
contractors, subcontractors or material suppliers that Landlord reasonably
believes could cause labor disharmony. All Tenant contracts related to the
Tenant Improvements shall provide that Tenant may assign such contracts and any
warranties with respect to the Tenant Improvements to Landlord at any time.

2.Tenant Improvements. All Tenant Improvements shall be performed by Tenant’s
contractor, at Tenant’s sole cost and expense (subject to Landlord’s obligations
with respect to any portion of the TI Allowance and in accordance with the
Approved Plans (as defined below), the Lease and this Work Letter. To the extent
that the total projected cost of the Tenant Improvements (as projected by
Landlord) exceeds the TI Allowance (such excess, the “Excess TI Costs”), Tenant
shall pay the costs of the Tenant Improvements on a pari passu basis with
Landlord as such costs become due, in the proportion of Excess TI Costs payable
by Tenant to the TI Allowance payable by Landlord. If the cost of the Tenant
Improvements (as projected by Landlord) increases over Landlord’s initial
projection, then Landlord may notify Tenant and Tenant shall pay any additional
Excess TI Costs with Landlord in the same way that Tenant deposited the initial
Excess TI Costs. If Tenant fails to pay, or is late in paying, any sum due to
Landlord under this Work Letter, then Landlord shall have all of the rights and
remedies set forth in the Lease for nonpayment of Rent (including the right to
interest and the right to assess a late charge), and for purposes of any
litigation instituted with regard to such amounts the same shall be considered
Rent. All material and equipment furnished by Tenant or its contractors as the
Tenant Improvements shall be new or “like new;” the Tenant Improvements shall be
performed in a first-class, workmanlike manner; and the quality of the Tenant
Improvements shall be of a nature and character not less than the Building
Standard. Tenant shall take, and shall require its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Tenant Improvements, including covering or temporarily removing any window
coverings so as to guard against dust, debris or damage. All Tenant Improvements
shall be performed in accordance with Article 17 of the Lease; provided that,
notwithstanding anything in the Lease or this Work Letter to the contrary, in
the event of a conflict between this Work Letter and Article 17 of the Lease,
the terms of this Work Letter shall govern.

2.1.Work Plans. Tenant shall prepare and submit to Landlord for approval
schematics covering the Tenant Improvements prepared in conformity with the
applicable provisions of this Work Letter (the “Draft Schematic Plans”). The
Draft Schematic Plans shall contain sufficient information and detail to
accurately describe the proposed design to Landlord and such other information
as Landlord may reasonably request. Landlord shall notify Tenant in writing
within ten (10) business days after receipt of the Draft Schematic Plans whether
Landlord approves or objects to the Draft Schematic Plans and of the manner, if
any, in which the Draft Schematic Plans are unacceptable. Landlord’s failure to
respond within the time required in this Section shall be deemed approval by
Landlord. If Landlord reasonably objects to the Draft Schematic Plans, then
Tenant shall revise the Draft Schematic Plans and cause Landlord’s objections to
be remedied in the revised Draft Schematic Plans. Tenant shall then resubmit the
revised Draft Schematic Plans to Landlord for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Landlord shall notify Tenant in
writing within five (5) business days after receipt of the revised Draft
Schematic Plans whether Landlord approves or objects to the revised Draft

 

 

B-2

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schematic Plans and of the manner, if any, in which the Draft Schematic Plans
are unacceptable. Landlord’s failure to respond within such five (5) business
day period shall be deemed approval by Landlord. Landlord’s approval of or
objection to revised Draft Schematic Plans and Tenant’s correction of the same
shall be in accordance with this Section until Landlord has approved the Draft
Schematic Plans in writing or been deemed to have approved them. The iteration
of the Draft Schematic Plans that is approved or deemed approved by Landlord
without objection shall be referred to herein as the “Approved Schematic Plans.”

2.2.Construction Plans. Tenant shall prepare final plans and specifications for
the Tenant Improvements that (a) are consistent with and are logical evolutions
of the Approved Schematic Plans and (b) incorporate any other Tenant-requested
(and Landlord-approved) Changes (as defined below). As soon as such final plans
and specifications (“Construction Plans”) are completed, Tenant shall deliver
the same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Such Construction Plans shall be
submitted by Tenant to Landlord in electronic pdf, CADD and full-size hard copy
formats, and shall be approved or disapproved by Landlord within ten (10)
business days after delivery to Landlord. Landlord’s failure to respond within
such ten (10) business day period shall be deemed approval by Landlord. If the
Construction Plans are disapproved by Landlord, then Landlord shall notify
Tenant in writing of its reasonable objections to such Construction Plans, and
the parties shall confer and negotiate in good faith to reach agreement on the
Construction Plans. Promptly after the Construction Plans are approved by
Landlord and Tenant, two (2) copies of such Construction Plans shall be
initialed and dated by Landlord and Tenant, and Tenant shall promptly submit
such Construction Plans to all appropriate Governmental Authorities for
approval. The Construction Plans so approved, and all change orders specifically
permitted by this Work Letter, are referred to herein as the “Approved Plans.”

2.3.Changes to the Tenant Improvements. Any changes to the Approved Plans (each,
a “Change”) shall be requested and instituted in accordance with the provisions
of this Article 2 and shall be subject to the written approval of the
non-requesting party in accordance with this Work Letter.

(a)Change Request. Tenant may request Changes after Landlord approves the
Approved Plans by notifying Landlord in writing in substantially the same form
as the AIA standard change order form (a “Change Request”), which Change Request
shall detail the nature and extent of any requested Changes, including (a) the
Change, (b) the party required to perform the Change and (c) any modification of
the Approved Plans and the Schedule, as applicable, necessitated by the Change.
If the nature of a Change requires revisions to the Approved Plans, then Tenant
shall be solely responsible for the cost and expense of such revisions and any
increases in the cost of the Tenant Improvements as a result of such Change.
Change Requests shall be signed by the requesting party’s Authorized
Representative.

(b)Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five (5)
business days after receipt of a Change Request to notify the requesting party
in writing of the non-requesting party’s decision either to approve or object to
the Change Request. The non-requesting party’s failure to respond within such
five (5) business day period shall be deemed approval by the non-requesting
party.

 

 

B-3

 

 

 

 

 

--------------------------------------------------------------------------------

 

2.4.Preparation of Estimates. Tenant shall, before proceeding with any Change,
using its best efforts, prepare as soon as is reasonably practicable (but in no
event more than five (5) business days after delivering a Change Request to
Landlord or receipt of a Change Request) an estimate of the increased costs or
savings that would result from such Change, as well as an estimate of such
Change’s effects on the Schedule. Landlord shall have five (5) business days
after receipt of such information from Tenant to (a) in the case of a
Tenant-initiated Change Request, approve or reject such Change Request in
writing, or (b) in the case of a Landlord- initiated Change Request, notify
Tenant in writing of Landlord’s decision either to proceed with or abandon the
Landlord-initiated Change Request.

2.5.Quality Control Program; Coordination. Tenant shall provide Landlord with
information regarding the following (together, the “QCP”): (a) Tenant’s general
contractor’s quality control program and (b) evidence of subsequent monitoring
and action plans. The QCP shall be subject to Landlord’s reasonable review and
approval and shall specifically address the Tenant Improvements. Tenant shall
ensure that the QCP is regularly implemented on a scheduled basis and shall
provide Landlord with reasonable prior notice and access to attend all
inspections and meetings between Tenant and its general contractor. At the
conclusion of the Tenant Improvements, Tenant shall deliver the quality control
log to Landlord, which shall include all records of quality control meetings and
testing and of inspections held in the field, including inspections relating to
concrete, steel roofing, piping pressure testing and system commissioning.

3.Completion of Tenant Improvements. Tenant, at its sole cost and expense
(except for the TI Allowance, shall perform and complete the Tenant Improvements
in all respects (a) in substantial conformance with the Approved Plans, (b)
otherwise in compliance with provisions of the Lease and this Work Letter and
(c) in accordance with Applicable Laws, the requirements of Tenant’s insurance
carriers, the requirements of Landlord’s insurance carriers (to the extent
Landlord provides its insurance carriers’ requirements to Tenant) and the board
of fire underwriters having jurisdiction over the Premises. The Tenant
Improvements shall be deemed completed at such time as Tenant shall furnish to
Landlord (t) evidence satisfactory to Landlord that (i) all Tenant Improvements
have been completed and paid for in full (which shall be evidenced by the
architect’s certificate of completion and the general contractor’s and each
subcontractor’s and material supplier’s final unconditional waivers and releases
of liens, each in a form reasonably acceptable to Landlord and complying with
Applicable Laws, and a Certificate of Substantial Completion in the form of the
American Institute of Architects document G704, executed by the project
architect and the general contractor, together with a statutory notice of
substantial completion from the general contractor), (ii) all Tenant
Improvements have been accepted by Landlord, (iii) any and all liens related to
the Tenant Improvements have either been discharged of record (by payment, bond,
order of a court of competent jurisdiction or otherwise) or waived by the party
filing such lien and (iv) no security interests relating to the Tenant
Improvements are outstanding, (u) all certifications and approvals with respect
to the Tenant Improvements that may be required from any Governmental Authority
and any board of fire underwriters or similar body for the use and occupancy of
the Premises (including a certificate of occupancy for the Premises for the
Permitted Use, which may be a temporary certificate of occupancy, provided that
Tenant shall remain obligated to obtain a permanent certificate of occupancy),
(v) certificates of insurance required by the Lease to be purchased and
maintained by Tenant, (w) an affidavit from Tenant’s architect certifying that
all work performed in, on or about the Premises is in accordance with the
Approved Plans, (x) complete “as built” drawing print sets, project
specifications and shop drawings and electronic CADD files on disc (showing the
Tenant Improvements as an overlay on the Building “as built” plans

 

 

B-4

 

 

 

 

 

--------------------------------------------------------------------------------

 

(provided that Landlord provides the Building “as-built” plans provided to
Tenant) of all contract documents for work performed by their architect and
engineers in relation to the Tenant Improvements, (y) a commissioning report
prepared by a licensed, qualified commissioning agent hired by Tenant and
approved by Landlord for all new or affected mechanical, electrical and plumbing
systems (which report Landlord may hire a licensed, qualified commissioning
agent to peer review, and whose reasonable recommendations Tenant’s
commissioning agent shall perform and incorporate into a revised report) and (z)
such other “close out” materials as Landlord reasonably requests consistent with
Landlord’s own requirements for its contractors, such as copies of
manufacturers’ warranties, operation and maintenance manuals and the like.

4.Insurance.

4.1.Property Insurance. At all times during the period beginning with
commencement of construction of the Tenant Improvements and ending with final
completion of the Tenant Improvements, Tenant shall maintain, or cause to be
maintained (in addition to the insurance required of Tenant pursuant to the
Lease), property insurance coverage with respect to the general contractor’s and
any subcontractors’ machinery, tools and equipment shall be carried on a primary
basis by such general contractor or the applicable subcontractor(s). Tenant
agrees to pay any deductible, and Landlord is not responsible for any
deductible, for a claim under such insurance. Such property insurance shall
contain an express waiver of any right of subrogation by the insurer against
Landlord and the Landlord Parties, and shall name Landlord and its affiliates as
loss payees as their interests may appear.

4.2.Workers’ Compensation Insurance. At all times during the period of
construction of the Tenant Improvements, Tenant shall, or shall cause its
contractors or subcontractors to, maintain statutory workers’ compensation
insurance as required by Applicable Laws.

4.3.[Intentionally Omitted]

5.Liability. Subject to Section 23.7 of the Lease, Tenant assumes sole
responsibility and liability for any and all injuries or the death of any
persons, including Tenant’s contractors and subcontractors and their respective
employees, agents and invitees, and for any and all damages to property caused
by, resulting from or arising out of any act or omission on the part of Tenant,
Tenant’s contractors or subcontractors, or their respective employees, agents
and invitees in the prosecution of the Tenant Improvements. Tenant agrees to
Indemnify the Landlord Indemnitees from and against all Claims due to, because
of or arising out of any and all such injuries, death or damage, whether real or
alleged, and Tenant and Tenant’s contractors and subcontractors shall assume and
defend at their sole cost and expense all such Claims; provided, however, that
nothing contained in this Work Letter shall be deemed to Indemnify Landlord from
or against liability to the extent caused by Landlord’s negligence or willful
misconduct. Any deficiency in design or construction of the Tenant Improvements
shall be solely the responsibility of Tenant, notwithstanding the fact that
Landlord may have approved of the same in writing.

 

 

B-5

 

 

 

 

 

--------------------------------------------------------------------------------

 

6.TI Allowance.

6.1.Application of TI Allowance. Landlord shall contribute the TI Allowance
toward the costs and expenses incurred in connection with the performance of the
Tenant Improvements, in accordance with Article 4 of the Lease. If the entire TI
Allowance is not applied toward or reserved for the costs of the Tenant
Improvements, then after the expiration of the TI Deadline Tenant shall be
entitled to a credit against Base Rent of such unused portion of the TI
Allowance. Tenant may apply the TI Allowance for the payment of construction and
other costs in accordance with the terms and provisions of the Lease.

6.2.Approval of Budget for the Tenant Improvements. Notwithstanding anything to
the contrary set forth elsewhere in this Work Letter or the Lease, Landlord
shall not have any obligation to expend any portion of the TI Allowance until
Landlord and Tenant shall have approved in writing the budget for the Tenant
Improvements (the “Approved Budget”). Prior to Landlord’s approval of the
Approved Budget, Tenant shall pay all of the costs and expenses incurred in
connection with the Tenant Improvements as they become due. Landlord shall not
be obligated to reimburse Tenant for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance. Landlord shall not
unreasonably withhold, condition or delay its approval of any budget for Tenant
Improvements that is proposed by Tenant. If Landlord fails to approve or
disapprove a proposed budget within ten (10) business days after submission to
Landlord by Tenant, then such budget shall be deemed the Approved Budget.

6.3.Fund Requests. Upon submission by Tenant to Landlord as of or prior to the
TI Deadline of (a) a statement (a “Fund Request”) setting forth the total amount
of the TI Allowance requested, (b) a summary of the Tenant Improvements
performed using AIA standard form Application for Payment (G 702) executed by
the general contractor and by the architect,

(c) invoices from the general contractor, the architect, and any subcontractors,
material suppliers and other parties requesting payment with respect to the
amount of the TI Allowance then being requested, and (d) except with respect to
the final Fund Request, conditional lien releases from the general contractor
and each subcontractor and material supplier with respect to the Tenant
Improvements performed that correspond to the Fund Request, each in a form
acceptable to Landlord and complying with Applicable Laws, then Landlord shall,
within thirty (30) days following receipt by Landlord of a Fund Request and the
accompanying materials required by this Section, pay to Tenant (for
reimbursement for payments made by Tenant to such contractors, subcontractors or
material suppliers either prior to Landlord’s approval of the Approved TI Budget
or as a result of Tenant’s decision to pay for the Tenant Improvements itself
and later seek reimbursement from Landlord in the form of one lump sum payment
in accordance with the Lease and this Work Letter), the amount of Tenant
Improvement costs set forth in such Fund Request or Landlord’s pari passu share
thereof if Excess TI Costs exist based on the Approved Budget; provided,
however, that Landlord shall not be obligated to make any payments under this
Section until the budget for the Tenant Improvements is approved in accordance
with Section 6.2, and any Fund Request under this Section shall be submitted as
of or prior to the TI Deadline and shall be subject to the payment limits set
forth in Section 6.2 above and Article 4 of the Lease. Notwithstanding anything
in this Section to the contrary, Tenant shall not submit a Fund Request after
the TI Deadline or more often than every thirty (30) days (except with respect
to a last request before the TI Deadline). Any additional Fund Requests
submitted by Tenant after the TI Deadline or more often than every thirty (30)
days shall be void and of no force or effect.

 

 

B-6

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

6.4.Accrual Information. In addition to the other requirements of this Section
6, Tenant shall, no later than the five (5) business days after Landlord’s
written requests from time to time prior to the completion of the Tenant
Improvements, provide Landlord with a written summary of all work performed by
Tenant or its agents, employees or contractors for which a Fund Request has not
yet been issued to Landlord, including the following: the amount that Tenant
will seek from Landlord related to such work and the dates on which such work
was performed. Such information shall be provided to Landlord within ten (10)
business days after Landlord’s request therefor.

7.Miscellaneous.

7.1.Incorporation of Lease Provisions. Sections 40.6 through 40.19 of the Lease
are incorporated into this Work Letter by reference, and shall apply to this
Work Letter in the same way that they apply to the Lease.

7.2.General. Except as otherwise set forth in the Lease or this Work Letter,
this Work Letter shall not apply to improvements performed in any additional
premises added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise; or to any portion of the Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term, whether by any options under the Lease or otherwise, unless the Lease or
any amendment or supplement to the Lease expressly provides that such additional
premises are to be delivered to Tenant in the same condition as the initial
Premises.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

B-7

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as a
sealed Massachusetts instrument to be effective on the date first above written.

LANDLORD:

BMR-HAMPSHIRE LLC,

a Delaware limited liability company

 

By:

 

/s/ Kevin M. Simonsen

Name:

 

Kevin M. Simonsen

Title:

 

VP, General Counsel & Secretary

 

TENANT:

EPIZYME, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

President

 

 

 

B-8

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as a
sealed Massachusetts instrument to be effective on the date first above written.

LANDLORD:

BMR-HAMPSHIRE LLC,

a Delaware limited liability company

 

By:

 

 

Name:

 

 

Title:

 

 

 

TENANT:

EPIZYME, INC.,

a Delaware corporation

 

By:

 

/s/ Robert Bazemore, Jr.

Name:

 

Robert Bazemore, Jr.

Title:

 

President

 

 

 

 

 

B-9

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

TENANT WORK INSURANCE SCHEDULE

Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
contractors or by any person directly or indirectly employed by Tenant or any
Tenant contractors, or by any person for whose acts Tenant or any Tenant
contractors may be liable:

1.Claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Tenant Work to be performed.

2.Claims for damages because of bodily injury, occupational sickness or disease,
or death of employees under any applicable employer’s liability law.

3.Claims for damages because of bodily injury, or death of any person other than
Tenant’s or any Tenant contractors’ employees.

4.Claims for damages insured by usual personal injury liability coverage which
are sustained (a) by any person as a result of an offense directly or indirectly
related to the employment of such person by Tenant or any Tenant contractors or
(b) by any other person.

5.Claims for damages, other than to the Tenant Work itself, because of injury to
or destruction of tangible property, including loss of use therefrom.

6.Claims for damages because of bodily injury or death of any person or property
damage arising out of the ownership, maintenance or use of any motor vehicle.

Tenant contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage.

 

 

B-1-1

 

 

 

 

 

--------------------------------------------------------------------------------

 

Tenant contractors’ Commercial General, Automobile, Employers and Umbrella
Liability Insurance shall be written for not less than limits of liability as
follows:

 

a. Commercial General Liability:

 

Commercially reasonable amounts, but in any event no less than $1,000,000 per
occurrence and $2,000,000 general aggregate, with $2,000,000 products and
completed operations aggregate.

 

 

 

 

Bodily Injury and Property Damage

 

 

 

 

 

b. Commercial Automobile Liability:

 

$1,000,000 per accident

 

 

 

 

 

Bodily Injury and Property Damage

 

 

 

 

 

 

c. Employer’s Liability:

 

 

 

 

 

 

 

Each Accident

 

$1,000,000

 

 

 

 

 

Disease – Policy Limit

 

$1,000,000

 

 

 

 

 

Disease – Each Employee

 

$1,000,000

 

 

 

 

d. Umbrella Liability:

 

Commercially reasonable amounts (excess of coverages a, b and c above), but in
any event no less than $5,000,000 per occurrence / aggregate.

 

 

 

 

Bodily Injury and Property Damage

 

 

 

 

 

e. Workers’ Compensation

 

As required by Applicable Laws

 

All subcontractors for Tenant contractors shall carry the same coverages and
limits as specified above, unless different limits are reasonably approved by
Landlord. The foregoing policies shall contain a provision that coverages
afforded under the policies shall not be canceled or not renewed until at least
thirty (30) days’ prior written notice has been given to the Landlord.
Certificates of insurance including required endorsements showing such coverages
to be in force shall be filed with Landlord prior to the commencement of any
Tenant Work and prior to each renewal. Coverage for completed operations must be
maintained for the lesser of ten (10) years and the applicable statue of repose
following completion of the Tenant Work, and certificates evidencing this
coverage must be provided to Landlord. The minimum A.M. Best’s rating of each
insurer shall be A- VII. The Landlord Parties shall be named as an additional
insureds under Tenant contractors’ Commercial General Liability, Commercial
Automobile Liability, Umbrella Liability and, to the extent required by the
Lease, the Work Letter or this Exhibit, Pollution Legal Liability Insurance
policies as respects liability arising from work or operations performed, or
ownership, maintenance or use of any autos, by or on behalf of such contractors.
Each contractor and its insurers shall provide waivers of subrogation with
respect to all insurance required by the Lease, the Work Letter or this Exhibit.

 

 

B-1-2

 

 

 

 

 

--------------------------------------------------------------------------------

 

If any contractor’s work involves the handling or removal of asbestos, lead or
other Hazardous Materials (as determined by Landlord in its sole and absolute
discretion), such contractor shall also carry Pollution Legal Liability
insurance. Such coverage shall include bodily injury, sickness, disease, death
or mental anguish or shock sustained by any person; property damage, including
physical injury to or destruction of tangible property (including the resulting
loss of use thereof), clean-up costs and the loss of use of tangible property
that has not been physically injured or destroyed; and defense costs, charges
and expenses incurred in the investigation,

adjustment or defense of claims for such damages. Coverage shall apply to both
sudden and non-sudden pollution conditions including the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any watercourse or body of
water. Claims-made coverage is permitted, provided the policy retroactive date
is continuously maintained prior to the Term Commencement Date, and coverage is
continuously maintained during all periods in which Tenant occupies the
Premises. Coverage shall be maintained with limits of not less than $1,000,000
per incident with a $2,000,000 policy aggregate.

 

 

 

 

 

B-1-3

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [ ], 20[ ], with reference to that certain Lease (the
“Lease”) dated as of [ ], 2019, by EPIZYME, INC., a Delaware corporation
(“Tenant”), in favor of BMR-HAMPSHIRE LLC, a Delaware limited liability company
(“Landlord”). All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

1.Tenant accepted possession of the Premises for construction of improvements or
the installation of personal or other property on [ ], 20[ ]. Tenant first
occupied the Premises for the Permitted Use on [ ], 20[ ].

2.The Premises are in good order, condition and repair.

3.The Tenant Improvements are Substantially Complete.

4.To Tenant’s knowledge, all conditions of the Lease to be performed by Landlord
as a condition to the full effectiveness of the Lease have been satisfied, and
Landlord has fulfilled all of its duties in the nature of inducements offered to
Tenant to lease the Premises.

5.In accordance with the provisions of Article 4 of the Lease, the Term
Commencement Date is [December 1, 2019], and, unless the Lease is terminated
prior to the Term Expiration Date pursuant to its terms, the Term Expiration
Date shall be [March 31, 2027].

6.The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises[, except [ ]].

7.To Tenant’s knowledge, Tenant has no existing defenses against the enforcement
of the Lease by Landlord, and there exist no offsets or credits against Rent
owed or to be owed by Tenant, except [ ].

 

 

C-1

 

 

 

 

 

--------------------------------------------------------------------------------

 

8.The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease commenced to accrue on [April 1, 2020], with
Base Rent payable on the dates and amounts set forth in the chart below:

 

Dates

Square Feet

of Rentable

Area

Base Rent per Square

Foot of Rentable Area

Monthly

Base Rent

Annual Base

Rent

Rent

Commencement

Date- the day

immediately prior

to the first

anniversary of the

Rent

Commencement

Date

33,525

$75.00 annually

$209,531.25

$2,514,375

[ ]/[ ]

33,525

[ ]

[ ]

[ ]

[ ]/[ ]

33,525

[ ]

[ ]

[ ]

[ ]/[ ]

33,525

[ ]

[ ]

[ ]

[ ]/[ ]

33,525

[ ]

[ ]

[ ]

[ ]/[ ]

33,525

[ ]

[ ]

[ ]

[ ]/[ ]

33,525

[ ]

[ ]

[ ]

 

9.The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

C-2

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.

TENANT:

EPIZYME, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

C-3

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF LETTER OF CREDIT

[See Attached]

 

 

 

 

 

 

D-1

 

 

 

 

 

--------------------------------------------------------------------------------

 

L/C DRAFT LANGUAGE

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER

ISSUE DATE:

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

BENEFICIARY:

BMR-HAMPSHIRE LLC

17190 BERNARDO CENTER DRIVE

SAN DIEGO, CA 92128

ATTN: LEGAL DEPARTMENT

APPLICANT:

 

 

 

 

 

AMOUNT:

 

US$1,257,187.50 ( AND XX/100 U.S. DOLLARS)

 

 

 

EXPIRATION DATE:

 

 

 

 

 

PLACE OF EXPIRATION:

 

ISSUING BANK’S COUNTERS AT ITS ABOVE ADDRESS

 

 

 

 

DEAR SIR/MADAM:

WE HEREBY ESTABLISH IN FAVOR OF THE BENEFICIARY OUR IRREVOCABLE STANDBY LETTER
OF CREDIT NO. SVBSF (THE “L/C”) AVAILABLE BY PAYMENT AGAINST YOUR PRESENTATION
TO US OF THE FOLLOWING DOCUMENTATION (THE DRAWING DOCUMENTATION”):

(A) A SIGHT DRAFT IN THE FORM OF EXHIBIT A, WITH BLANKS FILLED IN AND BRACKETED
ITEMS PROVIDED AS APPROPRIATE.

NO OTHER EVIDENCE OF AUTHORITY, CERTIFICATE, OR DOCUMENTATION IS REQUIRED.

DRAWING DOCUMENTATION MUST BE PRESENTED AT ISSUER’S OFFICE AT 3003 TASMAN DRIVE,
SANTA CLARA, CA 95054 ON OR BEFORE THE EXPIRATION DATE BY PERSONAL PRESENTATION,
COURIER, MESSENGER SERVICE, OR FACSIMILE. EACH FACSIMILE TRANSMISSION SHALL BE
MADE AT: (408) 496-2418 OR (408) 969-6510; AND UNDER CONTEMPORANEOUS TELEPHONE
ADVICE TO: (408) --- ---- OR (408) --- ----, ATTENTION: GLOBAL TRADE FINANCE.
ABSENCE OF THE

{A06211341.15} ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT
IS APPROVED BY APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF
THIS LETTER OF CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN
APPLICANT AND SILICON VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

 

 

 

 

 

 

 

 

 

 

APPLICANT’S SIGNATURE(S)

 

D-2

DATE

 

 

 

 

 

 

 

SVB Confidential

 

 

 

--------------------------------------------------------------------------------

 

AFORESAID TELEPHONE ADVICE SHALL NOT AFFECT OUR OBLIGATION TO HONOR ANY DRAW
REQUEST. IN CASE OF FACSIMILE DRAWING, THE ORIGINAL DOCUMENTS ARE NOT REQUIRED
FOR PRESENTATION.

WE AUTHORIZE BENEFICIARY TO DRAW ON US (THE “ISSUER”) FOR THE ACCOUNT OF

(THE “APPLICANT”), UNDER THE TERMS AND CONDITIONS OF THIS L/C.

WE AGREE, IRREVOCABLY, AND IRRESPECTIVE OF ANY CLAIM BY THE APPLICANT, TO HONOR
DRAFTS DRAWN UNDER AND IN CONFORMITY WITH THIS L/C, WITHIN THE MAXIMUM AVAILABLE
AMOUNT OF THIS L/C, PRESENTED TO US ON OR BEFORE THE EXPIRATION DATE.

EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENT, CONDITION OR QUALIFICATION. OUR OBLIGATION UNDER THIS LETTER OF
CREDIT SHALL BE OUR INDIVIDUAL OBLIGATION AND IS IN NO WAY CONTINGENT UPON THE
REIMBURSEMENT WITH RESPECT THERETO, OR UPON OUR ABILITY TO PERFECT ANY LIEN,
SECURITY INTEREST OR ANY OTHER REIMBURSEMENT.

IF BENEFICIARY PRESENTS PROPER DRAWING DOCUMENTATION TO US ON OR BEFORE THE
EXPIRATION DATE, THEN WE SHALL PAY UNDER THIS L/C AT OR BEFORE THE FOLLOWING
TIME (THE “PAYMENT DEADLINE”): (A) IF PRESENTMENT IS MADE AT OR BEFORE NOON
CALIFORNIA TIME OF ANY BANKING DAY, THEN THE CLOSE OF THE NEXT BANKING DAY; AND
(B) OTHERWISE, THE CLOSE OF THE SECOND BANKING DAY. IF WE DETERMINE THAT DRAWING
DOCUMENTATION IS NOT PROPER, THEN WE SHALL SO ADVISE BENEFICIARY IN WRITING,
SPECIFYING ALL GROUNDS FOR OUR DETERMINATION, WITHIN ONE BANKING DAY AFTER THE
PAYMENT DEADLINE. AS USED IN THIS LETTER OF CREDIT, "BANKING DAY" SHALL MEAN ANY
DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY ON WHICH BANKING INSTITUTIONS IN THE
STATE OF CALIFORNIA ARE AUTHORIZED OR REQUIRED BY LAW TO CLOSE.

PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.

WE SHALL HAVE NO DUTY OR RIGHT TO INQUIRE INTO THE VALIDITY OF OR BASIS FOR ANY
DRAW UNDER THIS L/C OR ANY DRAWING DOCUMENTATION.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
SEND TO YOU A NOTICE BY OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS THAT THIS
LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE THEN CURRENT EXPIRATION DATE.
IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND August
31, 2027. IN THE EVENT WE SEND SUCH NOTICE OF NON-EXTENSION, YOU MAY DRAW
HEREUNDER BY YOUR PRESENTATION TO US OF YOUR SIGHT DRAFT IN THE FORM OF EXHIBIT
A ATTACHED HERETO.

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

 

 

 

 

 

 

 

APPLICANT’S SIGNATURE(S)

 

D-3

DATE

 

 

 

 

 

 

 

SVB Confidential

 

 

 

--------------------------------------------------------------------------------

 

THIS LETTER OF CREDIT IS TRANSFERABLE IN WHOLE BUT NOT IN PART ONE OR MORE
TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND FOR
THE THEN AVAILABLE AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN
COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO
THE REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF
COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINALS
OR COPIES OF ALL AMENDMENTS, IF ANY, TO THIS LETTER OF CREDIT MUST BE
SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT TOGETHER
WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT B DULY EXECUTED. APPLICANT
SHALL PAY OUR TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00)
UNDER THIS LETTER OF CREDIT. EACH TRANSFER SHALL BE EVIDENCED BY EITHER (1) OUR
ENDORSEMENT ON THE REVERSE OF THE LETTER OF CREDIT AND WE SHALL FORWARD THE
ORIGINAL OF THE LETTER OF CREDIT SO ENDORSED TO THE TRANSFEREE OR (2) OUR
ISSUING A REPLACEMENT LETTER OF CREDIT TO THE TRANSFEREE ON SUBSTANTIALLY THE
SAME TERMS AND CONDITIONS AS THE TRANSFERRED LETTER OF CREDIT (IN WHICH EVENT
THE TRANSFERRED LETTER OF CREDIT SHALL HAVE NO FURTHER EFFECT).

ANY NOTICE TO BENEFICIARY SHALL BE IN WRITING AND DELIVERED BY HAND WITH RECEIPT
ACKNOWLEDGED OR BY OVERNIGHT DELIVERY SERVICE SUCH AS FEDEX OR UPS (WITH PROOF
OF DELIVERY) AT THE ABOVE ADDRESS, OR SUCH OTHER ADDRESS AS BENEFICIARY MAY
SPECIFY BY WRITTEN NOTICE TO ISSUER.

NO AMENDMENT THAT ADVERSELY AFFECTS BENEFICIARY SHALL BE EFFECTIVE WITHOUT
BENEFICIARY’S WRITTEN CONSENT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

 

 

 

 

 

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

 

 

 

 

 

 

 

APPLICANT’S SIGNATURE(S)

 

D-4

DATE

 

 

 

 

 

 

 

SVB Confidential

 

 

 

--------------------------------------------------------------------------------

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER

EXHIBIT A

 

SIGHT DRAFT

 

 

DATE                                         

 

REF.NO.                                         

 

 

 

 

 

 

 

AT SIGHT OF THIS BILL OF EXCHANGE

 

 

 

 

 

 

 

PAY TO THE ORDER OF US$
                                                                                                                

 

 

 

U.S. DOLLARS
                                                                                                                                          

 

 

 

 

 

 

 

 

 

“DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, IRREVOCABLE STANDBY
LETTER OF CREDIT NUMBER NO. SVBSF                 DATED        ,       20 ”

 

 

 

 

 

 

 

 

 

 

 

TO

 

SILICON VALLEY BANK

 

[INSERT NAME OF BENEFICIARY]

 

 

 

 

 

3003 TASMAN DRIVE

 

 

 

 

 

 

 

SANTA CLARA, CA 95054

 

Authorized Signature

 

 

 

 

 

 

 

GUIDELINES TO PREPARE THE SIGHT DRAFT OR BILL OF EXCHANGE:

 

1.

DATEINSERT ISSUANCE DATE OF DRAFT OR BILL OF EXCHANGE.

2.

REF. NO.INSERT YOUR REFERENCE NUMBER IF ANY.

3.

PAY TO THE ORDER OF:INSERT NAME OF BENEFICIARY

4.

US$INSERT AMOUNT OF DRAWING IN NUMERALS/FIGURES.

5.

U.S. DOLLARSINSERT AMOUNT OF DRAWING IN WORDS.

6.

LETTER OF CREDIT NUMBER INSERT THE LAST DIGITS OF OUR STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

7.

DATEDINSERT THE ISSUANCE DATE OF OUR STANDBY L/C.

 

 

 

 

 

 

 

 

 

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

 

 

 

 

 

 

 

 

 

APPLICANT’S SIGNATURE(S)

 

D-5

DATE

 

 

 

 

 

 

 

SVB Confidential

 

 

 

--------------------------------------------------------------------------------

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER

EXHIBIT B

FORM OF TRANSFER FORM

DATE:

 

TO:

SILICON VALLEY BANK

 

 

3003 TASMAN DRIVE

RE: IRREVOCABLE STANDBY LETTER OF CREDIT

 

SANTA CLARA, CA 95054

NO. ISSUED BY

 

ATTN: GLOBAL TRADE FINANCE

SILICON VALLEY BANK, SANTA CLARA

 

STANDBY LETTERS OF CREDIT

L/C AMOUNT:

 

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

(NAME OF TRANSFEREE)

 

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
EITHER (1) ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY
TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER, OR (2) ISSUE A
REPLACEMENT LETTER OF CREDIT TO THE TRANSFEREE ON SUBSTANTIALLY THE SAME TERMS
AND CONDITIONS AS THE TRANSFERRED LETTER OF CREDIT (IN WHICH EVENT THE
TRANSFERRED LETTER OF CREDIT SHALL HAVE NO FURTHER EFFECT).

 

SINCERELY,

 

 

(BENEFICIARY’S NAME)

 

 

(SIGNATURE OF BENEFICIARY)

 

 

(NAME AND TITLE)

 

 

 

 

 

 

 

 

 

 

APPLICANT’S SIGNATURE(S)

 

D-6

DATE

 

 

 

 

 

 

 

SVB Confidential

 

 

 

--------------------------------------------------------------------------------

 

SIGNATURE AUTHENTICATED

 

The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

 

(Name of Bank)

 

 

 

 

 

 

(Address of Bank)

 

 

(City, State, ZIP Code)

 

 

 

 

 

 

 

 

 

 

 

APPLICANT’S SIGNATURE(S)

 

D-7

DATE

 

 

 

 

 

 

 

SVB Confidential

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

RULES AND REGULATIONS

NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

1.No Tenant Party shall encumber or obstruct the common entrances, lobbies,
elevators, sidewalks and stairways of the Building(s) or the Project or use them
for any purposes other than ingress or egress to and from the Building(s) or the
Project.

2.Except as specifically provided in the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside of the Premises or the Building(s) without Landlord’s prior written
consent. Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.

3.If Landlord objects in writing to any curtains, blinds, shades, screens,
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises or placed on any windowsill, and (a) such
window, door or windowsill is visible from the exterior of the Premises and (b)
such curtain, blind, shade, screen, hanging plant or other object is not
included in plans approved by Landlord, then Tenant shall promptly remove such
curtains, blinds, shades, screens, hanging plants or other similar objects at
its sole cost and expense.

4.Deliveries shall be made no earlier than 7 a.m. and no later than 6 p.m. and
are subject to local municipal noise ordinances. No deliveries shall be made
that impede or interfere with other tenants in or the operation of the Project.
Movement of furniture, office equipment or any other large or bulky material(s)
through the Common Area shall be restricted to such hours as Landlord may
designate and shall be subject to reasonable restrictions that Landlord may
impose.

5.Tenant shall not place a load upon any floor of the Premises that exceeds the
load per square foot that (a) such floor was designed to carry or (b) is allowed
by Applicable Laws. Fixtures and equipment that cause noises or vibrations that
may be transmitted to the structure of the Building(s) to such a degree as to be
objectionable to other tenants shall be placed and maintained by Tenant, at
Tenant’s sole cost and expense, on vibration eliminators or other devices
sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.

6.Tenant shall not use any method of HVAC other than that approved in writing by
Landlord or present at the Project and serving the Premises as of the Term
Commencement Date.

 

 

E-1

 

 

 

--------------------------------------------------------------------------------

 

7.Tenant shall not install any radio, television or other antennae; cell or
other communications equipment; or other devices on the roof or exterior walls
of the Premises except in accordance with the Lease. Tenant shall not interfere
with radio, television or other digital or electronic communications at the
Project or elsewhere.

8.Canvassing, peddling, soliciting and distributing handbills or any other
written material within, on or around the Project (other than within the
Premises) are prohibited. Tenant shall cooperate with Landlord to prevent such
activities by any Tenant Party.

9.Tenant shall store all of its trash and garbage in receptacles within its
Premises or in receptacles designated by Landlord outside of the Premises.
Tenant shall not place in any such receptacle any material that cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.

10.The Premises shall not be used for lodging or for any improper, immoral or
objectionable purpose. No cooking shall be done or permitted in the Premises;
provided, however, that Tenant may use (a) equipment approved in accordance with
the requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and (c)
equipment shown on plans approved by Landlord; provided, further, that any such
equipment and microwave ovens are used in accordance with Applicable Laws.

11.Tenant shall not, without Landlord’s prior written consent, use the name of
the Project, if any, in connection with or in promoting or advertising Tenant’s
business except as Tenant’s address.

12.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.

13.Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.

14.Tenant shall not modify any locks to the Premises without Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay. Tenant shall furnish Landlord with copies of keys, pass
cards or similar devices for locks to the Premises.

15.Tenant shall cooperate and participate in all reasonable security programs
affecting the Premises.

16.Tenant shall not permit any animals in the Project, other than for service
animals or for use in laboratory experiments.

17.Bicycles shall not be taken into the Building(s) (including the elevators and
stairways of the Building) except into areas designated by Landlord.

 

 

E-2

 

 

 

--------------------------------------------------------------------------------

 

18.The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be deposited therein.

19.Discharge of industrial sewage shall only be permitted if Tenant, at its sole
expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities.

20.Smoking is prohibited at the Project.

21.Use of grills of any type is prohibited at the Project.

22.The Project’s hours of operation are currently 24 hours a day seven days a
week.

23.Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.

24.Tenant, at Tenant’s sole cost and expense, shall cause the Premises to be
exterminated on a monthly basis (to the extent necessary) to Landlord’s
reasonable satisfaction and shall cause all portions of the Premises used for
the storage, preparation, service or consumption of food or beverages to be
cleaned daily in a manner reasonably satisfactory to Landlord, and to be treated
against infestation by insects, rodents and other vermin and pests whenever
there is evidence of any infestation. Tenant shall not permit any person to
enter the Premises or the Project for the purpose of providing such
extermination services, unless such persons have been approved by Landlord. If
requested by Landlord, Tenant shall, at Tenant’s sole cost and expense, store
any refuse generated in the Premises by the consumption of food or beverages in
a cold box or similar facility.

25.If Tenant desires to use any portion of the Common Area for a Tenant-related
event, Tenant must notify Landlord in writing at least thirty (30) days prior to
such event on the form attached as Attachment 1 to this Exhibit, which use shall
be subject to Landlord’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. Notwithstanding anything in this Lease or the completed
and executed Attachment to the contrary, Tenant shall be solely responsible for
setting up and taking down any equipment or other materials required for the
event, and shall promptly pick up any litter and report any property damage to
Landlord related to the event. Any use of the Common Area pursuant to this
Section shall be subject to the provisions of Article 28 of the Lease.

 

 

E-3

 

 

 

--------------------------------------------------------------------------------

 

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including Tenant.
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms covenants, agreements
and conditions of the Lease. Landlord reserves the right to make such other and
reasonable additional rules and regulations as, in its judgment, may from time
to time be needed for safety and security, the care and cleanliness of the
Project, or the preservation of good order therein; provided, however, that
Tenant shall not be obligated to adhere to such additional rules or regulations
until Landlord has provided Tenant with written notice thereof. Tenant agrees to
abide by these Rules and Regulations and any such additional rules and
regulations issued or adopted by Landlord. Tenant shall be responsible for the
observance of these Rules and Regulations by all Tenant Parties.

 

 

 

 

 

E-4

 

 

 

--------------------------------------------------------------------------------

 

ATTACHMENT 1 TO EXHIBIT E

REQUEST FOR USE OF COMMON AREA

Date of Request:
                                                                                                                                 

Landlord/Owner: BMR-Hampshire LLC
                                                                                           

Tenant/Requestor: Epizyme, Inc.
                                                                                                       

Property Location: 50 Hampshire Street, Cambridge, MA
                                                     

Event Description:
                                                                                                                           

 

 

Proposed Plan for Security & Cleaning:
                                                                                           

 

 

Date of Event:
                                                                                                                                   

Hours of Event: (to include set-up and take down):
                                                                         

Location at Property (see attached map):
                                                                                          

Number of Attendees:
                                                                                                                       

Open to the Public? [ ] YES [ ] NO

Food and/or Beverages? [ ] YES [ ] NO

If YES:

 

•

Will food be prepared on site? [ ] YES [ ] NO

 

•

Please describe:

 

•

Will alcohol be served? [ ] YES [ ] NO

 

•

Please describe:

 

•

Will attendees be charged for alcohol? [ ] YES [ ] NO

 

•

Is alcohol license or permit required? [ ] YES [ ] NO

 

•

Does caterer have alcohol license or permit: [ ] YES [ ] NO [ ] N/A

 

 

E-1-1

 

 

 

--------------------------------------------------------------------------------

 

Other Amenities (tent, booths, band, food trucks, bounce house, etc.):
                                             

 

 

 

Other Event Details or Special Circumstances:
                                                                                 

 

 

 

 

 

 

 

The undersigned certifies that the foregoing is true, accurate and complete and
he/she is duly authorized to sign and submit this request on behalf of the
Tenant/Requestor named above.

[INSERT NAME OF TENANT/REQUESTOR]

 

By:

 

Name:

 

Title:

 

Date:

 

 

 

 

 

E-1-2

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

PTDM

[See Attached]

 

 

 

 

F-1

 

 

 

--------------------------------------------------------------------------------

 

 

[gkbugs4tqcdw000004.jpg]

 

PTDM Ordinance-AMENDMENT-FINAL DECISION

Project: 50 Hampshire Street (also known as 205 Broadway)

Project Number: F-9

Applicant: Bulfinch Companies, Inc.

Contact: Robert Schlager

Address: First Needham Place, 250 First Avenue, Suite 200, Needham, MA 02194

Date of Application: 10/23/01

Decision Deadline: 12/26/01

Date of Issue: 12/14/01

This form indicates the FINAL decision of the Parking and Transportation Demand
Management Planning Officer with respect to the PTDM plan submitted for the
project listed above. Please review the enclosed attachments, which include
Information about ongoing monitoring and reporting relative to this project.

Decision:

☐

Approve (attachment: approval letter and copy of plan)

☑

Approve with Conditions (attachment: letter of conditions and copy of plan)

☐

Deny (attachment: reason for denial and copy of plan)

/

[gkbugs4tqcdw000005.jpg]

Catherine E. Preston, AICP

PTDM Planning Officer

 

 

 

[gkbugs4tqcdw000006.jpg]

 

--------------------------------------------------------------------------------

 

 

[gkbugs4tqcdw000007.jpg]

 

December 14, 2001

Robert Schlager

Bulfinch Companies, Inc.

First Needham Place, 250 First Avenue, Suite 200

Needham, MA 02194

Dear Mr. Schlager:

The attached form indicates my final decision on the Parking and Transportation
Demand Management plan that was submitted for the project located at 205
Broadway, a/k/a 50-60 Hampshire Street. The final decision is an approval with
conditions, reflecting changes that must be made to your plan. This letter
spells out the conditions that are placed on your plan, as well as
recommendations for additional TDM programs that will further improve your
non-SOV mode split.

The TDM program for 50-60 Hampshire Street includes a meaningful set of measures
to encourage the use of non-Single Occupant Vehicle modes, the results of which
have already been seen in monitoring. You are to be commended for the steps you
have already taken to limit SOV trips to this site. By incorporating all tenants
into the PTDM plan, you have further illustrated your commitment to successful
and effective implementation of these measures, which will help to reduce the
site’s traffic and air quality impacts.

Plan Conditions

The following conditions are placed on the PTDM plan for 205 Broadway:

Much of the success of the PTDM plan has been attributable to programs
implemented by Camp, Dresser and McKee (CDM), the primary tenant in 50 Hampshire
Street. In order to ensure that such successes are continued through various
tenancies and expanded to include the rest of the tenants in 50 and 60
Hampshire, the owner shall incorporate a full set of PTDM measures into future
leases. While the owner is not required to ask current tenants without such
lease requirement to Implement the same array of measures undertaken by CDM, it
is anticipated that, as the leases come up for renewal, all tenants will
implement an equally comprehensive program.

 

[gkbugs4tqcdw000006.jpg]

 

--------------------------------------------------------------------------------

 

•

CONDITION: Future leases will include provisions to ensure that a full
complement of TDM measures will be implemented such that they are available to
employees of all tenants in 50 and 60 Hampshire Street. While details may differ
from tenant to tenant, TDM programs under new leases must be equally
comprehensive in scope to those described in the approved plan.

 

Additional Recommendations

In addition to the conditions listed above, I am recommending the implementation
of the following additional TDM measures. If the current plan fails to reach the
stated mode split goal, implementing these programs will help to achieve that
goal.

•

Subsidize MBTA passes for on-site employees. These subsidies typically cover at
least 50% of the cost of passes, including commuter rail passes.

•

Provide financial incentives for those who bike or walk to work.

•

Study and/or provide shuttle service, alone or with other area employers, to the
Green Line.

I look forward to continuing to work with you as you Implement the elements of
this plan and monitor your success. If you have any questions, please feel free
to contact me by phone at 617-349-4673 or by email at
cpreston@ci.cambridge.ma.us.

 

Sincerely

/s/ Catherine E. Preston

Catherine E. Preston, AICP

PTDM Planning Officer

 

cc:

Beth Rubenstein, Assistant City Manager for Community Development

 

Susanne Rasmussen, Director of Environmental and Transportation Planning

 

Susan Clippinger, Director of Traffic, Parking, and Transportation

 

 

 

 

 

 

 

Page 2

--------------------------------------------------------------------------------

 

 

Parking and Transportation Demand Management Plan Amendment

 

 

 

[gkbugs4tqcdw000009.jpg]

 

50 Hampshire Street

Office Development

 

 

Cambridge, Massachusetts

 

 

 

 

 

 

 

 

 

Prepared for

 

BHX, LLC, as sole trustee for 205 Broadway Realty Trust

 

 

250 First Avenue, Suite 200

 

 

Needham, MA 02194

 

 

781 707-4000

 

 

 

 

 

 

Prepared by

 

VHB/Vanasse Hangen Brustlin, Inc.

 

 

Transportation, Land Development, Environmental Services

 

 

101 Walnut Street

 

 

P.O. Box 9151

 

 

Watertown, Massachusetts 02272

 

 

617 924-1770

 

 

 

 

 

 

 

 

September 6, 2001

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

VHB

Vanasse Hang

 

Brustlin, Inc.

 

 

Introduction

 

This Parking and Transportation Demand Management Plan is a revised version of
the original plan submitted by BHX, LLC on June 28, 1999 and accepted by the
City of Cambridge on July 2, 1999. Per the comment letter from the City of
Cambridge dated November 21, 2000, this revised plan recognizes the other
tenants of 50 and 60 Hampshire Street as part of the overall PTDM commitments
and includes measures for these other tenants. Where appropriate, information
gathered from the June 2001 PTDM Monitoring Report is included to provide
description of the activity at the 50 Hampshire Street garage.

 

This revised Parking and Transportation Demand Management Plan has been prepared
in accordance with the Municipal Code of the City of Cambridge (Chapter 10.18),
adopted on November 16, 1998. Per the ordinance, following are the project
facts, projections, commitments, and certification.

 

Project Facts and Projections

 

Project Description

205 Broadway Realty Trust has constructed an approximately 180,000 square foot
office building and a 221-space parking structure at 50 Hampshire Street (also
known as 205 Broadway), Cambridge, Massachusetts. Access to the site is provided
through a driveway on Broadway.

The project site is located along Broadway in the southeastern corner of
Cambridge, Massachusetts. Land uses in the area include business, commercial,
and residential uses. Regional and local vehicular access to the site is
provided by a number of roadways including Broadway, Moore Street, Hampshire
Street, Cambridge Street, Massachusetts Avenue, and Memorial Drive. The site
area is served by MBTA bus routes (#85 and #64), and is within close proximity
(approximately 0.5 miles) to the Central Square and Kendall Square T-stations.

 

Tenants/

Per the Parking and Transportation Demand Management ordinance, the PTDM plan
must cover all companies parking in the 50 Hampshire Street parking structure.
Tenants from both 50 Hampshire-Street building and the 60 Hampshire Street
building utilize the parking structure at 50 Hampshire Street. The 60 Hampshire
Street building predates the construction of the above building and parking
facilities at 50 Hampshire Street; tenants historically used the surface parking
lot formally located at 60 Hampshire Street.

 

1

--------------------------------------------------------------------------------

 

VHB

Vanasse Hang

 

Brustlin, Inc.

 

The_ main tenant of the 50 Hampshire Street building is Camp Dresser & McKee,
Inc. (CDM}, who relocated from their former location at Ten Cambridge Center. In
addition, Atasca, a restaurant, occupies retail space on the ground floor of the
building fronting on Hampshire Street. Companies occupying the additional space
on the ground floor of the building do not utilize the 50 Hampshire Street
parking garage. Variagenics, Inc. is the only tenant in the 60 Hampshire Streel
Building and occupies all of the space in that building. At the time of this
PTDM amendment, both 50 and 60 Hampshire Street are 100 percent occupied. Table
l presents the square footage occupied and the number of allocated parking
spaces for each tenant using the 50 Hampshire Street garage.

Table 1

Lease and Parking Space Summary

Tenant

Square Footage

Occupied

Number of Parking

Spaces

Camp Dresser & McKee

180,000

2001

Variagenics

39,014

15

Atasca

1,952

22

 

1 Three of these spaces are subleased to Alasca.

2 Three additional specs are subleased from Camp Dresser and McKee.

 

Parking Supply

Before constitution of the 50 Hampshire Street building, the site contained an
approximately 100-space surface parking lot that was used by the employees aria
visitors of the adjacent 38,000 square foot office building at 60 Hampshire
Street (205 Broadway), formerly occupied by Tofias Fleishman Shapiro. As part of
the development of 50 Hampshire Street, the surface parking lot was replaced by
the 180,000 square foot office building and 221 structured parking spaces. These
spaces a e used solely by the employees and visitors of the 50 and 60 Hampshire
Street buildings. There are limited off-site parking opportunities in the area
within walking distance. On-street parking is provided for Cambridge residents
only and is heavily enforced by the City; a Jew public parking garages are
located in the area, but they are distant from the site.

 

Vehicle-Trip Generation and Distribution

As part of the PTDM monitoring effort, driveway and garage entrance/ exit counts
were conducted to determine the vehicle trip generation of the companies at 50
and 60 Hampshire Street. The morning peak hour at the pick-up/dr9p-off tum out
along Hampshire Street was 7:45 - 8:45 AM, when an average of ten vehicle trips
were generated. The evening peak hour occurred from 4:45- 5:45 PM. During this
time 16 vehicle trips were generated. The tum out also serves as a stop for the
Kendall Square shuttle. The shuttle makes seven morning peak hour stops and
three evening peak hour stops.

2

--------------------------------------------------------------------------------

 

VHB

Vanasse Hang

 

Brustlin, Inc.

 

From the data collected, it was determined that the morning peak hour for the
parking garage is 7:00 - 8:00 AM. During this time, 70 entering trips and 11
exiting trips were observed. Four entering and 56 exiting trips were observed
during the evening peak hour, which occurred from 4:00 - 5:00 PM. These peak
hour trips are summarized in Table 2.

Table 2

Vehicle-Trip Generation Summary

 

Time Period

Garage

Pick-up /Drop-off

Total Vehicle-Trips

 

 

 

 

Morning Peak Hour

 

 

 

Enter

70

10

80

Exit

11

10

21

Total

81

20

101

Evening Peak Hour

 

 

 

Enter

4

16

20

Exit

56

16

72

Total

60

32

92

Source: VHB Driveway counts, May 2001

It is important to note that the project was projected to generate approximately
155 morning and 155 evening peak hour trips based on ITE Trip Generation, 6th
Edition’ and assuming a 60 percent vehicle mode share. Driveway counts show that
actual vehicle trips fall approximately 53 percent below these estimates.

Original trip distribution estimates indicated that approximately 40 percent of
the employees driving to work will arrive from the north, 30 percent will arrive
via Broadway from the east, 20 percent will arrive from the west via Broadway
and/or Hampshire Street, and the remaining 10 percent will arrive from the south
via Windsor Street, Portland Street, and other local roadways. The place of
origin of the employees at the site and their likely travel routes was estimated
based on 1990 census journey-to-work data and zip code data for current CDM
employees. It is assumed that these estimates are accurate and that current
trips generated follow this distribution pattern.

It should be noted that the development is located in proximity to Kendall
Square and the Citizens Bank building. This area provides several opportunities
within walking distance for eating, banking, and minimizing errands, thus
minimizing vehicle-trips during the day.

 

1 Insulate of Transportation Engineers (lTE), Trip Generation, ^th Edition Land
Use Code 714.

3

--------------------------------------------------------------------------------

 

VHB

Vanasse Hang

 

Brustlin, Inc.

 

 

Parking Utilization

Parking utilization counts indicate that the peak parking period for the 50
Hampshire Street garage occurs from 1:00 - 2:00 PM. During this time, 155 of the
221 parking spaces are utilized. This represents 67 percent peak occupuncy.

 

Commitments

Per the Parking and Transportation Demand Management ordinance, the PTDM plan
must cover all companies parking in the 50 Hampshire Street parking structure.
The building owner is committed to working with the Cambridge Office of Work
Force Development and the Parking and Transportation Demand Management planning
officer to implement the vehicle trip reduction measures for all applicable
tenants as described below. The existing automobile mode split for the census
tract 3524 (where the project is located) is 62 percent. Accordingly, consistent
with City practice, the mode split goal for this project shall be 56 percent,
based on a ten percent reduction from the 1990 Census data. The annual PTDM
monitoring survey completed in June 2001 indicates that the overall drive alone
mode share for all occupants of the 50 Hampshire Street garage is 47 percent.
This is less than the drive alone target of 56 percent set by the City in the
Original PTDM plan.

However, pursuant to standard City calculations, the parking provided for this
project can only accommodate a 37 percent mode split. This is a result of
providing less parking, which is expected to discourage SOV travel. Accordingly,
although the mode split goal to which the building owner commits--and to which
any enforcement may apply--under this PTDM plan remains 56 percent, the building
owner understands that if the single occupant vehicle mode split exceeds 37
percent despite the reduced parking availability.in the project, then
appropriate additional reasonable measures to reduce SOV levels will be
implemented on a voluntary basis to reduce any neighborhood impacts.

 

Transportation Demand Management Plan

The owner is committed to implementing transportation demand management (TDM)
strategies to minimize the number of single-occupant vehicle commuters and
reduce peak hour demands to the site. The TDM plan for the site will include
charging employees for parking, participation in the Charles River TMA,
preferential parking for carpools and vanpools, staggered and flexible work
hours, transit service information, shuttle services to the Kendall Square
T-stop, ridesharing programs, bicycle amenities, and on-site employee services.

4

--------------------------------------------------------------------------------

 

VHB

Vanasse Hang

 

Brustlin, Inc.

 

CDM currently provides a modest TDM program, including flexible work hours, and
charging employees for parking to further encourage the use of alternate modes
to commute to the site. Variagenics does not currently provide a TDM program.
However, as indicated below the company is willing to work with the owner to
institute a TDM program comparable to CDM. Each of the TDM strategies proposed
by the building owner and/or the tenants of 50 or 60 Hampshire Street (CDM and
Variagenics) for the new site are discussed below.

Parking Charges

Camp Dresser & McKee will continue to charge employees for parking to encourage
the use of alternate modes to commute to the site. This will provide an economic
disincentive to each individual employee to drive, thereby providing a strong
motivation to use transit, walk, bike, or carpool.

 

Charles River Transportation Management Association

The Charles River Transportation Management Association (TMA), which was
established in 1994, provides assistance with preparing and implementing
transportation demand management programs for companies in East Cambridge and
the surrounding areas. The TMA provides shuttle services between the Kendall
Square and Central Square MBTA stations and participating employers, and
coordinates ridematching services and a Guaranteed Ride Home (GRH) program. (GRH
program is described below), among other TDM strategies. The building owner
became a member of the Charles River TMA upon occupancy of the building.

Preferential Parking for Carpools and Vanpools

The building owner will provide a minimum of 22 (10 percent of total supply)
preferential parking for carpoolers and vanpoolers. These spaces will be clearly
signed and/or marked for ridesharers only. Ridesharers will be required to
register with their employers to receive a rideshare parking space permit to
display in their vehicle. The use of these spaces will be monitored periodically
to ensure that they serve ridesharers only. Preferential parking spaces are
currently provided per the driver/carpooler’s preference and are generally
located on the basement and second levels nearest the elevator lobbies.

5

--------------------------------------------------------------------------------

 

VHB

Vanasse Hang

 

Brustlin, Inc.

 

Alternative Work Programs

CDM and Variagenics will provide information to their employees on staggered and
flexible/compressed work hours and telecommuting aimed at providing added
convenience to their employees and reducing peak hour trips. Allowing some
flexibility in work times sometimes allows persons to carpool or vanpool. It may
also enable persons to utilize bus services because of the bus schedules.
Flexible work hour programs can have a significant impact when bus services and
vanpooling opportunities are fairly limited. Staggering work hours can allow
people to commute to work on either side of a peak traffic period, reducing the
number of vehicles entering the site during the peak hour. Compressed work-weeks
and telecommuting minimize the total number of trips being made overall to the
site.

Public Transportation Incentives

CDM and Variagenics will post transit service information as a means of
encouraging the use of public transit. As previously mentioned, the site area is
served.by MBTA bus routes (#85 and #64), and is within proximity to the Central
Square and Kendall Square T-stations.

Shuttle to the Kendall Square T-Stop

As an additional incentive to use public transit, the project proponent will
continue to provide a shuttle to the Kendall Square T-station. This shuttle is
provided in partnership with the 210 Broadway building, and will operate between
7 AM and 11 AM and 3 PM and 7 PM. The shuttle will operate between the site and
Kendall Square via Broadway. Stops are provided at the site (serving both 50 and
60 Hampshire Street and 210 Broadway) and at Kendall Square.

Ridesharing Program

Ridesharing programs are provided to encourage commuters to ride in vehicles
with other commuters, rather than drive alone. The most common forms of
ridesharing are carpools and vanpools. This program includes:

 

➢

Carpool/vanpool Incentives: Ridematching services provide an opportunity for
employees to determine whether there are other commuters who share the same
travel characteristics and would be available to form a carpool or vanpool.
ridematching services are offered through the Charles River TMA for the benefit
of all tenants. The transportation coordinator will also coordinate ridesharing
services with CARAVAN for Commuters, if the TMA is not doing so Additionally,
the transportation coordinator provides an area for employees to post
information regarding carpools for those not interested in participating in the
RideSource database.

6

--------------------------------------------------------------------------------

 

VHB

Vanasse Hang

 

Brustlin, Inc.

 

 

➢

Guaranteed Ride Home Program: Guaranteed ride home programs are established to
provide assurances that employees who participate in carpooling, vanpooling,
bicycling, walking, or transit use will have viable and convenient travel
options if work-related activity or an emergency requires that they miss their
regular ride/walk home. This service is provided through the Charles River TMA
with the implementation of the carpooling program, and is also made available to
other users of alternative modes of transportation. These modes have been
expanded to include employees who walk or bike to work, in order to provide
these employees with additional flexibility in making their commute decisions.
The project proponent is working with the TMA and the City to determine the most
effective method to implement and operate the program, per the TMA’s general
policy for providing the GRH service. Similar to other GRHs, limits on use (such
as the number of times a month it can be used) have been implemented to ensure
that the program serves the non-SOV commuting population and that it is viewed
as an incentive for non-SOV travel.

 

➢

Promotional Activities: The proponent provides new tenant employees with
information concerning carpooling and transit schedules. Additionally, the
project proponent will host transportation information fairs annually and
distribute promotional materials semiannually -to remind employees and tenants
of the available ridesharing and transit commuting alternatives, as well as
walking and bicycling and alternative work hour options. The City will be
invited to participate in these promotional efforts.

Provision of Bicycle and Pedestrian Amenities

The project proponent provides secure, covered bicycle storage areas for their
tenants employees and visitors interested in bicycling to work. The tenant
provides information relative to these bicycle facilities and amenities to their
employees. Bicycle racks are provided on site, and a secure storage area is
provided in the building sufficient to accommodate a minimum of twenty-two
bicycles (10 percent of parking supply). Showers and locker; facilities are
provided within the building for employees to use. The proponent also provides
short-term bicycle parking near the main entrance to the building, to
accommodate visitors traveling by bicycle. This facility provides short-term
storage for commuters, as well as a secure place for bicycle couriers to leave
their bicycles.

The project driveway has been designed to provide a level crossing for
pedestrians and to maintain adequate sight distance for both vehicles and
pedestrians. Additionally, the building facade has been designed to provide
adequate sight distance so that exiting vehicles can clearly see pedestrians

7

--------------------------------------------------------------------------------

 

VHB

Vanasse Hang

 

Brustlin, Inc.

 

Designation of Transportation Coordinator

CDM and Variagenics each designate a transportation coordinator to implement and
oversee the day-to-day operations of the TDM program. Those individuals will be
available to provide employees with information regarding their commuting
options and will coordinate program elements with the Charles River TMA. The
transportation coordinators will be responsible to post alternative mode
information at one or more highly visible locations in 50 Hampshire Street. The
posted information will include descriptions of the various sponsored TDM
programs, as well as bus and subway. schedules, and maps of local public transit
routes and/or other relevant information. The information will be kept up to
date, and will be supplemented by internal mailings and electronic mailings of
updates or changes in any TDM programs.

Encouragement of Electric Vehicles

The project proponent will encourage the use of electric vehicles by committing
to provide an electric vehicle charging stand within 60 days for each employee
who requests that one be installed. The employee requesting the charging station
must use an electric vehicle to commute to and from the site.

Marketing of TOM Programs

To promote all non-SOV alternatives to commuting, CDM and Variagenics will
provide new employees information concerning carpooling, transit schedules,
alternative work hours, walking, bicycling, etc. Additionally, the project
proponent will host transportation information fairs annually and distribute
promotional materials semiannually to remind employees and tenants of the
available ridesharing and transit commuting alternatives, as well as walking and
bicycling and alternative work hour options. The City will be invited to
participate in these promotional efforts.

All information provided by The Bulfinch Companies, the Charles River TMA, or
the tenant is posted within CDM break/copy rooms on employee bulletin boards.
CDM and Variagenics also post commuting information on their web site. All
materials provided to The Bulfinch Companies will be delivered to the proper
authorities as directed.

Office of Workforce Development

The project proponent will continue to encourage tenants to work with the
Cambridge Office of Workforce Development to facilitate the hiring of qualified
Cambridge residents at the 50 and 60 Hampshire Street businesses. Current1y, CDM
actively recruits from the Neighbors for a Better Community Inc. on a regular
basis.

8

--------------------------------------------------------------------------------

 

VHB

Vanasse Hang

 

Brustlin, Inc.

 

Monitoring and Reporting Plan

The building owner remains committed to completing an annual PTDM monitoring
report. The PTDM monitoring and reporting effort will continue to include:

 

➢

Yearly employee surveys to determine the mode split for the project and whether
the mode split commitment is being met.

 

➢

Driveway and parking utilization counts, to be conducted at two-year intervals.
to provide additional information on the project’s trip generation. (The
development has completed 2001 driveway and parking is currently in its
alternate year.)

 

➢

A report to be filed with the City each and every year reporting yearly mode
split information and alternate year driveway count information.

The initial monitoring report was completed and submitted to the City of
Cambridge in July 2001, containing information from employee and parking data
collected in May 2001. This report indicates that building employees achieve a
47 percent drive­alone mode share meeting the commitment established in the
original PTDM plan. In addition, driveway and parking utilization counts
indicate that the projects trip generation is below that originally estimated.

Certification

I hereby certify that a commercial parking permit has been obtained for each
parking space being used for commercial parking. None of the other existing or
proposed parking spaces at this parking facility have been or will be available
as commercial parking space until a commercial parking permit has been
obtained.”

 

/s/ Robert A. Schlager

Robert A. Schlager, Member

BHX, LLC, as sole trustee for 205 Broadway Realty Trust
c/o The Bulfinch Companies

250 First Avenue, Suite 200.

Needham, Massachusetts 02494

 

 

9

--------------------------------------------------------------------------------

 

Parking and Transportation Demand Management Plan

 

 

 

 

 

50 Hampshire Street
Office Development

 

Cambridge, Massachusetts

 

 

Prepared for

BHX, LLC, as sole trustee for 205 Broadway Realty Trust

250 First Avenue, Suite 200

Needham, MA 02194

781 707-4000

 

 

 

 

 

 

Prepared by

VHB/Vanasse Hangmen Brustlin, Inc.

Transportation, Land Development, Environmental Services

101 Walnut Street

P.O. Box 9151

Watertown, Massachusetts 02272

617 924-1770

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

June 28, 1999

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

VHB

Vanasse Hang

 

Brustlin, Inc.

 

Introduction

This Parking and Transportation Demand Management Plan has been prepared in
accordance with the ordinance to the Municipal Code of the City of Cambridge
(Chapter 10.18), adopted on November 16, 1998. Per the ordinance, following are
the project facts, projections, commitments, and certification.

 

Project Facts and Projections

 

Project Description

205 Broadway Realty Trust is currently constructing an approximately 180,000
square feet office building and a 221-space parking structure at 50 Hampshire
Street (aka 205 Broadway), Cambridge, Massachusetts. Access to the site will be
provided through a driveway on Broadway. The building will be occupied by Camp
Dresser & McKee, Inc. (CDM), who will be relocating from their current location
at Ten Cambridge Center. CDM expects to house approximately 600 employees? at
this new building.

The project site is located along Broadway in the southeastern corner of
Cambridge, Massachusetts. Land uses in the area include business, commercial,
and, residential. Regional and local vehicular access to the site is provided by
a number of roadways including Broadway, Moore Street, Hampshire Street,
Cambridge Street, Massachusetts Avenue, and Memorial Drive. The site area is
served by MBTA bus routes (#85 and #64), and is within close proximity
(approximately 0.5 miles) to the Central square and Kendall Square T-stations.

 

Parking Supply

Before construction of the building began, the site contained an approximately
100- space surface parking lot that was used by the employees and visitors of
the adjacent 38,000 square foot office building at 60 Hampshire Street (aka 205
Broadway), formerly occupied by Tofias Fleishman Shapiro. As part of the
development of 50 Hampshire Street, the surface parking lot is being replaced by
the 180,000 square foot office building and 221 structured parking spaces. These
spaces will be used solely by the employees and visitors of the 50 and 60
Hampshire Street buildings. There are limited off-site parking opportunities in
the area within walking distance. On-street parking is provided for Cambridge
residents only and is heavily enforced; a few public parking garages are located
in the area, but they are distant from the site.

 

 

--------------------------------------------------------------------------------

VHB

Vanasse Hang

 

Brustlin, Inc.

 

 

Project Vehicle-Trip Generation

 

The number of weekday daily and peak hour vehicle-trips projected to be
generated by the CDM building and associated parking were estimated based on
trip rates published by the Institute of Transportation Engineers (ITE) in the
Trip Generation 6th Edition report using Land Use Code 714, Corporate
Headquarters. These rates were then adjusted to reflect the various modes of
travel to be used (private automobile, public transportation, walking/bicycling)
based on 1990 census journey-to-work data. Table 1 summarizes the projected
daily and morning and evening peak hour vehicle trips.

 

Table 1

Vehicle-Trip Generation Summary

 

Time Period

 

Total Vehicle-Trips

Average Weekday’

 

840

 

 

 

Morning Peak Hour“

 

 

Enter

 

145

Exit

 

10

Total

 

155

Evening Peak Hour“

 

 

Enter

 

20

Exit

 

135

Total

 

155

 

 

Source:

ITE, Trip Generation, 6th Edition, LUC 714, Corporate Headquarters (180 ksf),
60% vehicle-mode share

 

‘

Two•way traffic volumes express in vehicles per day.

 

“

Traffic volumes expressed in vehicles per hour.

 

As shown in Table 1, the project is projected to generate approximately 840
vehicle-trips (420 entering and 420 exiting) on a typical weekday. The project
will generate 155 vehicle-trips (145 entering and 10 exiting) during the morning
peak hour and 155 vehicle-trips (20 entering and 135 exiting) during the evening
peak hour.

 

It should be noted that the development is located in close proximity to Kendall
Square and the US Trust building. This area provides several opportunities
within walking distance for eating, banking, and running errands, thus
minimizing. vehicle-trips during the day.

 

 

--------------------------------------------------------------------------------

VHB

Vanasse Hang

 

Brustlin, Inc.

 

 

Trip Distribution

The place of origin of the future employees at the site and their likely travel
routes was estimated based on 1990 census journey-to-work data and zip code data
for current CDM employees. Based on this data, it is anticipated that
approximately 40 percent of the employees driving to work will arrive from the
north, 30 percent will arrive via Broadway from the east, 20 percent Will arrive
from the west via Broadway and/or Hampshire Street, and the remaining 10 percent
will arrive from the south via Windsor Street, Portland Street, and other local
roadways.

 

Commitments

Per the Parking and Transportation Demand Management ordinance, the project
proponent is committed to working with the Cambridge Office of Work Force
Development and the Parking and Transportation Demand Management planning
officer to implement the vehicle trip reduction measures described below. The
existing automobile mode split for the census tract 3524 (where the project is
located) is 62 percent. Accordingly, consistent with City practice, the mode
split goal for this project shall be 56 percent, based on a ten percent
reduction from the 1990 Census data.

However, pursuant to standard City calculations, the parking provide for this
project can only accommodate a 37 percent mode split. This is a result of
providing less parking, which is expected to discourage SOV travel. Accordingly,
although the mode split goal to which the project proponent commits--and to
which any enforcement may apply--under this PTDM plan remains 56 percent, the
project proponent understands that if the single occupant vehicle mode split
exceeds 37 percent despite the reduced parking availability in the project, then
appropriate additional reasonable measures to reduce SOV levels will be
implemented on a voluntary basis .to reduce any neighborhood impacts.

 

Transportation Demand Management Plan

The project proponent is committed to implementing transportation demand
management (TDM) strategies to minimize the number of single-occupant vehicle
commuters and reduce peak hour demands to the site. The TDM plan for the site
will include charging employees for parking, participation in the Charles River
TMA, preferential parking for carpools and vanpools, staggered and flexible work
hours, transit service information, shuttle services to the Kendall Square
T-stop, ridesharing programs, bicycle amenities, and on-site employee services.

CDM currently provides a modest TDM program, including flexible work hours, and
charging employees for parking to further encourage the use of alternate modes
to commute to the site. Each of the TDM strategies proposed by the project
proponent and/or the tenant (CDM) for the new site are discussed below.

 

--------------------------------------------------------------------------------

VHB

Vanasse Hang

 

Brustlin, Inc.

 

 

Parking Charges

 

CDM will charge employees for parking to encourage the use of alternate modes to
commute to the site. This will provide an economic disincentive to each
individual employee to drive, thereby providing a strong motivation to use
transit, walk, bike, or carpool.

 

Charles River Transportation Management Association

 

The Charles River Transportation Management Association (TMA), which was
established in 1994, provides assistance with preparing and implementing
transportation demand management programs for companies in East Cambridge and
the surrounding areas. The TMA provides shuttle services between the Kendall
Square and Central Square MBTA stations and participating employers, and
coordinates ridematching services and a Guaranteed Ride Home (GRH) program (GRH
program is described below), among other TDM strategies. The project proponent
will join the TMA upon occupancy of the building.

 

Preferential Parking for Carpools and Vanpools

 

The project proponent will provide a minimum of twenty-two (10 percent of total
supply) preferential parking for carpoolers and vanpoolers. These will be
designated, convenient spaces near the entrance to the building. These spaces
will be clearly signed and/or marked for ridesharers only. Ridesharers will be
required to register with their employers to receive a rideshare parking space
permit to display in their vehicle. The use of these spaces will be monitored
periodically to ensure that they serve ridesharers only.

 

Alternative Work Programs

 

CDM will provide information to their employees on staggered and
flexible/compressed work hours and telecommuting aimed at providing added
convenience to their employees and reducing peak hour trips. Allowing some
flexibility in work times sometimes allows persons to carpool or vanpool. it may
also enable persons to utilize bus services because of the bus schedules.
Flexible work hour programs Can have a significant impact when bus services and
vanpooling opportunities are fairly limited. Staggering work hours can allow
people to commute to work on either side of a peak traffic period, reducing the
number of vehicles entering the site during the peak hour. Compressed work weeks
and telecommuting minimize the total number of trips being made overall to the
site.

 

 

--------------------------------------------------------------------------------

VHB

Vanasse Hang

 

Brustlin, Inc.

 

Public Transportation Incentives

 

CDM will post transit service information as a means of encouraging the use of
public transit. As previously mentioned, the site area is served by MBTA bus
routes (#85 and #64), and is within close proximity to the Central Square and
Kendall Square T-stations.

 

Shuttle to the Kendall Square T-Stop

 

As an additional incentive to use public transit, the project proponent will
provide a shuttle to the Kendall Square T-station. This shuttle will either be
provided by the proponent itself, or may be provided through the Charles River
TMA or other service. This shuttle will be provided in partnership with the 210
Broadway building, and will operate between 7 AM and 11 AM and 3 PM and 7 PM.
The shuttle will operate between the site and Kendall Square via Broadway, stops
will be provided at the site (serving both 50 and 60 Hampshire Street and 210
Broadway) and at Kendall Square.

 

Ridesharing Program

 

Ridesharing programs are provided to encourage commuters to ride in vehicles
with other commuters, rather than drive alone. The most common forms of
ridesharing are carpools and vanpools. This program includes:

 

 

➢

Carpool/vanpool Incentives: Ridematching services provide an-opportunity for
employees to determine whether there are other commuters who share the same
travel characteristics and would be available to form a carpool or vanpool.
Ridematching services will be offered through the Charles River TMA for the
benefit of the employees housed therein. The transportation coordinator will
also coordinate ridesharing services with CARAVAN for Commuters, if the TMA is
not doing so. Additionally, the transportation coordinator will provide an area
for employees to post information regarding carpools for those (not interested
in participating in the RideSource database.

 

➢

Guaranteed Ride Home Program: Guaranteed ride home programs are established to
provide assurances that employees who participate in carpooling, vanpooling,
bicycling, walking, or transit use will have viable and convenient travel
options if work-related activity or an emergency requires that they miss their
regular ride/walk home. This service will be provided through the Charles River
TMA with the implementation of the carpooling program, and wi11 also be made
available to other users of alternative modes of transportation. These modes
have been expanded to include employees who walk or bike to work, in order to
provide these employees with additional flexibility in making their commute
decisions. The project proponent will work with the TMA and the City to
determine the most effective method to implement and operate the program, per
the TMA’s general policy for providing the GRH service. It is anticipated that,
similar to other GRHs, limits on use (such as the

 

--------------------------------------------------------------------------------

VHB

Vanasse Hang

 

Brustlin, Inc.

 

 

number of times a month it can be used), etc. will be implemented to ensure that
the program serves the non-SOV commuting population and that it is Viewed as an
incentive for non-SOV travel.

 

➢

Promotional Activities: The tenant will provide their new employees information
concerning carpooling and transit schedules. Additionally, the tenants will host
transportation information fairs annually to remind employees and tenants of the
available ridesharing and transit commuting alternatives, as well as walking and
bicycling and alternative work hour options. The tenant will invite the City to
participate in these promotional efforts.

 

Provision of Bicycle and Pedestrian Amenities

 

The project proponent will provide secure, covered bicycle storage areas for
their employees and visitors interested in bicycling to work. The tenant will
provide information relative to these bicycle facilities and amenities to their
employees. Bicycle racks will be provided on site, and a secure storage area
will be provided in the building sufficient to accommodate a minimum of
twenty-two bicycles (10 percent of parking supply). Showers and locker
facilities will be provided within the building for employees use. The proponent
will also provide short-term parking near the main entrance to the building, to
accommodate visitors travelling by bicycle. This facility will provide
short-term storage for commuters, as well as a secure place for bicycle couriers
to leave their bicycles.

 

The project driveway has been designed to provide a level crossing for
pedestrians and to maintain adequate sight distance for both vehicles and
pedestrians. Additionally, the building facade has been designed to provide
adequate sight distance so that exiting vehicles can clearly see pedestrians. If
it is determined that sight distance may be an issue, a warning device will be
installed to inform pedestrians that a vehicle is preparing to exit the garage.

 

Designation of Transportation Coordinator

 

CDM will designate a transportation coordinator to implement and oversee the day
to-day operations the TDM program. This person will be available to provide
employees information regarding their commuting options and will coordinate
program elements with the Charles River TMA. The transportation coordinator.
will be responsible to post alternative mode information at one or more highly
visible locations in 50 Hampshire Street. The posted information will include
descriptions of the various sponsored TDM programs, as we as bus and subway
schedules, and maps of local public transit routes and/or other relevant
information. The information will be kept up to date, and will be supplemented
by internal mailings and electronic mailings of updates or changes in any TDM
programs.

 

--------------------------------------------------------------------------------

VHB

Vanasse Hang

 

Brustlin, Inc.

 

 

Encouragement of Electric Vehicles

 

The project proponent will encourage the use of electric vehicles by committing
to provide an electric vehicle charging stand within 60 days for each employee
who requests that one be installed. The employee requesting the charging station
must use an electric vehicle to commute to and from the site.

 

Marketing of TDM Programs

 

To promote all non-SOV alternatives to commuting, CDM will provide new employees
information concerning carpooling, transit schedules, alternative work hours,
walking, bicycling, etc. Additionally, the project proponent will host
transportation information fairs annually to remind employees and tenants of the
available ridesharing and transit commuting alternatives, as well as walking and
bicycling and alternative work hour options. The City will be invited to
participate in these promotional efforts.

 

CDM will also post commuting information on their web site and place information
on commuter information bulletin boards located throughout the building.

 

Monitoring and Reporting Plan

 

The project proponent will commit to implementing a monitoring and reporting
plan. This plan will include following:

 

➢

yearly employee surveys to determine the mode split for the project, which will
be used to determine if the mode split commitment is being met. These surveys
will include mode share information, as well as subjective questions to
determine the employees’ attitudes regarding TDM strategies.

 

➢

driveway and parking utilization counts, to be conducted after one year and then
every other year to provide additional information on the project’s trip
generation.

 

➢

a report to be filed with the City on the date of issue of the certificate of
occupancy for the building. One year later, and each and every year thereafter,
yearly mode split information shall be reported every year on that date. In
addition, driveway counts for 50 Hampshire Street shall be reported every two
years, beginning one year after the certificate of occupancy is issued.

 

➢

if the certificate of occupancy is issued between January 1 and June 30, the
monitoring shall take place between the months of September or October; if the
certificate of occupancy is issued between July 1 and December 31, monitoring
shall take place between the months of April and May. The timing of this
monitoring shall be done in order to capture the most realistic assessment of
the performance of the project possible, while giving the proponent adequate
time to compile the results and report them to the City.

 

--------------------------------------------------------------------------------

VHB

Vanasse Hang

 

Brustlin, Inc.

 

 

Certification

 

"I hereby certify that a commercial parking permit has been obtained for each
parking space being used for commercial parking. None of the other existing or
proposed parking spaces at this parking facility have been or will be available
as commercial parking spaces until a commercial parking permit therefor has been
obtained.

 

/s/ Robert A. Schlager

Robert A. Schlager, Member

BHX, LLC, as sole trustee for 205 Broadway Realty Trust

The Bulfinch Companies

250 First Avenue, Suite 200.

Needham, Massachusetts 02494

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

On most days, what is your present method of commuting to work?

 

[gkbugs4tqcdw000010.jpg]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Where is your home in relation.to Kendall Square?

 

[gkbugs4tqcdw000011.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

How important is having access to the “T”

 

[gkbugs4tqcdw000012.jpg]

 

 

 

--------------------------------------------------------------------------------

 

For those who take the "T," which line do you take?

 

[gkbugs4tqcdw000013.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

Rate the following in order of importance

 

[gkbugs4tqcdw000014.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

What is your current approximate door-to-door commuting time?

 

[gkbugs4tqcdw000015.jpg]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

TENANT’S PROPERTY

None.

 

 

 

G-1

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

 

 

To:

BMR- HAMPSHIRE LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attention: Legal Department

BioMed Realty, L.P.

17190 Bernardo Center Drive

San Diego, California 92128

Re:

[PREMISES ADDRESS] (the “Premises”) at 50 Hampshire Street, Cambridge, MA (the
“Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:

1.Tenant is a tenant at the Property under a lease (the “Lease”) for the
Premises dated as of [      ], 20[    ]. The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows: [            ]], and
there are no other agreements, written or oral, affecting or relating to
Tenant’s lease of the Premises or any other space at the Property. The lease
term expires on [       ], 20[ ].

2.Tenant took possession of the Premises, currently consisting of [        ]
square feet, on [     ], 20[     ], and commenced to pay rent on [       ],
20[   ]. Tenant has full possession of the Premises, has not assigned the Lease
or sublet any part of the Premises, and does not hold the Premises under an
assignment or sublease[, except as follows: [            ]].

3.All base rent, rent escalations and additional rent under the Lease have been
paid through [            ], 20[    ]. There is no prepaid rent[, except $[
           ]][, and the amount of security deposit is $[            ] [in
cash][OR][in the form of a letter of credit]]. Tenant currently has no right to
any future rent abatement under the Lease.

4.Base rent is currently payable in the amount of $[                    ] per
month.

5.Tenant is currently paying estimated payments of additional rent of $[
                      ] per month on account of real estate taxes, insurance,
management fees and Common Area maintenance expenses.

6.All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant[, except [
                      ]], and all allowances to be paid to Tenant, including
allowances for tenant improvements, moving expenses or other items, have been
paid.

 

 

 

H-1

 

 

 

--------------------------------------------------------------------------------

 

7.To Tenant’s knowledge, the Lease is in full force and effect, free from
default and free from any event that could become a default under the Lease, and
Tenant has no claims against the landlord or offsets or defenses against rent,
and there are no disputes with the landlord, except [      ]. Tenant has
received no notice of prior sale, transfer, assignment, hypothecation or pledge
of the Lease or of the rents payable thereunder [, except [
                   ]].

8.Tenant has no rights or options to purchase the Property.

9.To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored or disposed of by or on behalf of Tenant in, on or around the Premises or
the Project in violation of any environmental laws.

10.The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is [acquiring the Property/making a loan secured by
the Property] in reliance on this certificate and that the undersigned shall be
bound by this certificate. The statements contained herein may be relied upon by
[INSERT NAME OF PURCHASER OR LENDER, AS APPROPRIATE], BMR-Hampshire LLC, BioMed
Realty, L.P, and any mortgagee of the Property and their respective successors
and assigns.

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease. Dated this [            ] day of [                ],
20[       ].

EPIZYME, INC.

a Delaware corporation

 

By:

 

Name:

 

Title:

 

 

 

 

H-2

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF LANDLORD’S ESTOPPEL CERTIFICATE

 

 

 

 

To: [Tenant]

Re:

[PREMISES ADDRESS] (the “Premises”) at 50 Hampshire Street, Cambridge,
Massachusetts (the “Property”)

The undersigned tenant (“Landlord”) hereby certifies to you as follows:

1.[          ] (“Tenant”) is a tenant at the Property under a lease (the
“Lease”) for the Premises dated as of [          ], 2019. The Lease has not been
cancelled, modified, assigned, extended or amended [except as follows: [
         ]], and there are no other agreements, written or oral, affecting or
relating to Tenant’s lease of the Premises or any other space at the Property.
The lease term expires on [ ], 20[ ].

2.To Landlord’s knowledge, the Lease is in full force and effect, free from
default and free from any event that could become a default under the Lease.

3.The Base Rent is currently payable in the amount of $[                   ],
and to Landlord’s knowledge, Base Rent has been paid through [
                  , 20      ].

4.The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that [INSERT NAME OF TENANT, PURCHASER OR LENDER, AS APPROPRIATE]
or its assignee is [acquiring Tenant/making a loan to Tenant] in reliance on
this certificate and that the undersigned shall be bound by this certificate.
The statements contained herein may be relied upon by [INSERT NAME OF PURCHASER
OR LENDER, AS APPROPRIATE], [TENANT] and any [other] mortgagee of the Property
and their respective successors and assigns.

 

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease. Dated this [                   ] day of [
                  ], 20[   ].

[          ],

a [                   ]

 

By:

 

Name:

 

Title:

 

 

 

I-1

 

 

 